ACCEPTED
                                                                                      04-14-00061-CV
                                                                           FOURTH COURT OF APPEALS
                                04-15-00061-CV                                  SAN ANTONIO, TEXAS
                                                                                  2/6/2015 3:33:46 PM
                                                                                        KEITH HOTTLE
                                                                                               CLERK

                      ORAL ARGUMENT REQUESTED
                         NO.


                  IN THE FOURTH COURT OF APPEALS
                       AT SAN ANTONIO, TEXAS


                                RAVI BOTLA, M.D.,
                                    Appellant,
                                          v.
                        SALVADOR DEL TORO, JR.,
                               Appellee.


                   On Appeal from the 131st District Court
                Bexar County, Texas, Cause No. 2013-CI-19135
                             (Hon. Peter Sakai)


   APPELLANT’S PETITION FOR PERMISSION TO APPEAL ORDER
         DENYING MOTION FOR SUMMARY JUDGMENT


                                Respectfully submitted,
COOPER & SCULLY, P.C.                          EVANS, ROWE
                                               & HOLBROOK, P.C.
DIANA L. FAUST                                 BRETT B. ROWE
diana.faust@cooperscully.com                   bbrowe@evans-rowe.com
Texas Bar No. 00793717                         Texas Bar No. 17331750
MICHELLE E. ROBBERSON                          NICKI K.ELGIE
michelle.robberson@cooperscully.com            nelgie@evans-rowe.com
Texas Bar No. 16982900                         Texas Bar No. 24069670
900 Jackson Street, Suite 100                  10101 Reunion Place, Suite 900
Dallas, Texas 75202                            San Antonio, Texas 78216
(214) 712-9500                                 (210) 384-3271
(214) 712-9540 (fax)                           (210) 340-6664 (fax)
                        COUNSEL FOR APPELLANT
                   IDENTITY OF PARTIES AND COUNSEL

Ravi Botla, M.D.                                              Defendant/Appellant

Salvador Del Toro, Jr.                                           Plaintiff/Appellee

                   Trial and Appellate Counsel for Appellant

Diana L. Faust                                     Appellate Counsel for Appellant
Michelle E. Robberson
Kyle M. Burke
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, Texas 75202

Brett B. Rowe                          Trial and Appellate Counsel for Appellant
Nicki K. Elgie
Evans, Rowe & Holbrook, P.C.
10101 Reunion Place, Suite 900
San Antonio, Texas 78216

                   Trial and Appellate Counsel for Appellee

George W. Mauze, II                        Trial and Appellate Counsel for Appellee
Mauze Law Firm
2632 Broadway, Suite 401S
San Antonio, Texas 78215




                                       i
                                    TABLE OF CONTENTS

                                                                                                      Page

TABLE OF CONTENTS....................................................................................... ii

TABLE OF AUTHORITIES ................................................................................ iv

TABLE OF ABBREVIATIONS........................................................................... vi

I.      COMPLIANCE WITH RULE 28.3(e)(1) OF THE TEXAS RULES
        OF APPELLATE PROCEDURE..................................................................1

II.     STATEMENT OF THE CASE .....................................................................2

III.    STATEMENT OF JURISDICTION .............................................................3

IV.     ISSUES PRESENTED..................................................................................4

V.      STATEMENT OF FACTS ...........................................................................6

        A.      Plaintiff Alleges Negligence by Defendants........................................6

        B.      Plaintiff Provides a Chapter 74 Notice Letter But Attaches a
                Deficient Medical Authorization.........................................................7

        C.      Plaintiff Files His Health Care Liability Claim ...................................8

        D.      Dr. Botla Moves for Summary Judgment on Limitations ....................8

        E.      Trial Court Conducts Hearing on Dr. Botla’s Motion .........................9

VI.     SUMMARY OF THE ARGUMENT ..........................................................11

VII. ARGUMENT .............................................................................................14

        A.      Standards for Permissive Interlocutory Appeals................................14

        B.      Controlling Question of Law No.1: Whether Plaintiff’s
                Original Medical Authorization was Legally Sufficient to
                Trigger the 75-Day Tolling Provision in Section 74.251(c)...............16



                                                     ii
       C.      Controlling Question of Law No. 2: Whether Dr. Botla Had
               Standing to Challenge the Medical Authorization Provided to
               Another Defendant............................................................................19

       D.      Controlling Question of Law No. 3: Whether a Statute or Civil
               Procedure Rule Can Trump Chapter 74’s Limitation Provision
               and Extend the Limitations Deadline from a Sunday to a
               Monday.............................................................................................20

       E.      Lastly, Immediate Appeal of the Order Will Materially
               Advance the Ultimate Termination of the Litigation .........................23

CERTIFICATE OF COMPLIANCE ....................................................................26

CERTIFICATE OF SERVICE..............................................................................26

APPENDIX TO APPELLANT’S PETITION FOR PERMISSION TO
APPEAL ORDER DENYING MOTION FOR SUMMARY JUDGMENT ..........27




                                                       iii
                                  TABLE OF AUTHORITIES

Case                                                                                             Page(s)

Bala v. Maxwell,
  909 S.W.2d 889 (Tex. 1995) .......................................................................25, 26

Belehu v. Lawniczak,
  437 S.W.3d 913 (Tex. App.—Houston [14th Dist.] 2014, pet. filed)............15, 22

BNSF Ry. Co. v. Acosta,
  No. 08-13-00268-CV, 2014 WL 5794620
  (Tex. App.—El Paso, Nov. 7, 2014, no. pet.) ................................................... 15

Brannan v. Toland,
  No. 01-13-00051-CV, 2013 WL 4004472
  (Tex. App.—Houston [1st Dist.], Aug. 6, 2013, pet. denied) (mem. op.) .......... 17

Cantu v. Mission Reg. Med. Ctr.,
  No. 13-12-00568-CV, 2014 WL 1879292
  (Tex. App.–Corpus Christi, May 8, 2014, no pet.) (mem. op.) ......................... 17

Certain Underwriters at Lloyd's of London Subscribing to Policy Number:
  £FINFR0901509 v. Cardtronics, Inc.,
  438 S.W.3d 770 (Tex. App.—Houston [1st Dist.] 2014, no pet.) ................15, 22

Chilkewitz v. Hyson,
  22 S.W.3d 825 (Tex. 1999).............................................................................. 22

Gale v. Lucio,
  445 S.W.3d 849 (Tex. App.—Houston [1st Dist.] 2014, pet. filed)........15, 22, 23

Gulley v. State Farm Lloyds,
  350 S.W.3d 204 (Tex. App.—San Antonio 2011, no pet.) ............................... 14

Hill v. Milani,
  686 S.W.2d 610 (Tex. 1985) ............................................................................ 21

Jose Carreras, M.D., P.A. v. Marroquin,
  339 S.W.3d 68 (Tex. 2011).........................................................................19, 20



                                                     iv
Mitchell v. Methodist Hosp.,
  376 S.W.3d 833 Tex. App.—Houston [1st Dist.] 2012, pet. denied) ................. 17

Mock v. Presbyterian Hosp. of Plano,
 379 S.W.3d 391 (Tex. App.—Dallas 2012, pet. denied)................................... 18

Molinet v. Kimbrell,
 356 S.W.3d 407 (Tex. 2011) ............................................................................ 21

Nicholson v. Shinn,
  No. 01-07-00973-CV, 2009 WL 3152111
  (Tex. App.—Houston [1st Dist.], Oct. 1, 2009, no pet.) ................................... 18

Rabatin v. Kidd,
  281 S.W.3d 558 (Tex. App.—El Paso 2008, no pet.) ....................................... 18

Statutes                                                                                                 Page(s)

TEX. CIV. PRAC. & REM. CODE § 51.014(d) (Vernon 2011).................................... 3

TEX. CIV. PRAC. & REM. CODE § 51.014(f) (Vernon 2011)................................3, 14

TEX. CIV. PRAC. & REM. CODE § 74.002 .............................................................. 21

TEX. CIV. PRAC. & REM. CODE § 74.051(a) .......................................................... 16

TEX. CIV. PRAC. & REM. CODE § 74.051(c) .......................................................7, 16

TEX. CIV. PRAC. & REM. CODE § 74.251(a) .....................................................16, 20

TEX. CIV. PRAC. & REM. CODE § 74.251(c) .......................................................... 16

Rules                                                                                                    Page(s)

TEX. R. APP. P. 28.3(k)........................................................................................... 2




                                                         v
                        TABLE OF ABBREVIATIONS

      Dr. Botla uses the following abbreviations for the pleadings and other

documents from the underlying suit, which are included in the Appendix to this

Petition:

      Botla MSJ – Ravi Botla, M.D.’s Motion for Summary Judgment and for
      Severance

      DSLB – Defendant Dr. Botla’s supplemental letter brief

      Opp. – Plaintiff’s Opposition to Defendant Ravi Botla, M.D.’s Motion for
      Summary Judgment

      Order – Order Denying Motion for Summary Judgment and for Severance of
      Defendant Ravi Botla, M.D. and Granting Permission to Appeal

      POP – Plaintiff’s Original Petition

      P1AOP – Plaintiff’s First Amended Original Petition

      P4AOP – Plaintiff’s Fourth Amended Original Petition

      PSLB – Plaintiff’s supplemental letter brief

      Reply – Ravi Botla, M.D.’s Reply to Plaintiff’s Opposition to Motion for
      Summary Judgment

      TC letter ruling – October 10, 2014 letter ruling from Judge Sakai




                                            vi
                          NO.


                   IN THE FOURTH COURT OF APPEALS
                        AT SAN ANTONIO, TEXAS


                                RAVI BOTLA, M.D.,
                                    Appellant,
                                          v.
                         SALVADOR DEL TORO, JR.,
                                Appellee.


                    On Appeal from the 131st District Court
                 Bexar County, Texas, Cause No. 2013-CI-19135
                              (Hon. Peter Sakai)


   APPELLANT’S PETITION FOR PERMISSION TO APPEAL ORDER
         DENYING MOTION FOR SUMMARY JUDGMENT


      Appellant Ravi Botla, M.D. petitions this Court, pursuant to sections

51.014(d) and (f) of the Texas Civil Practice & Remedies Code and rule 28.3 of the

Texas Rules of Civil Procedure, for permission to appeal the trial court’s Order

denying Appellant’s motion for summary judgment. In support of his Petition, Dr.

Botla respectfully alleges as follows:

            I.    COMPLIANCE WITH RULE 28.3(e)(1) OF THE
                  TEXAS RULES OF APPELLATE PROCEDURE

      Dr. Botla provides the following information required by rule 28.3(e)(1) of

the Texas Rules of Appellate Procedure:


                                          1
      1.    The trial court, case number, and style:

      Salvador Del Toro, Jr., Plaintiff, v. Gerardo E. Carcamo, M.D. and
      Ravi Botla, M.D., Defendants, Cause No. 2013-CI-19135, in the 131st
      District Court of Bexar County, Texas (the Hon. Peter Sakai,
      presiding).

      2.    The order being appealed:

      The January 22, 2015 Order Denying Motion for Summary Judgment
      and for Severance of Defendant Ravi Botla, M.D., and Granting
      Permission to Appeal (the “Order”). (Apx. Tab A).

      3.    Who desires to appeal:

      Appellant Ravi Botla, M.D. files this Petition and desires to appeal the
      Order.

      4.    The court to which the appeal is taken:

      The Court of Appeals for the Fourth District of Texas at San Antonio,
      Texas.

      5.    Whether appeal is accelerated:

      If this Petition is granted, the appeal will be governed by the rules for
      accelerated appeals. TEX. R. APP. P. 28.3(k).

                      II.   STATEMENT OF THE CASE

      On November 20, 2013, Salvador Del Toro, Jr. (“Plaintiff”) filed this health

care liability claim against Gerardo E. Carcamo, M.D. (POP at 1). On March 3,

2014, Plaintiff amended his petition to add Dr. Botla as a Defendant, alleging Dr.

Botla was negligent in his care and treatment of him on or about December 17,

2011. (P1AOP at 2).




                                          2
          On August 4, 2014, Dr. Botla filed his Motion for Summary Judgment and

for Severance, on the ground that the statute of limitations bars Plaintiff’s claim

against him. (Botla MSJ at 1-13). Plaintiff responded, and Dr. Botla replied. The

trial court, the Hon. Peter Sakai, conducted a hearing on Dr. Botla’s motion on

September 16, 2014, and he invited the parties to submit additional arguments

supportive of their respective positions. Both parties filed supplemental letter

briefs.

          In correspondence dated October 10, 2014, the trial court advised the parties

of its rulings (denying Dr. Botla’s motion and granting Dr. Botla’s request to

permit an immediate appeal from the trial court’s Order) and requested preparation

of an appropriate order. (TC letter). On January 22, 2015, the trial court signed

the Order that is the subject of this Petition seeking permissive appeal. (Apx. Tab

A at 1-4).

                      III.   STATEMENT OF JURISDICTION

          This Court has jurisdiction over this Petition, pursuant to sections 51.014(d)

and 51.014(f) of the Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. &

REM. CODE § 51.014(d), (f) (Vernon 2011). The trial court signed the Order

permitting interlocutory appeal on the basis that: (1) the order involves controlling

questions of law as to which there are substantial grounds for differences of




                                             3
opinion; and (2) an immediate appeal from the order may materially advance the

ultimate termination of the litigation. (Apx. Tab A).

                           IV.   ISSUES PRESENTED

      The trial court’s Order denying Dr. Botla’s motion for summary judgment

involves controlling questions of law as to which there substantial grounds for

differences of opinion, including: (a) whether Plaintiff’s medical authorization

provided to a co-defendant was sufficient to toll limitations as to Dr. Botla (i.e.,

whether it had to precisely track the language of section 74.052(c) or whether

substantial compliance was sufficient), or whether Plaintiff’s claim against Dr.

Botla is barred by limitations; and (b) if the medical authorization was sufficient,

whether the statute of limitations still bars Plaintiff’s claim against Dr. Botla

because the limitations period ended on a Sunday, and no statute or rule may trump

the absolute Chapter 74 limitations period to extend it to a Monday.

      These legal issues justify an immediate appeal of the trial court’s Order

under section 51.014(d) of the Civil Practice and Remedies Code, and resolution of

these issues could materially advance the resolution of this health care liability

claim as to Dr. Botla. That is, if Dr. Botla is correct and the statute of limitations

bars Plaintiff’s claim, the claim against Dr. Botla will be dismissed with prejudice.

      The trial court identified these controlling issues of law in its Order:




                                          4
1.    Was Plaintiff’s medical authorization attached to his Chapter 74
notice letter sufficient to toll the statute of limitations, pursuant to
section 74.051(c) of the Texas Civil Practice & Remedies Code?

2.     Does a defendant health care provider or physician, who did not
receive a notice letter and authorization under section 74.051(a) of the
Texas Civil Practice & Remedies Code, have standing to complain
that an authorization provided to another health care provider or
physician named and sued as a defendant in the same lawsuit is
insufficient to toll the statute of limitations pursuant to section
74.051(c)?

3.     In light of the “notwithstanding any other law” language of
section 74.251 of the Texas Civil Practice & Remedies Code.251 and
the conflict provision of section 74.002, do rule 4 of the Texas Rules
of Civil Procedure and section 16.072 of the Texas Civil Practice &
Remedies Code nonetheless operate to extend the statute of
limitations in a Chapter 74 health care liability claim when the last
day of the applicable limitations period falls on a weekend or legal
holiday?




                                   5
                         V.    STATEMENT OF FACTS

        A.    Plaintiff Alleges Negligence by Defendants

        Plaintiff timely filed his Original Petition against Dr. Carcamo only. (See

POP at 1). In that Original Petition, Plaintiff asserted a health care liability claim

against Dr. Carcamo based on alleged negligence in diagnosing and treating his

abdominal pain and recurrent diverticulitis, as well as alleged negligence that

allegedly caused a bowel perforation that necessitated multiple surgeries. (POP at

2-4).

        Dr. Botla provided a consultation to Dr. Carcamo on the morning of

December 17, 2011.        (P1AOP at 2).       After evaluating Plaintiff, Dr. Botla

recommended a colonoscopy and ordered a colon prep for that procedure. (Id.).

That evening, Plaintiff complained of continued abdominal pain, and a repeat CT

scan showed a bowel perforation. (Id. at 3). Dr. Carcamo performed surgery on

Plaintiff on December 18, 2011 and again on December 21, 2011. (Id.). Plaintiff’s

lawsuit against Dr. Botla asserts negligence related to Dr. Botla’s December 17,

2011 recommendation for a colonoscopy and order for the colon prep, on the

theory that the colon prep contributed to the bowel perforation. (See P1AOP at 4-

5; P4AOP at 3, 5).




                                          6
       B.      Plaintiff Provides a Chapter 74 Notice Letter But Attaches a
               Deficient Medical Authorization

       Prior to filing suit, and within the two-year statute of limitations provided by

section 74.251 of the Texas Civil Practice & Remedies Code, Plaintiff sent to Dr.

Carcamo (1) a notice letter dated June 11, 2013, pursuant to section 74.051(a), and

(2) a purported medical authorization, pursuant to section 74.052. (Ex. A to POP;

Apx. Tab B).        Plaintiff did not send Dr. Botla a notice letter or a medical

authorization at any time.1

       The medical authorization sent to Dr. Carcamo, however, was defective

because it did not track the language of section 74.052(c), it authorized the release

of Plaintiff’s medical records only to his own attorneys, and it did not identify all

the patient’s physicians and health care providers for the previous five years.

(Apx. Tab B). The original medical authorization stated:

       I, Salvador Del Toro, Jr. (name of patient or authorized
       representative), hereby authorize Gerardo E. Carcamo, M.D. (name of
       physician or other health care provider to whom the notice of health
       care claim is directed) to obtain and disclose (within the parameters
       set out below) to Mauzé Law Firm the protected health information
       described below.

(Apx. Tab B). Also, the authorization did not list Dr. Botla as a physician who

examined, evaluated, or treated Plaintiff in the five years prior to the incident made

1
        In his first amended and later petitions, Plaintiff alleged that the “statute of limitations
prohibited the providing of written notice of said claim to Defendant Botla.” (P1AOP at 6).
TEX. CIV. PRAC. & REM. CODE § 74.051(c) (Notice given as provided in chapter tolls limitations
and tolling shall apply to all parties and potential parties).



                                                 7
the basis of his claim and did not authorize Dr. Botla to obtain Plaintiff’s medical

records. (Id.).

      In his answer to Plaintiff’s original petition, filed the day before the statute

of limitations expired, Dr. Carcamo pleaded for abatement of the lawsuit because

of the defective medical authorization. (Ex. G to Botla MSJ). Although Plaintiff

later provided Dr. Carcamo with revised medical authorizations,2 Plaintiff provided

those to Dr. Carcamo after December 17, 2013, the date on which the two-year

statute of limitations expired (on January 8, 2014 and January 23, 2014). (Ex. 5, 6

to Opp.).

      C.     Plaintiff Files His Health Care Liability Claim

      Plaintiff timely filed his health care liability claim against Dr. Carcamo on

November 20, 2013. (POP at 1). Plaintiff did not sue Dr. Botla within two years

of Dr. Botla’s care and treatment of Plaintiff – he did not sue Dr. Botla until March

3, 2014. (P1AOP at 1).

      D.     Dr. Botla Moves for Summary Judgment on Limitations

      Dr. Botla filed a traditional motion for summary judgment on his affirmative

defense of limitations. (Botla MSJ at 1-13). Dr. Botla asserted that the defective

medical authorization provided to Dr. Carcamo did not trigger the 75-day tolling

period in section 74.051(c) and that, as a result, Plaintiff had to have sued Dr. Botla

2
      Dr. Botla does not concede that these authorizations were sufficient.



                                               8
before December 17, 2013 to be within limitations. (Id. at 1-2). Dr. Botla argued

alternatively that, if the trial court found the original medical authorization

sufficient, the extended limitations period (two years and 75 days) expired on

March 2, 2014, and, because Plaintiff did not sue Dr. Botla until March 3, 2014,

limitations barred his lawsuit. (Id. at 2).

       Plaintiff filed his Opposition to Defendant Ravi Botla, M.D.’s Motion for

Summary Judgment, arguing a different accrual date applied to Plaintiff’s claim

against Dr. Botla (December 18, 2011), that he provided timely notice to Dr.

Carcamo within the two-year period, and that the original medical authorization

substantially complied with section 74.052 and was sufficient to trigger the 75-day

tolling provision of section 74.051(c). (Opp. at 1-6). Plaintiff also argued that, if

limitations did expire on Sunday, March 2, 2014, rule 4 of the Texas Rules of Civil

Procedure and section 16.072 of the Texas Civil Practice & Remedies Code

extended his deadline to file suit against Dr. Botla until Monday, March, 3, 2014.

(Id. at 6-7).

       E.       Trial Court Conducts Hearing on Dr. Botla’s Motion

       The trial court, the Hon. Peter Sakai, conducted a hearing on Dr. Botla’s

motion on September 16, 2014, and he invited the parties to submit additional

arguments supportive of their respective positions. Both Plaintiff and Dr. Botla




                                              9
filed supplemental letter briefs, on September 29, 2014 and October 1, 2014,

respectively.

       On October 10, 2014, the trial court advised the parties of its rulings via

letter (i.e., denying Dr. Botla’s motion and granting Dr. Botla’s request to permit

an immediate appeal from the trial court’s Order) and requested preparation of an

appropriate order. (TC letter ruling). On January 22, 2015, the trial court signed

its Order Denying Motion for Summary Judgment and for Severance of Defendant

Ravi Botla, M.D. and Granting Permission to Appeal. (Apx. Tab A). The trial

court found “three controlling questions of law as to which there is a substantial

ground for difference of opinion” (see Issues Presented, supra), and the trial court

made the following substantive rulings on these legal issues in the Order:

       1. The original medical authorization was sufficient to trigger the 75-
       day tolling provision in section 74.051(c), despite its wording
       authorizing disclosure only to Plaintiff’s counsel’s law firm and its
       failure to identify all of Plaintiff’s health care providers for the prior
       five years;

       2. Dr. Botla had standing to challenge the defective medical
       authorization provided to Dr. Carcamo3 and to assert it was
       insufficient to trigger the limitations tolling provision; and

       3. Dr. Botla provided care on both December 17 and 18, 2011, such
       that to the extent Plaintiff establishes any negligent act or omission on
       December 18, 2011 or thereafter, Plaintiff timely filed his petition
       against Dr. Botla on March 3, 2014. Alternatively, to the extent that

3
       Dr. Botla agrees with this ruling and will not challenge it if this Court grants permission
for him to appeal.



                                               10
      December 17, 2011 triggers the applicable limitations period, tolling
      extended that period to March 2, 2014 and rule 4 of the Texas Rules
      of Civil Procedure and section 16.072 of the Texas Civil Practice &
      Remedies Code applied to extend limitations through Monday, March
      3, 2014, irrespective of section 74.002 and the “notwithstanding any
      other law” language of section 74.251, and Plaintiff’s petition against
      Dr. Botla was timely filed.

(Apx. Tab A at 1-3). In addition, the trial court found that an immediate appeal of

the Order may materially advance the ultimate termination of the litigation

because: (1) if the Order is reversed on grounds that the medical authorization did

not trigger the 75-day tolling provision, Plaintiff’s claim against Dr. Botla would

be barred by limitations and dismissed with prejudice; and (2) even if the medical

authorization did trigger the 75-day tolling provision, Plaintiff’s claim may be

barred by limitations if rule 4 and section 16.072 do not extend limitations from

Sunday, March 2, 2014 to Monday, March 3, 2014. (Id. at 3). And, the trial court

granted permission to Dr. Botla to pursue an interlocutory appeal of the Order,

pursuant to section 51.014(d) of the Texas Civil Practice & Remedies Code. (Id.).

                   VI.   SUMMARY OF THE ARGUMENT

      This Court should accept Dr. Botla’s appeal.        The trial court’s Order

presents two controlling issues of law on which there are substantial grounds for

differences of opinion. The first arises out of Dr. Botla’s challenge to Plaintiff’s

section 74.052(c) medical authorization, and the dispute is whether it had to track

the precise language and requirements of the statute (as multiple appellate courts



                                         11
recognize), or whether mere “substantial compliance” with the statutory requisites

is sufficient (as fewer appellate courts have concluded) to constitute proper notice

that triggers the 75-day tolling provision in section 74.051(c). The trial court ruled

that Plaintiff’s authorization, which did not track the language of and otherwise

comply with section 74.052(c), was nonetheless sufficient to trigger the tolling

provision. Resolution of this issue is material (if not critical) in this case because,

if Dr. Botla is correct, the defective medical authorization did not trigger the 75-

day tolling provision, limitations expired in December 2013, and Plaintiff’s claim

filed against Dr. Botla in March 2014 is time-barred.

      The second issue assumes, for argument’s sake, that Plaintiff’s medical

authorization was sufficient to trigger the 75-day tolling provision of section

74.051(c), thereby giving Plaintiff an additional 75 days to sue Dr. Botla. Dr.

Botla asserts Plaintiff’s claim accrued on December 17, 2011, the date of the

alleged tort (recommending a colonoscopy and colon prep for a patient with a

gastrointestinal obstruction), such that (a) Plaintiff had to commence his claim by

March 2, 2014 (two years and 75 days later) to be timely; and (b) Plaintiff’s claim

filed on March 3, 2014 is barred by limitations because no other law, statute, or

rule can apply in a health care liability claim to extend the absolute limitations

deadline contained in section 74.251. Plaintiff argued Dr. Botla was negligent on

December 17 and 18, 2011, such that his claim accrued on the last day of



                                          12
treatment, at least by December 18, 2011, and he timely filed his claim on March

3, 2014.

      The trial court ruled that, if Plaintiff establishes a negligent act or omission

by Dr. Botla on December 18, 2011 or thereafter, his claim against Dr. Botla filed

on March 3, 2014 is timely; alternatively, the court ruled, if Plaintiff’s claim

accrued on December 17, 2011, rule 4 of the Texas Rules of Civil Procedure and

section 16.072 of the Texas Civil Practice & Remedies Code applied to extend the

limitations deadline from Sunday, March 2, 2014 to Monday, March 3, 2014 and,

thus, Plaintiff timely sued Dr. Botla.         This legal issue involving statutory

interpretation is a matter of first impression under Texas law and, thus, should be

considered a controlling question of law on which there is substantial ground for

difference of opinion. Resolution of this issue also is material (if not critical) in

this case because, if Dr. Botla is correct, Plaintiff’s claim against him is barred by

limitations.

      The trial court’s Order presents issues that meet the statutory criteria for a

permissive appeal. This Court should accept this appeal so that the litigants and

the courts do not expend time, energy, and resources in proceeding through a trial,

only to have a judgment subsequently reversed on appeal because limitations

barred Plaintiff’s claim against Dr. Botla.




                                          13
                                VII. ARGUMENT

      A.     Standards for Permissive Interlocutory Appeals

      Generally, an order denying a summary judgment motion is not appealable

because it is an interlocutory order. E.g., Gulley v. State Farm Lloyds, 350 S.W.3d
204, 206 (Tex. App.—San Antonio 2011, no pet.). An interlocutory order that

does not dispose of all issues against all parties is not immediately appealable,

except in situations expressly authorized by statute. Id.

      Section 51.014 of the Civil Practice and Remedies Code designates the civil

orders that may be appealed on an interlocutory basis, and subsection (d) of section

51.014 permits an interlocutory appeal of an otherwise non-appealable order, such

as denial of a summary judgment motion:

      (d) On a party's motion or on its own initiative, a trial court in a civil
      action may, by written order, permit an appeal from an order that is
      not otherwise appealable if:

      (1) the order to be appealed involves a controlling question of law as
      to which there is a substantial ground for difference of opinion; and

      (2) an immediate appeal from the order may materially advance the
      ultimate termination of the litigation.

TEX. CIV. PRAC. & REM. CODE § 51.014(d). Upon the trial court’s certification that

its order meets these statutory requirements, the court of appeals may accept an

appeal permitted by section 51.014(d). See TEX. CIV. PRAC. & REM. CODE §

51.014(f).



                                          14
      Texas courts have recognized that, when the legal issue addresses the statute

of limitations, that issue presents a controlling question of law. See, e.g., Gale v.

Lucio, 445 S.W.3d 849, 853 (Tex. App.—Houston [1st Dist.] 2014, pet. filed); see

also BNSF Ry. Co. v. Acosta, No. 08-13-00268-CV, 2014 WL 5794620, at *2

(Tex. App.—El Paso, Nov. 7, 2014, no. pet.).         Likewise, Texas courts have

recognized that a substantial ground for difference of opinion may occur if the

issue is one of first impression (i.e., appellate courts have not addressed the issue

previously). See, e.g., Belehu v. Lawniczak, 437 S.W.3d 913, 915 (Tex. App.—

Houston [14th Dist.] 2014, pet. filed) (issue of first impression involving statutory

interpretation); Certain Underwriters at Lloyd’s of London Subscribing to Policy

Number: £FINFR0901509 v. Cardtronics, Inc., 438 S.W.3d 770, 774, 778 (Tex.

App.—Houston [1st Dist.] 2014, no pet.) (no other court had construed insurance

policy language at issue). Accordingly, as explained more fully below, the issues

Dr. Botla desires to have reviewed by this Court meet the criteria for a permissive

appeal under section 51.014(d) of the Texas Civil Practice & Remedies Code, and

Dr. Botla urges the Court to grant him permission to appeal from the interlocutory

Order.




                                         15
      B.     Controlling Question of Law No.1: Whether Plaintiff’s Original
             Medical Authorization was Legally Sufficient to Trigger the 75-
             Day Tolling Provision in Section 74.251(c)

      A Chapter 74 claimant may extend the absolute two-year statute of

limitations by 75 days by complying with the statute’s pre-suit notice provisions:

      (a) Any person or his authorized agent asserting a health care liability
      claim shall give written notice of such claim by certified mail, return
      receipt requested, to each physician or health care provider against
      whom such claim is being made at least 60 days before the filing of a
      suit in any court of this state based upon a health care liability claim.
      The notice must be accompanied by the authorization form for release
      of protected health information as required under Section 74.052.

                                       ****

      (c) Notice given as provided in this chapter shall toll the applicable
      statute of limitations to and including a period of 75 days following
      the giving of the notice, and this tolling shall apply to all parties and
      potential parties.

TEX. CIV. PRAC. & REM. CODE §§ 74.051(a), (c). To toll the statute of limitations

pursuant to Chapter 74, a plaintiff must provide both the statutorily required notice

and the statutorily required authorization form.     Jose Carreras, M.D., P.A. v.

Marroquin, 339 S.W.3d 68, 74 (Tex. 2011). Together, the notice and medical

authorization form encourage pre-suit investigation, negotiation, and settlement of

health care liability claims. See id. at 73. If the authorization does not accompany

the notice, the claimant may not receive the benefit of the notice – tolling. Id. at

72.




                                         16
      Here, Plaintiff provided a form of a medical authorization to Dr. Carcamo,

but not in the form required by section 74.052(c). Dr. Botla argued that Plaintiff’s

medical authorization did not follow the precise language in section 74.052 and

only authorized Dr. Carcamo to obtain and disclose Plaintiff’s protected health

information (“PHI”) to Mauze Law Firm (Plaintiff’s counsel). (Apx. Tab B at 1).

It did not allow Dr. Carcamo to obtain Plaintiff’s PHI to investigate and evaluate

Plaintiff’s health care liability claim, and it did not list all of Plaintiff’s medical

providers for five years prior to the incident (including Dr. Botla). (See id.; Botla

MSJ at 9-10).

      Dr. Botla argued that Texas courts require the medical authorization to track

the precise text included in section 74.052(c), and that an authorization that permits

the release of a patient’s medical records only to the patient’s attorney is defective

and does not trigger the tolling provision. (Botla MSJ at 8-9). E.g., Cantu v.

Mission Reg. Med. Ctr., No. 13-12-00568-CV, 2014 WL 1879292, *4 (Tex. App.–

Corpus Christi, May 8, 2014, no pet.) (mem. op.); see also Brannan v. Toland, No.

01-13-00051-CV, 2013 WL 4004472, at *2-3 (Tex. App.—Houston [1st Dist.],

Aug. 6, 2013, pet. denied) (mem. op.). Dr. Botla also argued that the statute and

Texas courts require the authorization to list the patient’s physicians and health

care providers for the previous five years, or it does not satisfy the purposes of the

statute. (Botla MSJ at 8-9, 10). E.g., Mitchell v. Methodist Hosp., 376 S.W.3d
17
833, 837 (Tex. App.—Houston [1st Dist.] 2012, pet. denied); Nicholson v. Shinn,

No. 01-07-00973-CV, 2009 WL 3152111, at *5-6 (Tex. App.—Houston [1st Dist.],

Oct. 1, 2009, no pet.) (mem. op.).

      Plaintiff, on the other hand, argued that his medical authorization

substantially complied with section 74.052 and was sufficient to trigger the 75-day

tolling period because it fulfilled the purposes of the notice statute. (Opp. at 5-6).

E.g., Mock v. Presbyterian Hosp. of Plano, 379 S.W.3d 391, 395 (Tex. App.—

Dallas 2012, pet. denied); Rabatin v. Kidd, 281 S.W.3d 558 (Tex. App.—El Paso

2008, no pet.). Despite making this argument, Plaintiff gave Dr. Carcamo not one,

but two, revised authorizations (although he provided both after the expiration of

the absolute two-year statute of limitations and, thus, they were ineffective to

trigger the tolling provision).   (Exs. 5, 6 to Opp.).     Plaintiff also argued the

authorization was sufficient because Dr. Carcamo was able to obtain Plaintiff’s

medical records from Nix Hospital using the original medical authorization.

(PSLB at 1).

      The trial court essentially agreed with Plaintiff’s arguments and case law,

ruling that Plaintiff’s original medical authorization was sufficient to trigger the

75-day tolling provision in section 74.051(c). (Apx. Tab A at 2). However, as

explained above, the legal issue of whether a medical authorization must

specifically comply with the language and requirements of section 74.052(c), or



                                          18
whether “substantial compliance” with the statutory requirements is sufficient to

trigger the 75-day tolling provision, is a question of Texas law as to which there

are substantial grounds for differences of opinion. Accordingly, Dr. Botla urges

this Court to grant permission to appeal the trial court’s Order so that this Court

can interpret the statute, determine whether strict or substantial compliance is the

test, determine whether Plaintiff’s original medical authorization meets the Court’s

test, and determine whether the medical authorization triggered the 75-day tolling

provision as to Plaintiff’s claim against Dr. Botla.

      C.     Controlling Question of Law No. 2: Whether Dr. Botla Had
             Standing to Challenge the Medical Authorization Provided to
             Another Defendant

      Plaintiff asserted in the trial court that Dr. Botla did not receive Chapter 74

notice and could not have obtained any medical records of Plaintiff with the

medical authorization provided to Dr. Carcamo; thus, Dr. Botla lacked standing to

argue that the medical authorization provided to Dr. Carcamo is insufficient. (Opp.

at 4). The trial court disagreed with Plaintiff and ruled that a defendant physician

who does not receive a section 74.051(a) notice letter and medical authorization

has standing to complain that an authorization provided to another defendant in the

same lawsuit is insufficient to trigger the 75-day tolling provision. (Apx. Tab A at

2). Dr. Botla agrees with this ruling and does not intend to challenge it if this

Court permits the appeal from the Order.



                                           19
      D.     Controlling Question of Law No. 3: Whether a Statute or Civil
             Procedure Rule Can Trump Chapter 74’s Limitation Provision
             and Extend the Limitations Deadline from a Sunday to a Monday

      On this third issue, the trial court ruled: (a) that Dr. Botla provided care to

Plaintiff on both December 17, 2011 and December 18, 2011; (b) to the extent

Plaintiff proves any negligent act or omission occurred on December 18, 2011,

Plaintiff timely sued Dr. Botla on March 3, 2014 (two years and 75 days later); (c)

to the extent Plaintiff’s claim accrued on December 17, 2011, limitations expired

on Sunday, March 2, 2014; (d) rule 4 of the Texas Rules of Civil Procedure and

section 16.072 of the Texas Civil Practice & Remedies Code apply in this case and

extended the limitations period through Monday, March 3, 2014, irrespective of

the “notwithstanding any other language” of section 74.251 and the conflict

provision of section 74.002; and (e) Plaintiff timely sued Dr. Botla even if his

claim accrued on December 17, 2011. (Apx. Tab A at 2-3).

      Dr. Botla contests the trial court’s statutory interpretation on this issue

(relating to a claim that accrued on December 17, 2011).          Section 74.251(a)

provides, in relevant part:

      Notwithstanding any other law and subject to Subsection (b),4 no
      health care liability claim may be commenced unless the action is
      filed within two years from the occurrence of the breach or tort or
      from the date the medical or health care treatment that is the subject of


4
      Subsection (b) contains the statute of repose.



                                               20
      the claim or the hospitalization for which the claim is made is
      completed. . . .

TEX. CIV. PRAC. & REM. CODE § 74.251(a) (emphasis added). In addition, section

74.002 provides that, “In the event of a conflict between this chapter and another

law, including a rule of procedure or evidence or court rule, this chapter controls to

the extent of the conflict.” Id. § 74.002.

      The Texas Supreme Court has held that the two-year statute of limitations in

section 74.251(a) (and its predecessor, section 10.01 of article 4590i) is “absolute.”

E.g., Molinet v. Kimbrell, 356 S.W.3d 407, 415 (Tex. 2011); see also Bala v.

Maxwell, 909 S.W.2d 889, 892-93 (Tex. 1995) (per curiam) (By including the

“notwithstanding any other law” language, “the Legislature unequivocally

expressed its intent that, when the time limitations of section 10.01 conflict with

another law, section 10.01 governs.”). The Texas Supreme Court also has held that

the malpractice act’s limitations provision trumps other limitations provisions in

Chapters 16 and 33 of the Texas Civil Practice & Remedies Code that would

operate to extend the time to file a health care liability claim. Molinet, 356 S.W.3d

at 413-44 (section 33.004); Bala, 909 S.W.2d at 892-93 (section 16.003); see also

Hill v. Milani, 686 S.W.2d 610, 611 (Tex. 1985) (sec. 10.01 trumped absence-

from-the-state tolling provision in former art. 5537).

      Given this law, Dr. Botla argued that civil procedure rule 4 (which extends

time periods that end on a weekend or legal holiday) and section 16.072 (which


                                             21
extends limitation periods that end on a weekend or legal holiday) conflict with

section 74.251(a); therefore, the limitations provision of Chapter 74 controls,

limitations on Plaintiff’s claim expired on March 2, 2014 (two years and 75 days

after December 17, 20115), and Plaintiff’s claim against Dr. Botla filed on March

3, 2014 was untimely. (Botla MSJ at 10-11; Reply at 8-9; DSLB at 4-5). Plaintiff,

on the other hand, argued that the “notwithstanding any other law” language in the

limitations provision does not foreclose (or trump) rules that are procedural in

nature, citing Chilkewitz v. Hyson, 22 S.W.3d 825 (Tex. 1999) (construing civil

procedure rule 28 regarding suits in assumed name). (Opp. at 6-7). Plaintiff

argued that rule 4 and section 16.072 were procedural in nature and, thus, applied

to extend the limitations deadline to March 3, 2014. (See id.).

       This issue presents a controlling question of law as to which there is a

substantial ground for difference of opinion because the parties presented opposing

legal arguments, the issue involves a statute of limitations, and the issue is one of

first impression6 – no Texas court has yet addressed whether rule 4 and section

16.072 apply in health care liability claims to extend the absolute two-year (or two-

year-and-75-day) statute of limitations in section 74.251(a). Accordingly, Dr.


5
       Assuming, without conceding, that the medical authorization was sufficient to trigger the
75-day tolling provision.
6
        See Belehu, 437 S.W.3d at 915; Gale, 445 S.W.3d at 853; Cardtronics, Inc., 438 S.W.3d
at 774, 778.



                                              22
Botla urges this Court to grant permission to appeal the trial court’s Order so that

this Court can interpret the statute, determine whether section 74.251 trumps rule 4

and section 16.072, and determine whether, if Plaintiff’s claim accrued on

December 17, 2011 and if the medical authorization was sufficient to trigger the

75-day tolling provision, Plaintiff timely sued Dr. Botla within two years and 75

days.

        E.    Lastly, Immediate Appeal of the Order Will Materially Advance
              the Ultimate Termination of the Litigation

        Finally, Dr. Botla asserts that immediate appeal of the Order will materially

advance the ultimate termination of the litigation. When the controlling legal

issues address the statute of limitations, those issues are material to the ultimate

resolution or termination of the litigation. Gale, 445 S.W.3d at 853.

        Here, if Dr. Botla is correct on the first legal issue (i.e., the medical

authorization was defective and did not trigger the 75-day tolling provision),

Plaintiff’s health care liability claim is barred by the statute of limitations and will

be dismissed with prejudice.       Alternatively, if the medical authorization was

sufficient to add 75 days to the absolute two-year limitation period, Plaintiff did

not sue Dr. Botla until two years and 76 days from the date of the tort and, thus, his

claim still would be barred by limitations, unless this Court determines that rule 4

of the Texas Rules of Civil Procedure and section 16.072 of the Texas Civil

Practice & Remedies Code do not conflict with Chapter 74’s absolute statute of


                                           23
limitations and apply to extend the limitations period by one day, from Sunday,

March 2, 2013, to Monday, March 3, 2013.

      If this Court does not accept the appeal, but Appellant’s arguments are

ultimately vindicated via a post-trial appeal, the litigants and the courts will have

expended needless time, energy, and resources in a trial of this case. Thus, this

Court should accept the appeal in the interest of judicial economy.

      THEREFORE, Appellant Ravi Botla, M.D. respectfully prays this Court

grant his Petition for Permission to Appeal the Order in all respects, and grant him

all such other and further relief as this Court deems just.




                                          24
Respectfully submitted,

COOPER & SCULLY, P.C.



By: /s/Diana L. Faust
    DIANA L. FAUST
    diana.faust@cooperscully.com
    Texas Bar No. 00793717
    MICHELLE E. ROBBERSON
    michelle.robberson@cooperscully.com
    Texas Bar No. 24073089

900 Jackson Street, Suite 100
Dallas, Texas 75202
TEL: (214) 712-9500
FAX: (214) 712-9540

EVANS, ROWE & HOLBROOK, P.C.

BRETT B. ROWE
bbrowe@evans-rowe.com
Texas Bar No. 17331750
NICKI K. ELGIE
nelgie@evans-rowe.com
Texas Bar No. 24069670
10101 Reunion Place, Suite 900
San Antonio, Texas 78216
TEL: (210) 340-6555
FAX: (210) 340-6664

ATTORNEYS FOR APPELLANT




  25
                      CERTIFICATE OF COMPLIANCE

       I hereby certify that we prepared this Petition using Microsoft Word 2003,
which indicated that the total word count (exclusive of those items listed in rule
9.4(i)(1) of the Texas Rules of Appellate Procedure, as amended) is 4,456 words.

                                       /s/ Diana L. Faust
                                       DIANA L. FAUST



                         CERTIFICATE OF SERVICE

      I hereby certify that I served a true and correct copy of this Petition upon the
following counsel of record by the method indicated, on this 6th day of February,
2015:

George W. Mauze, II                                                     VIA EFILE
gmauze@mauzelawfirm.com
Mauze Law Firm
2632 B4roadway, Suite 401S
San Antonio, Texas 78215
Counsel for Appellee

                                        /s/Diana L. Faust
                                       DIANA L. FAUST




                                          26
                       ORAL ARGUMENT REQUESTED
                          NO.


                    IN THE FOURTH COURT OF APPEALS
                         AT SAN ANTONIO, TEXAS


                                RAVI BOTLA, M.D.,
                                    Appellant,
                                        v.
                          SALVADOR DEL TORO, JR.,
                                 Appellee.


                     On Appeal from the 131st District Court
                  Bexar County, Texas, Cause No. 2013-CI-19135
                               (Hon. Peter Sakai)


   APPENDIX TO APPELLANT’S PETITION FOR PERMISSION TO
  APPEAL ORDER DENYING MOTION FOR SUMMARY JUDGMENT


         In compliance with rule 28.3 of the Texas Rules of Appellate Procedure,

Appellant Ravi Botla, M.D. submits this Appendix to his Petition for Permission to

Appeal Order Denying Motion for Summary Judgment, containing the following

items:

         Tab A:     January 22, 2015 Order Denying Motion for Summary
                    Judgment and for Severance of Defendant Ravi Botla, M.D.
                    and Granting Permission to Appeal

         Tab B:     Plaintiff’s June 11, 2013 notice letter to Dr. Carcamo and his
                    June 7, 2013 Medical Authorization



                                        27
         Tab C:   November 20, 2013 Plaintiff’s Original Petition

         Tab D:   March 3, 2014 Plaintiff’s First Amended Original Petition

         Tab E:   December 31, 2014 Plaintiff’s Fourth Amended Original
                  Petition

         Tab F:   August 14, 2014 Motion for Summary Judgment and for
                  Severance of Defendant, Ravi Botla, M.D. (with exhibits)

         Tab G:   September 4, 2014 Plaintiff’s Opposition to Defendant Ravi
                  Botla, M.D.’s Motion for Summary Judgment (with exhibits)

         Tab H:   September 11, 2014 Reply to Plaintiff’s Opposition to Ravi
                  Botla, M.D.’s Motion for Summary Judgment

         Tab I:   September 29, 2014 Supplemental Letter Brief of Plaintiff

         Tab J:   October 1, 2014 Supplemental Letter Brief of Defendant Ravi
                  Botla, M.D.

         Tab K:   October 10, 2014 Letter Ruling by Judge Peter Sakai on
                  Defendant Ravi Botla, M.D.’s Motion for Summary Judgment


D/920583v7




                                       28
APPENDIX TAB “A”
                                       h4:?1) ,   TrAPANIPP3     -   egtilLED    1-410 P0002/0005 F-835
    01-22-' 15 '15:47 FROM- EvaPO •


                                                                                   2013C119135 -0131
                                        CAUSE NO. 2013-CI-19135

        „SALVADORDEL-TORO,JR,                          • • • ----- IN,THE-DISTRICT'COURT'''--- •

         VS.                                                    131ST JUDICIAL DISTRICT

         GERARDO E. CARCAMO, M.D. AND §
         RAVI BOTLA, M.D,                                       BEXAR COUNTY, TEXAS

           ORDER DENYING MOTION FOR SUI                                 rA                    ige
           OF              "3mLauLik
                             1                                                      TO APPEAL.
                On the 16th day of September, 2014 and 6th day of January, 2015, came on to

         be heard the Motion for Summary Judgment and for Severance of Defendant Ravi

         Botta, M.D. The Court, having considered the Motion, Plaintiff's Opposition,

         Defendant's Reply, letter briefings, pleadings timely filed, the summary judgment

         evidence, and argument of counsel, hereby DENIES the Motion for Summary

         Judgment and for Severance for the reasons more specifically set forth below.

                The Court hereby GRANTS Defendant's motion for permission to appeal this

         Order pursuant to Texas Civil Practice and Remedies Code Section 51.014(d), as

         to the legal issues and substantive rulings contained herein,

                THE COURT FINDS that this Order involves three controlling questions of law as

         to which there is a substantial ground for a difference of opinion:

                1. Was Plaintiffs medical authorization attached to his Chapter 74 notice letter
                   sufficient to toll the statute of limitations pursuant to Section 74.051(c) of the
                   Texas Civil Practice and Remedies Code?

                2, Does a defendant health care provider or physician, who did not receive a
                   notice letter and authorization under section 74,051(a) of the Texas Civil
                   Practice and Remedies Code, have standing to complain that an authorization
                   provided to another health care provider or physician named and sued as a
                   defendant in the same lawsuit is insufficient to toll the statute of limitations
4                  pursuant to Section 74.051(c)?
3
2
6

G
                                        $regglunfl413      5€6F41 LED        1-410 PO003/0005 F-835
01-22-' 15 15:47 FROM- EvaPS?




           3. In light of the "notwithstanding any other law" language of Texas Civil Practice
               and Remedies Code Section 74.251 and the conflict provision of Section
               74,002,does Rule_4_ of .the Texas Rules of Civil Procedure and Texas-Civil
               Practice and Remedies Code Section 16.072 nonetheless operate to extend
               the statute of limitations in a Chapter 74 health care liability claim when the
               last day of the applicable limitations period falls on a weekend or legal
               holiday?

            In denying Defendant Ravi Botla, M,D.'s Motion for Summary Judgment through

      this Order, the Court makes the following substantive rulings on the above-stated legal

      questions presented:

         1. Plaintiff's medical authorization attached to his Chapter 74 notice letter was
            sufficient to loll the statute of limitations pursuant to Section 74.051(c) of the
            Texas Civil Practice and Remedies Code, The language in Section A of the
            Authorization providing that Dr. Gerardo E. Carcamo, M.D. could "obtain and
            disclose (within the parameters set out below) to Mauze Law Firm" did not render
            the authorization insufficient to toll the statute of limitations as to Defendant Ravi
            Botla, M.D, because Defendant Gerardo E. Carcamo, M.D. requested and
            obtained medical records with said authorization. Likewise, Plaintiff's failure in
            Section B.2 of the Authorization to identify some of the physicians or health care
            providers who examined, evaluated, or treated Plaintiff or a pharmacy which filled
            prescriptions during a period commencing the five years prior to the incident
            making the basis of Plaintiff's claim (The People's Clinic, which performed an
            employment physical; Seton Medical Center; HEB Pharmacy) did not render the
            authorization insufficient to toll the statute of limitations.

         2. A defendant health care provider or physician who does not receive a Section
            74.051(a) notice letter and medical authorization does have standing to complain
            that an authorization provided to another health care provider or physician
            named and sued in the same lawsuit is insufficient to toll the statute of limitations
            as to the challenging defendant health care provider or physician.

         3. Defendant Ravi Botla, M.D. provided care on both. December 17th and 18th,
            2011. To the extent that Plaintiff establishes any negligent act or omission on
            December 18, 2011, or thereafter, the petition was flied timely on March 3, 2014,
            However, to the extent that December 17, 2011 triggers the applicable limitations
            period, Section 74,051(c) operates to toll that period through Sunday, March 2,
            2014. Rule 4 of the Texas Rules of Civil Procedure and Section 16.072 of the
            Civil Practice and Remedies Code apply and their operation extends the
            applicable statute of limitations period through Monday, March 3, 2014,
            irrespective of the "notwithstanding any other law" language of Section 74.251
            and the conflict provision of Section 74.002 of the Texas Civil Practice and



                                                   2
    01-222 15 15:47 FROM- Eva9                roiSPANIAD3tilWegli LED          1-410 P0004/0005 F-835




                Remedies Code, Thus, Plaintiff's petition naming Ravi Botla, M.D. as a
                defendant was timely filed.

                THE COURT FURTHER FINDS that an immediate appeal of this Order may

        materially advance the ultimate termination of the litigation because if this Order is

        reversed (1) Plaintiff's claim against Defendant Ravi Botla, M.D. will be barred by the

        statute of limitations and therefore dismissed with prejudice if Plaintiffs medical

        authorization failed to toll the applicable limitations period; and (2) even assuming the

        medical authorization was sufficient to trigger tolling of limitations pursuant to section

        74.051(c) of the Texas Civil Practice and Remedies Code, Plaintiff's claim against

        Defendant Ravi Botla, M.D. may be barred by the statute of limitations If Section

        74,251's period of limitations shall not be extended by operation of Rule 4 of the Texas

        Rules of Civil Procedure and Section 16.072 of the Texas Civil Practice and Remedies

        Code,

                IT IS FURTHER ORDERED that Defendant Ravi Botta, M.D. is granted

        permission to pursue an interlocutory appeal of this Order pursuant to Texas Civil

        Practice and Remedies Code Section 51,014(d).
0
        IT IS SO ORDERED.

                Signed this date:




V
0       APPROVED AS TO FORM ONLY:

        MAUZE LAW FIRM
        2632 Broadway, Suite 401S
        San Antonio, Texas 78215

                                                    3
                                      rolgIMITP3   6litfi LED   1-410 P0005/0005 F-835
01-22-'15 15:47 FROM- EvaPP




     Phone: (210) 225-6262
     Fax: (210) 354-3909
     Email      uze •► mauz-ta rm.c


              ORGE W. M IZE, II
           State Bar No, 3238800

           ATTORNEY FOR PLAINTIFF



     EVANS, ROWE & HOLBROOK, P.C.
     10101 Reunion Place, Suite 900
     San Antonio, Texas 78216
     Phone: (210) 340-6555
     Fax: (210) 340-6664
     Email: bbroweA§L.Lats-row com
     Email: netoleaevati$-rowe.com.

     By:
           BRETT B. RSWE
           State Bar No. 17331750
           NICK! K. ELGIE
           State Bar No. 24069670

           ATTORNEYS FOR DEFENDANT RAVI BOTLA, M.D.




                                          4
APPENDIX TAB “B”
      AUZ LAW F
  GEORGE W. MAUZE, II, ATTORNEY                                                             2632 BROADWAY
                                                                                             SUITE 401 South
                                                                                  SAN ANTONIO, TEXAS 78215
                                                                                     TELEPHONE 210.225.6262
                                                                                      FACSIMILE'210.354,3909
                                                                              EMAIL: gmauze@mauzelowfIrm.com
                                                                                  WWW.MAUZELAWFIRM.COM




                                            June 11, 2013

  PERSONAL L CONFIDENTIAL                                   CMR]RR #7012-3050-0002-3901-1372
  Gerardo E. Carcamo, M.D.
  414 Navarro, Suite 810
  San Antonio, TX 78205

                                  Re:   Salvador Del Toro, Jr.

 Dear Dr. Carcamo:

        Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

         On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwalk Clinic for increased lower abdominal pain,
 nausea, and vomiting. After a CT scan obtained by the Riverwalk Clinic showed findings of ".
 . a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
 referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
 M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for
 further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr. Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting. On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectomy, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr. Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bm 'as expected' and he perforated.".

                                                                                            F,
                                                                                             c, EXHIBITii....



                                                                                         [  i's : . :
                                                                                              241623117621
                                                                                          .71..1-2,-.7.1...,,,.....1......,...- -'
 Dr. Carcamo
 June 11, 2013
 Page 2


         The foregoing acts and omissions to act constitute negligence. As a result of such
 negligence, Mr. Del Toro has suffered severe medical complications associated with his
 perforated colon.

        In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00.

        Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code, Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film. Enclosed herewith is
a HIPAA release authorizing you to provide true, correct, and complete copies of same.

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                             Very truly yours,


                                             George W. Mau4'
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
      AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION
          PURSU NT TO TEX. CIV. PRAC. & REM. CODE, CHAPTER 74 § 74.052


 A.    I, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby
       authorize Gerardo E. Carcamo, M.D. (name of physician or other health care provider to
       whom the notice of health care claim is directed) to obtain and disclose (within the
       parameters set out below) to Mauze Law Firm the protected health information
       described below for the following specific purposes:

       1      To facilitate the investigation and evaluation of the health care claim described in
              the accompanying Notice of Health Care Claim; or
       2.     Defense of any litigation arising out of the claim made the basis of the
              accompanying Notice of Health Care Claim.

       The health information to be obtained, used, or disclosed extends to and includes the
       verbal as well as the written and is specifically described as follows:

       1.    The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) in connection with the injuries alleged to have been sustained in
             connection with the claim asserted in the accompanying Notice of Health Care
             Claim:

             Nix Hospital, 414 Navarro, San Antonio, TX 78205
             Gerardo E. Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

             This authorization shall extend to any additional physicians or health care
             providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
             (patient) for injuries alleged in connection with the claim made the basis of the
             attached Notice of Health Care Claim; and

      2.     The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) during a period commencing five years prior to the incident made the
             basis of the accompanying Notice of Health, Care Claim:

             Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
             Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840
             Antonio Cadena, M.D., 2201 North Bedell, Suite A, Del Rio, TX 78840

C.    Excluded Health Information—the following constitutes a list of physicians or health care
      providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
      to which this authorization does not apply because I contend that such health care
      information is not relevant to the damages being claimed or to the physical, mental, or
      emotional condition of Salvador Del Toro, Jr. (patient) arising out of the claim made the
         basis of the accompanying Notice of Health Care Claim:         NONE.

  D.    The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
        (patient) will be disclosed or who will make use of said information are:

        1.      Any and all physicians or health care providers providing care or treatment to
                Salvador Del Toro, Jr. (patient);
        2.      Any liability insurance entity providing liability insurance coverage or defense to
                any physician or health care provider to whom Notice of Health Care Claim has
                been given with regard to the care and treatment of Salvador Del Toro, Jr.
                (patient);
        3.      Any consulting or testifying experts employed by or on behalf of Gerardo E.
                Camara°, M.D. (name of physician or health care provider to whom Notice of
               Health Care Claim has been given) with regard to the matter set out in the Notice
               of Health Care Claim accompanying this authorization;
        4.     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
               behalf of Gerardo E. Camaro, M.D. (name of physician or health care provider
               to whom Notice of Health Care Claim has been given) with regard to the matter
               set out in the Notice of Health Care Claim accompanying this authorization; and
        5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
               the medical care or treatment of Salvador Del Toro, Jr. (patient).

 E.     This authorization shall expire upon resolution of the claim asserted or at the conclusion
        of any litigation instituted in connection with the subject matter of the Notice of Health
        Care Claim accompanying this authorization, whichever occurs sooner.

 F.    I understand that, without exception, I have the right to revoke this authorization in
       writing. I further understand the consequence of any such revocation as set out in
       Section 74.052, Civil Practice and Remedies Code.

G.     I understand that the signing of this authorization is not a condition for continued
       treatment, payment, enrollment, or eligibility for health plan benefits.

H.     I understand that information used or disclosed pursuant to this authorization may be
       subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
       privacy regulations.

Signature of

                                                               Date:
                                                                           r
                                                                                 f3
Sa vador`Del Toro, Jr.

Patient's Name:     Salvador Del Toro, Jr.
Patient's D.O.B.:   12.25.1973
Patient's SSN:      451.77.9676
APPENDIX TAB “C”
                                                2013-C1-19135
                                   131ST JUDICIAL DISTRICT COURT
                             SALVADOR DEL TORO JR US GERARDO E CARCA
                                           DATE FILED: 11/20/2013
 SALVADOR DEL TORO, JR.                                                             ERIC CRJ16
                                                                           IN THE DISTI.
                                                                                      oi-
 V.                                                                               JUDICIAL DISTRICT

 GERARDO E. CARCAMO, M.D.                                                  BEXAR COUN 1 TEXAS

                                    PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES Salvador Del Toro, Jr. (hereinafter referred to as "Plaintiff') and files this

 petition complaining of Gerardo E. Carcamo, M.D. (hereinafter referred to as "Defendant") and for

 cause of action would show unto this Honorable Court as follows:

                                                       I.
                                        DISCOVERY CONTROL PLAN

          Pursuant to Tex. R. Civ. P. 190, discovery in this case is intended to be conducted under

Level 3.

                                                      II.
                                                    PARTIES

          Plaintiff, Salvador Del Toro, Jr., at all times relevant to this lawsuit, has been an individual

residing in Del Rio, Val Verde County, Texas.

          Defendant, Gerardo E. Carcamo, M.D., is, and at all times relevant to this lawsuit has been, a

physician duly licensed to practice medicine in the State of Texas and resides in Bexar County,

Texas. Defendant may be served with process by certified mail, return receipt requested, to

addressee only at 414 Navarro, Suite 810, San Antonio, Texas 78205.




                                                                                                        1
TACases\Del Toro.12041Pleadings\PetitIon.docx
                                                III.
                                       VENUE AND JURISDICTION

          This Court has jurisdiction of this cause because the damages sought are within the

 jurisdictional limits of this Court. Venue is proper in Bexar County, Texas in that such is the county

 in which the events giving rise to this claim occurred.

                                                 IV.
                                        FACTUAL BACKGROUND

          This lawsuit is founded upon medical negligence committed by Defendant Gerardo E.

 Carcamo, M.D. On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after

 being evaluated by Dr. James Lackey for increased lower abdominal pain, nausea, and vomiting, A

 CT scan was ordered and performed, such reflecting findings of ". . a severely diseased sigmoid

 colon with underlying diverticular burden and a stricture". Mr. Del Toro was referred to Nix

 Hospital where he was further evaluated and assessed by Bridget K. Fiechtner, M.D. Based on Dr.

Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for further treatment and

evaluation. On December 16, 2011, Mr. Del Toro was seen in consultation by Defendant Gerardo E.

Carcamo, M.D. Defendant Gerardo E. Carcamo recommended a colonoscopy. On the evening of

December 17, 2011, Defendant Gerardo E. Carcamo, M.D. ordered, and Mr. Del Toro was

administered, GoLYTELY for gastrointestinal prep prior to colonoscopy. Shortly thereafter, he

began having worsening abdominal pain throughout the evening with vomiting. On December 18,

2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had worsening and change in the quality of

his pain. He was sent emergently for a CT of the abdomen and pelvis which revealed the presence of

free air consistent with perforation of a hollow viscus. Defendant Gerardo E. Carcamo, M.D. was

called and Mr. Del Toro was emergently taken to the operating room on December 18, 2011.
                                                                                       2
Mases\Del Toro.12041PleadingsTetition,docx
  Defendant Gerardo E, Carcamo, M.D. immediately performed a right hemicolectomy,

  sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC placement. On

  December 21, 2011, Mr. Del Toro underwent another surgery by Defendant Gerardo E. Carcamo,

 M.D. for washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,

 2011, Thereafter, Mr. Del Toro necessitated two additional corrective surgeries,

          The complications associated from the perforation of his colon caused Mr. Del Toro severe

 physical pain and mental anguish, physical impairment, disfigurement, and financial losses.

 Although Defendant Gerardo E. Carcamo, M.D. clearly knew of the obstruction of the colon based

 on the CT findings, Defendant Gerardo E. Carcamo, M.D. ordered GoLYTELY which is

 contraindicated in a patient suspected of having gastrointestinal obstruction.

                                                 V.
                                      NEGLIGENCE OF DEFENDANT

          Defendant Gerardo E, Carcamo, M.D. owed a general duty of care to Salvador Del Toro, Jr.,

to provide health care, attention and/or treatment as a reasonably prudent physician would have

under the same or similar circumstances. Such duty required that said Defendant render health care

in conformity with the minimum applicable standard of care for a person under the same or similar

circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or omissions to act, such constituting negligence:

         1.        failing to appropriately treat Mr. Del Toro for a severe diseased sigmoid colon with
                   diverticular burden and stricture;

         2.       failing to consider alternative surgical interventions for Mr, Del Toro who was
                  suspected of having a gastrointestinal obstruction;

                  ordering GoLYTELY to prepare his colon for a colonoscopy which is contraindicated
                  in a patient suspected of having a gastrointestinal obstruction; and
                                                                                                  3
ThCases\Del Toro.1204\PleadingsTetition.docx
           4.       failing to otherwise provide medical attention, care and/or treatment to a patient in
                    the same or similar condition in accordance with the applicable standard of care.

           Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

 and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

 recovery.

                                                  VI.
                                                DAMAGES

          As a direct and proximate cause of the negligence of Defendant Gerardo E. Carcamo, M.D.,

 Salvador Del Toro, Jr. has suffered injuries, including severe physical and mental pain and anguish

 and disfigurement, which based upon a reasonable degree of medical probability, he will continue to

 suffer for many years in the future, if not for the balance of his natural life. Additionally, Mr. Del

 Toro suffered physical impairment and a loss of enjoyment of life which, based upon a reasonable

degree of medical probability, he will continue to suffer in the future. Furthermore, he has sustained

a loss of income and/or loss wage earning capacity. As a result of his injuries, Mr. Del Toro has also

incurred substantial reasonable medical and other health care expenses for necessary medical and

health care and, based upon a reasonable degree of medical probability, he will continue to incur

reasonable expenses for necessary medical and health care in the future.

                                                 VII.
                                                NOTICE

         Plaintiff would further show that on or about June 11, 2013, more than sixty (60) days prior

to filing of this cause, lie provided written notice of said claim by certified mail return receipt

requested to Defendant Gerardo E. Carcarno, M.D. Plaintiff otherwise fully complied with the notice

provisions pursuant to Chapter 74.051(a) of the Texas Civil Practices & Remedies Code. A true and

                                                                                                        4
TACases\Del Toro.1204\PleadingsTetition.docx
 correct copy of said notice is attached hereto marked as Exhibit "A" and is incorporated herein by

 reference for all purposes.

           WHEREFORE, PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

 prays that Defendant Gerardo E. Carcamo, M.D. be cited to appear and answer herein and that, upon

 final trial, Plaintiff have and recover judgment in his favor against Defendant for the following:

          1,        actual damages within the jurisdictional limits of this Court;

          2,        pre judgment and post-judgment interest at the maximum rate allowed by law;

          3.       costs of suit; and

          4        such other and further relief at law or in equity, general or special, to which Plaintiff
                   may be justly entitled. •

                                                   Respectfully submitted,

                                                   MAUZE LAW FIRM
                                                   2632 Broadway, Suite 401S
                                                   San Antonio, Texas 78215
                                                   Telephone: 210.225,6262
                                                   Facsimile: 210.354,3909


                                                   By.
                                                           G/(eorge W. Maul& II
                                                           TBC #13238800

                                                           ATTORNEY FOR PLAINTIFF




T:\Cases\Del Toro.12041PleadingsTetition.docx
  VIAUZIt _MY F RAF
  GEORGE W. MAUZE, II, ATTORNEY                                                            2632 BROADWAY
                                                                                            SUITE 401 South
                                                                                 SAN ANTONIO, TEXAS 78215
                                                                                    TELEPHONE 210.225.6262
                                                                                     FACSIMILE 210.354.3909
                                                                             EMAIL: gmauze@mauzelawfirm.com
                                                                                VVWWMAUZELAWFIRM.COM




                                            June 11, 2013

 PERSONAL CONFIDENTIAL                                      CMRRR #7012-3050-0002-3901-1372
 Gerardo E. Carcamo, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                  Re:   Salvador Del Toro, Jr.

 Dear Dr. Carcanio:

         Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

         On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwallc Clinic for increased lower abdominal pain,
 nausea, and vomiting. After a CT scan obtained by the Riverwallc Clinic showed findings of ".
 . a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for
further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr. Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting. On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectomy, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr. Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bm 'as expected' and he perforated.".
 Dr. Chemin
 June 11, 2013
 Page 2


         The foregoing acts and omissions to act constitute negligence. As a result of such
 negligence, Mr. Del Toro has suffered severe medical complications associated with his
 perforated colon.

        In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00.

       Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film. Enclosed herewith is
a HIPAA release authorizing yOu to provide true, correct, and complete copies of same.

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                             Very truly yours,


                                             George W. Mauz0I
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
                                    i-=.1g1k7r;1"

     ru
                        t4eikciv(ELkaiit4a,
     rn
     r1               51_AvitactzsmaiximogIb-ipatp,,,

7012 30E0 00 023901                  Postage     $

                                 Certified Fee
                                                         Postmark
                          Return Receipt Fee               Here
                      (Endorsement Required)

                       Restricted Delivery Fee
                      (Endorsement Required)


                       Total Postage & Fees
                                                     /

                      Street; Apt. No.; „,
                      or PO Box No. 11,11. ,r )
                      CV, State, ZIP+4
   riP1/13                                                                                  USPS.corn9 -   Track& Confirm

                English        customer Sare las         USPS Mobile                                                                                                  Resistor / Sip in




                      UN SO         " ' •1:."1                                                                                                 Search USPS.corn or Track Packages


       Qui& Tools
       Track & Orgifinn                                                                                           Ma.                      •
       Enter up to 10 Tracking M Find
       Find USPS looadons

      :culqI    P8:041 &
               nq
      Celcula a a ,aco
                               Confirm
      Find a ZIP Dodo,.
      Hold Mail
      Cho W5-NliRid1M9ATEs

                YOUR LABEL NUMSER                     SERVICE                   STATUS OF YOUR ITEM        DATE &TIME               LOCATION                     FEATURES

                                                                                 Processed through         June 15, 2013, 4:34 am   SAN ANTONIO, TX 78284        Certified Mall'
                                                                                 USPS Sort Facility

                                                                                 Depart USPS Sort          June 14, 2013            SAN ANTONIO, TX 78284
                                                                                 Facility
                                                                                 Rocessed through          June 14, 2013, 0:40 pm   SAN ANTONIO, TX 78284
                                                                                 USPS Sort Facility




            Check on Another Item
            What's your label (or receipt) number?




      LEGAL                                          ON USPS.COM                                      ON ABOUT.USPS,COM                          OTHER USPS SITFS
      Rivacy Rilicy ,                                Government Services 5                            About US r^, Hi:ow                        St:sine:1s Cuatorrer Gateway 3
      Terme of Use ,                                 Buy Starnes A Shop )                             143w sroom                                Natal inspectors )
      FOR                                            lint a Label with FOalaga                        Mall Service Updates )                    Inspector General
      No FEAR Act EEO Data                           CUslomsr Service t                               Forms •& Publications                     Natal Explorer
                                                     Delivering Solutions to the Last Met             Careers )
                                                     Site index )


      G. ttir   I:,   2013




https://tools.usps.com/go/TrackConfirmAction.action                                                                                                                                       1/1
APPENDIX TAB “D”
                                         WNG* -201a.C1-190$

SAVADOX DEL 'Togo, ,TR,                                                   IN THE DISTRICT COM

                                                                           MAI JUDICIAL DISTMCT
GERARDO E. CARCAMO, M.D. AND
RAYIBUILA, M.D.                                                            BEXAR COUNTY, TEXAS

                    LAINTIFF'S MST AMENDED ORIOINAL PETITION.
     VET KJI ORAF DB.7:dt OPSAID COURT:

        MAI COMES Salvador 1".)01 Toro, Jr.(hereinafter referred to-at 'T..laintiffl and Illes this

First Amended Ddgina! Petition complaining of Gerardo E. Citroarna                (hereinafter referred to

as   "Defendant Caroam             51 Ravi. Botla,            lierptn,after xploged to as "Defendant

AcitlaNtgehlafter colleettmelyagerredtp,a#'Defendants"Yarcdfor caus&ofaetion would show unto

this Hbrofabie Coikt: a MI:Mk


                                  DiscovERy 01S1141.014.11,AN
        Pursuant to Tex. R, Civ, P, 190, discovery in this ease intehded to '150' CO dada

Level 3.


                                               PARTIES

        Plaintiff;,Salvador Del Toro, Jr., at all 0.trieS'teleVaxittbiiiiiflaWilitithath6tri an individual

resitlingit Det E 0„. Val'Vet& etUil Uttit

        Defendan'ti eetar,do:K -eftetn.01,144.:410,. antdat 411 dote talovant to. this. lawsuit ha.steen, a

**Ian duty licensed to .practice: tgot*Iti               $(11te of Texo and resides in Bexar County,

Texas. Said Defendant has •appeared :and answered herein::

MasesTel Toro.12001eadIngs\PetRion-M111.doex
          Defendant, Ravi Bala,             ., xs, Oak all times relevant to tbis lawsuit has been, a physician

 duly liconsed tb practice, medicine in the State of Texas and resides in Bexar County;Texas,

 Defendant may be served with private process service. at .621 Camden Street, Suite 1202, San

 Antonio, Texas 78215.


                                        VENUE AND JURISDICTION

          This Court has jurisdiction ,itit flits cause because: the damages sought *are within the

jurisdictional limits of this Court. Venue is.proper iriBexar, County, Texas in. that:such is the county

in. whith the events: giving rise to this claim occurred.

                                                  IV.
                                         FACTUAL 'BACKGROUND

          This lawsuit is founded upon medical negligence cOmmitted.by Defendants..

         On or about December 15, 2011, Mt. Del Toro was admitted. to Nix Hospital after being

evaliutted Dr. Jarnes• Lackey for increased: lower abdominal pain, nausea, and. Vomiting. AMT

Beall was ordered and performed, such reflectinghitlings of ". , , a severely diseasedsigrnold colon

with underlying diverticular burden and a stricture". Mr, Del Toro was referred to Nix. Hospital

where .ho was f-urther evaluated.and assessed byBridget K. Fieentner,..M.D.. Based onDp,Rientitn a

assessment and CT scan findings, Mr. Del Toro was admitted for further treatment and evaluation.

On Decernber 16, '201.1, Mr. Del Toro was seen in consultatiOn by Defendant Carew.° and.

DefendairtBotia. Defendants, singularly or collectively, developed anion fbr acolbnoscopy. On the

evening of December 17, 201I, Defendant Carcamo and/or Defendant 13otla ordered, Mt*. Del

Toro was administered, GoLYTMY for gastrointestinal prep prior to colonoscopy. Shortly

thereafter, lie begat having worsening:abdominal pain throughout the evening with vcimiting. On
                                                                                                             2
TACases\Del Toro.12041Pleadfngs\Petition-AM1,docx
December 1$0 20.114 approximately 5:00 o'clock a.rn„11./4.001: Toro had worsening:and Ohange in

 the quality of hiSpain. He was sent emergently foraCT.Ofthe abdomen andpelvis which revealed

the presence of free air consistent with perforation of a hollow visCus: 'Defendant CiFeaMQ was

 called and Mr. Del Toro was emergent!, taken.: tO:the operating room on December 18, 2011.

Defendant C4roanio. immediately. performs ft right hertiloolectonay,:signadidectorny, and end-

cOlostorny With Hartmann pouch and WoUnd VACplaCexterit OnDeceiiih 214611, VI:Da:Tao

underwent another surgery'hy Defendant 0:4010Mfor washenband watiilVAGehange: IV% Del

Toro remained hospitalized until December Q, '2011. Thereafter, WO:et Toro necessitated two

additional corrective .surgeries.

          The complications: associated frOrnthe perforation of his colon caused Mn Del Toro severe

physical pain and 'mental ,anguish, physical; iMpairitiont, disfigurement,: and ilivliA04.16sSeS.

Although Dereridanta Clearly knew of the Obstruction, of the colon based on 'the eT. .trill tilts,.

Defendant. Carcerno and/or 'Defendant aotht..ordered GoLYTtlaY which is conWnditated in

patient suspected of having ,gastrointestinal obstruction..

                                                V.
                                NEGLIGENCE OF DEFENDANT CARCAMO

          Defendant Catcatne owed a general duty etcare to Salvador DelToitb:, ik4 to provide health

ease, attention: Kildialteattnent. as a reasonably‘prudent physician waild have tinder the same or

411110 04131,101 COS Such duty required that said. Defendant carom° roridot health care in

conform! 3 WO Ole Ininimum applicable standard of care for a person under the same or similar

circumstances. as Salvador, Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or othissions to act, such constituting negligencet

TACases‘Del Torg,1204 \ Plead ings1PatitionAM I .11ocx
                  fAiling to appropriately'treat Mr. Del Toro for'a severe. diseased igtiioid colon With
                  diVcrtioulat hilrdeuluid Siridur0;

                  failing to consider .alternative mica' interventions for Mr. Del Toro who was,
                  suspected of having &gastrointestinal obstmetion;

                 ordering GoLYTBLYto pxoparehis colon:for avolonosoopy which is contraindicated.
                 in a patient Suspected of having a, gastmintestirial obstruction; and

         4.      failing to otheriVise provide medical attention, dare.and/or treat/10Mb a patient in
                 the same or similareondition ittaccordance•with the,applicable.steridard Of care.

         Such acts and/Or omissions to Act; whether taken Singularly or collectively, coristitute a direct

arid proximate cause of injuries and damages ct, Salsiador Del Tore Irk for which lie seeks

recovery..

                                           V.I.
                             NEGLIGENCE OF DEFENDANT BOTLA

         DefendantBotla owed'a general duty ofcareloSalvador Del Toi9,,,frii.tc) ppyiclOcaltlregei

attetitlimi titidiateatitientat'a. reasonably prudent              valid hAvelitickt the Sahie.or
oittilitistmeo„ ..Such dutyttotitilrod thataitid:Deteridatitt.30tla irenderhealth tare Ini c onfortitity with

the ranirown applicable standatd ,Orearolor: ,altiersogroxiciettha:.satne orohnilor Virctonstances as

Salvador Del: Toro, Jr. Said Defendant breached tliatdutybyengagingin the folloWingactsAnclior

omissions to act, •suchoonstitutingnegligence;:

        1..      felliiv to appropriately treat Mr. Del Toro for a severe diseased OP-19W c.01011 with
                 diverticulat burden and stricture;

                    l rig TO. consider altertiatiVe surgical interveritions. for Mt Del Toro who was
                 suspected of having a gastrointestinal obstruction;

                 ordering GoLYTELY to prep= his colon fora pcionoscopy which is contraindicated
                 in a patient suspected of having a gastrointestinal obstruction; and


Masestol Ton12041PleiglingOetitionA 101 Ilacx
                   failing to otherwise provide medical attention, care and/or treatment to a patient in.
                   the same or similar condition in accordance with the applicable standard of care,.

          Such acts and/or otnlasioslovt,whether taken singularly or collectively, constitute a direct

and proximate cause of the itkhiries And damages of Salvador Del Toro, Jr. for which he seeks

recovery.

                                                      VII.
                                                    DAMAGES

          As a direet and pi:akin:late cause of thaneg IjIenee of Deferkdatts, Salvador.Del TOW,Jr,11

suffered injuries, including severe physical and mental pain andAriouiSh and disfigaremantiwhich

based owl a reasonable degree of medical probibility.,10 will continuoto suffer far rnanyyears

the future, if not far the 'balance of his natural life; Additionally, Mr. Del Toro suffered physical

impairment and a loss of enjoyment 4t *WA based upon a reasonable degree of niedical

probability, he Will continue to suffer:n the:future. Pinthentare; he.has sustained a logs of:ince-Me

and/or loss wage earning capacity. As a result of his injurie4 Mt. Del Tore :has .also incurred

substantial reasonable medical and other health date expenses fat eaessaty medical and :health are

tuatt, based upon a reasonable degree: of medical prohabilityi he will continue to incur reasonable

eVerP&Iifor necessary medical and health care in the ibture,,


                                                    NOTICE

         Plaintiff would fittha show that on or about lithe 1.1., 2013, Mare thati       (60) days prior

to filing of this cause, he provided voitteri notice of said claim by certified mail rettnn receipt

requested to Defendant catcatno. Plaintiff otherwise:fully complied with the notice provisions

pursuant Chapter 711;051.4) of 1i Texas CIA Practices: 86 Remedies Code: A true.and correct

                                                                                                        5
MasesTel Toro.12041Pleadl ngs1PotItionAM 1 .doox.
.topyasaid notice is attachedb.eatortiorked as EkhibitnAillud itingorporatedheteinbyriference

fottillptirposes.

          The -statute of '.limitations prohibited the providing of written notice of said elaitn to

Defendant aotla.

         WHEREFORE,. PREMISES. CONSIDERED, Plaintiff Salvador Del Toro, rr. respect .illy

prays that Defendant Botla be cited to 'appear And aits*eflibitin and that, upon final trial, Plaintiff

have and recoverJudgnient.in hitfavOt'againgDefendatits,Jointly and:severalty, for the following:

         1,        actual ilanagOt Within theiorisdietiOnal limit's„Ofthia Ccutt;

                   pre-jUdginent and pOstifjndonent interest at the rtaxinuttn. rate Allowed by law;

                   Wats crstlit; at d..

                   such other and further relief at law or in equity; genetat or special) tOleich.Plaititiff
                   may be justly entitled,

                                                    Respectfbily submitted,

                                                        1.01.,AVPIRM
                                                    2631 Atoulway, Suite 40 1
                                                    ;sap. Antonio; Texas 752I5
                                                    Telephone: 2-10,225..6262
                                                    Vacsirnire: '210,354.'3909



                                                             urge.
                                                           T8e#131388tFC1

                                                           ATTORNVZ VORPLAINTIFY




T:ICaseaDel Toro.12041PleadIngs1PetItIon-011.docx
                                      CERTIFICATE OF:SE'VXCI

      I hereby certify that on this 3rd day of MEtreh,.2014., orkte andeorteet•eopy ofBaintiff's First.
 Amended 'Original Petition has been sent by via fax And topiat mail to!

 -Mir. 'W.:Richard Wagner, Esq.
 'Wagner Celia, LLP
 7718 Broadway, Suite 100
 aim Antonio, TX 78209




ttaseaVlifTiiro.1200loathaA01:10lltion4AM
  GAUZE LAW FIRM
 GEORGE W. MAU2t, ATTORNEY                                                                        2s3ttRoADWAY
                                                                                                  ;sutre4oi South
                                                                                     SAN ANTONIO/     T.ExAt    7E 1E:
                                                                                             LEPHONE 210.226E2E2
                                                                                            FAOSPORX 210.35090e
                                                                                EP/1411..t.urnmizeematogol6viifitn.com
                                                                                     WWW.MAUZELAWFIRM,OOM




                                           ate 04011

 PERSONAL & CONFIDENTIAL                                    OMR 97012-3050-0002-1901.1372
 Gerardo B. Cattalo°, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                Re:     Salvador Del Toro, Jr.

        a. irettino:

        Please be adViSed that our law Ann has been .retained by Salvador Del Totoi Jr. to
 represent him in any:and all claiinShe.may have againstyen, firiainglkorn theSacts stated herein,

          On.or about December 15, 2011, Mr.- Del Toro was Catliattti to Nix, Hospital` tiftet.b.eilig
 evaluated by Dr. James Lackey with the RiVerwalk Clinic. for irtOrelged low0 abatninal Pain;
 nausea, and vomiting. After a CT scan obtained britOltiVerwalk Clinic showed:ndings of"...
 . a severely diseased siginoid colon, with utulotyits afv6rficular burden and a:Atticture," be was
 referred to Nix Hospital where lie was tirther evaltiated and assessed by Bridget K. .Fiechtner,
 M.D: Based on Dr. Pieebtner's assessment and CT scan findings, Mr. Del TorO,Was admitted for
 tattier treatMent and evaluation and dWtssed the.patient's:'cose With yo.u, On. December:10,
:261 I Mr: Del Toro was :seenin. consultation you, On the evening of DecetubOr 17, 2011,. you
 ordered Arid Mr, Del Toio was given 00.;YTBLY for, gastrointestinal prep prior to colonoscopY,.
 Shortly thereafter, he began having worsening: Abdominal pain throughout the evening with.
 vorniting. On December 18). 2011   . at approxiniately          o'nlOck 4411„ tilt, Del Toro had
 worsening and change in the quality of his pain. He was sent emergently for :it CT of the
abdomen and pelVis Which revealed the presence of free. air consistent with 'perforation of
hollbw viscusp You were: called: and Mr. Del.Toro was ornergently taken to the operating:room
on: December.       2011, Due to the perthration of his colon, you immediately performed aright
hemieoleotomy, sigmoidectordy, and end-colostomy With Hattinaun poudh and wound VAC
placement. On December 21, 2011., Mr, Del Toro underwent .another surgery by you for
Washout and wound VAC change. NIr.. Del Toro, remained hospitaligod : until December 30,
20.11. SinCe then, Mr, Del Toro has AeceSSitatott frequent Medleal attention, necessitated and
undergone two additionEd otirrective surgeries:

        The complications associated #orrt "the: perfOratibt of 'his' colon, •wbieb. you. "expected",
have caused him:sovore pain and mental anguish, severedisecanfort; disfigurement,; and Anancial
            Although, you: clearly knew of his partial obstruction in his colen based on the CT
findings, you ordered GOLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction, "You further state in your December 1:8; 2011, operative report, that
"Unfortunately he was W441:4;t0 have:a bin 'us expected'' and he perforated."..
 Dr. Camara°
 June 11, 2013
 Page 2


       The foregoing tots and omissions M act constitute negligence. M a. result of such
negligence, Mr. Del Toro has suffered severe niedloal complications associated with his
perforated colon.

        In accordance with Chapter 74.051(a) ofth'rea45 Mil Practices.84 Remedies•Code4his
letter constitutes your sncty (60) days notice that .Salyatior Del Toro, Jr. intends to assert health
came liability. Claims against you. It this matter is not resolved. within:sixty (60) days, then a
lawsuit will be filed:

      hi an effort to settle- this •Clain without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount: of ight Hunched Thousand Dollars
($800,000.00); $141 consisting of $250,000.00 for noneconomic daniages plus economic
damages includirig loss of income, and, health care expenses in the amount of $550,000.00,

       Attached hereto is a release for medical records hi. accordance with §74.052 :of the Texas
Civil Practide & XeModi.04 Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whetherdigital,          Enclosed.erewith is
a. HIPAktelease authorizing you to provide true, correct, and ceanplete copies °ramie,

        The standard professional liability insurance policy Y•etnt res That the 'Mated promptly
give the insurance carrier notice of any claim,.. If you or your insurance carrier wish to .discuss an
amicable and expedient resolution _of this claim, then please do not hesitate to give me a call.

                                              Very truly yours,

                                                      (C't
                                              Geo ge W. MauzVII
()Wag
enclosures
xc: Mr. Salvador Del Toro, Jr.
                    sla




                    PosItige
                Cortfiad.Fao •
          110(urn
1;:3 Ittnif drtostvril ROOY
                        IFOU

=1. (itTgil AlneRid7lra.
141
       ToliII.Pdattge*Foo •
rn
n,} San!            g ..A            •   1   ibs.-4.1
r-1             -Se      e--
1:1 "gfrFi, It7h7;
1-, or Pd Sox Ato,  /            ?
    Bc.wii.i'i/FU '

     WKS
   Wiyip                                                                                     U. 8PS.coina- Tiaok4 Cott rM

                                 C00304r8nry leg             lenbOu                                                                                                       Re Os bir 810 to




                                                                                                                                                  teerektiptizem ai 1'reck.P.40414,10.8.


      welt** •
      reitkit W4110                                                                                                             ••:3N                               •,3".:1•10.1 •:?t•i•tt•i •
      Retetv.A0:40,1teeltleti /Agent
      Mit tIabtruiailioim

      sbcftqpi it. & Confirm
      Cillcufn    .54
      Plpu 2IP'coa4m
      liolt1 Mug
      cu48070r4484µNRArue

                 :YOUR LASEL RUMOUR                 SURY!Cel                       STATUS OF YOURIIIM       DAT 41-1151c                LoonnON                      88#004:11'

                                                                                   Prooeased 00041)         Jtiho 18,80, 4:34 ni        SAN ANromo, TX 78204         cettitleatite
                                                                                   (Jere sort Fed*
                                                                                   Doneft UPS 0ort,         June 44i 2n13               BAN ANYOND, 7)(.)8284
                                                                                   FactIry
                                                                                   koceieed Ihrough         June tit, 20A; 0:40 prn     'BAN A tmaNic; ix 1824
                                                                                   usm Soft Nerdy


           Cfreolc on Another Item
           Mae your ie el (or rbcelpt) number?




      LEGAL                                        ON IMPS.CoM                                          ij14$000i1100•O084                          .crniefi tisk, WO-
      Ptiven)). Oollcy ,                           GOeem,nunl .0eNinue )                                Abip09808*ferntyr                            $1,oleeittesteleeneiliew ey 3 .
      TOnti        Ute                             P339 at Belie fOltletu                                     ....   ..                              ?mom inpu0loicr i
      tieNt a.                                     14)4.4.latioipil04141kuiori 3                            aetykkt..tepeeto                        eleoeteililieeitei ,
          FEARAot1E0. Win                          ca,ellainitlleetiei,                                 .     tils*geettiu 3.                        Phew F:ejlerer.,
                                                   1:3ievetifeAttiffahreititii*toirtititi 3..           4rwiro,
                                                   stte whix:i

        Ityi




httge://tools.uspe:com/g oirrecketellmAction.scOon
APPENDIX TAB “E”
FILED
12/31/2014 8:52:51 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Brenda Carrillo

                                                         CAUSE NO: 2013-CI-19135

               SALVADOR DEL TORO, JR.                                                   IN THE DISTRICT COURT

              V.                                                                       131st JUDICIAL DISTRICT

              GERARDO E. CARCAMO, M.D. AND
              RAVI BOTLA, M.D.                                                          BEXAR COUNTY, TEXAS

                                 PLAINTIFF'S FOURTH AMENDED ORIGINAL PETITION

              TO THE HONORABLE JUDGE OF SAID COURT:

                       NOW COMES Salvador Del Toro, Jr. (hereinafter referred to as "Plaintiff') and files this

              Third Amended Original Petition complaining of Gerardo E. Carcamo, M.D. (hereinafter referred to

              as "Defendant Carcamo") and Ravi Botla, M.D. (hereinafter referred to as "Defendant

              Botla")(hereinafter collectively referred to as "Defendants") and for cause of action would show unto

              this Honorable Court as follows:

                                                                    I.
                                                    DISCOVERY CONTROL PLAN

                      Pursuant to Tex. R. Civ. P. 190, discovery in this case is intended to be conducted under

              Level 3.

                                                                    II.
                                                                  PARTIES

                      Plaintiff, Salvador Del Toro, Jr., at all times relevant to this lawsuit, has been an individual

              residing in Del Rio, Val Verde County, Texas.

                      Defendant, Gerardo E. Carcamo, M.D., is, and at all times relevant to this lawsuit has been, a

             physician duly licensed to practice medicine in the State of Texas and resides in Bexar County,

             Texas. Said Defendant has appeared and answered herein.

                                                                                                                    1
             T:\Cases\Del Toro.1204\PleadingsTetition-AM4.clocx
           Defendant, Ravi Botla, M.D., is, and at all times relevant to this lawsuit has been, a physician

 duly licensed to practice medicine in the State of Texas and resides in Bexar County, Texas. Said

 Defendant has appeared and answered herein.


                                           VENUE AND JURISDICTION

           This Court has jurisdiction of this cause because the damages sought are within the

 jurisdictional limits of this Court. Venue is proper in Bexar County, Texas in that such is the county

 in which the events giving rise to this claim occurred.

                                                     IV.
                                            FACTUAL BACKGROUND

          This lawsuit is founded upon medical negligence committed by Defendants.

          On or about December 15, 2011, Mr. Del Toro presented himself to Dr. James Lackey for

 increased lower abdominal pain for 3 — 4 days, nausea, and vomiting. He was fatigued and had not

been eating or taking many fluids. He had a history of diverticulitis and hospitalizations for acute

diverticulitis, the most recent approximately 1 month prior. A CT scan was ordered and performed,

such reflecting findings of ". . . a severely diseased sigmoid colon with underlying diverticular

burden and a stricture". Mr. Del Toro was referred to Nix Hospital where he was further evaluated

and assessed by Bridget K. Fiechtner, M.D. Dr. Fiechtner noted he was in mild distress with pain,

his abdomen was distended, and bowel sounds were hypoactive. She reviewed the CT scan and

noted the stricture is of particular concern because it appears to be partially obstructing the colon.

Based on Dr. Fiechtner's assessment and CT review, Mr. Del Toro was admitted for further

treatment and evaluation. On December 16, 2011, Mr. Del Toro was seen in consultation by

Defendant Carcamo who recommended a plan for surgery — either laparoscopic or possible open
                                                                                          2
T:Cases\Del Toro.1204 \Pleadings \Petition-AM4.docx
 colon resection with possible colostomy placement. Mr. Del Toro agreed to the surgery but wanted

 it performed by a surgeon in Austin who had previously performed surgeries on family members.

 After the hospital inquired with the surgeon in Austin and discovered he would not be available until

 Monday, Mr. Del Toro requested surgery that day by Defendant Carcamo. Defendant Carcamo had

 left the hospital already and informed the nursing staff that he would see Mr. Del Toro the next

 morning. The next morning on December 17, 2011, Defendant Botla, a gastroenterologist, consulted

 with Mr. Del Toro. He recommended a colonoscopy. Mr. Del Toro refused the colonoscopy and

 again expressed his decision to proceed with the surgery recommended by Defendant Carcamo.

 Defendant Carcamo spoke to Mr. Del Toro who again expressed his decision to proceed with the

recommended surgery, but Defendant Carcamo changed his plan and now recommended Mr. Del

Toro proceed first with a colonoscopy. He explained the "importance of colonoscopy" and

persuaded Mr. Del Toro to consent. On December 17, 2011, Defendant Botla ordered, and Mr. Del

Toro was administered, GoLYTELY for gastrointestinal prep prior to colonoscopy. He did not have

a bowel movement after the GoLYTELY was administered. Shortly thereafter, Mr. Del Toro began

complaining of severe pain to his abdomen. Both Defendants were notified but failed to examine

Mr. Del Toro or order any diagnostic tests. Mr. Del Toro's abdominal pain worsened to a scale of 10

out of 10, he began crying, and was very upset. He suffered severe pain for the next 12 hours. A CT

scan was ordered STAT on the morning of December 18, 2011. It revealed the presence of free air,

such indicative of a perforated colon. He was emergently taken to the operating room and Defendant

Carcamo performed an exploratory laparotomy. He found a perforation in the right colon, fecal

contamination of the peritoneum which had progressed to peritonitis and sepsis, and he performed a

right hemicolectorny (necessitated because of the perforated colon from the colon prep),
                                                                                      3
T:\Cases\Del Toro.1204\Pleadings\Petition-AM4,docx
 sigmoidectomy (necessitated because of the diverticulitis, stricture, and obstruction), and end-

 colostomy with Hartmann pouch and wound VAC placement. On December 21, 2011, Mr. Del Toro

 underwent another exploratory laparotomy, drainage of an intra-abdominal abscess, colostomy

 revision, placement of wound VAC, and refill of ONQ pump. Mr. Del Toro remained hospitalized

 until December 30, 2011. He was re-admitted in February 2012 and on February 17, 2012,

 Defendant Carcamo performed laparoscopic adhesiolysis and a cholecystectomy. Mr. Del Toro

 again was admitted to the hospital in March 2012 and Defendant Carcamo performed another

 laparoscopic adhesiolysis, laparoscopic splenic flexure takedown, laparoscopic colostomy reversal,

and parastomal hernia repair.

                                              V.
                              NEGLIGENCE OF DEFENDANT CARCAMO

          Defendant Carcamo owed a general duty of care to Salvador Del Toro, Jr., to provide health

care, attention and/or treatment as a reasonably prudent general surgeon would have under the same

or similar circumstances. Such duty required that said Defendant Carcamo render health care in

conformity with the minimum applicable standard of care for a person under the same or similar

circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or omissions to act, such constituting negligence:

         1.        failing to appropriately treat Mr. Del Toro for a severe diseased sigmoid colon with
                   diverticular burden, stricture, and obstruction;

         2.        recommending a colonoscopy which requires colon preparation when such was
                   contraindicated because of the gastrointestinal obstruction;

         3.        failing to timely diagnose and treat the colon perforation on December 17-18, 2011;
                   and


                                                                                                     4
T:\Cases\Del Toro.1204\Pleadings\Petition-AM4.docx
           4.        failing to otherwise provide medical attention, care and/or treatment to a patient in
                     the same or similar condition in accordance with the applicable standard of care.

           Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

 and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

 recovery.

                                                VI.
                                  NEGLIGENCE OF DEFENDANT BOTLA

          Defendant Botla owed a general duty of care to Salvador Del Toro, Jr., to provide health care,

attention and/or treatment as a reasonably prudent internal medicine physician/gastroenterologist

would have under the same or similar circumstances. Such duty required that said Defendant Botla

render health care in conformity with the minimum applicable standard of care for a person under the

same or similar circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by

engaging in the following acts and/or omissions to act, such constituting negligence:

          1.        recommending a colonoscopy, and colon preparation, when it was known that Mr.
                    Del Toro had severe sigmoid disease, stricture, and obstruction;

                    ordering GoLYTELY to prepare his colon for a colonoscopy which is contraindicated
                    in a patient with a gastrointestinal obstruction;

          3.        failing to timely diagnose and treat the colon perforation on December 17-18, 2011;
                    and

          4.       failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care.

          Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

recovery.


                                                                                                        5
T: \Cases gel Toro.1204 \Pleadings\Petition-AM4.docx
                                                       VII.
                                                     DAMAGES

           As a direct and proximate cause of the negligence of Defendants, Salvador Del Toro, Jr.

 suffered injuries, including severe physical and mental pain and anguish in the past; disfigurement,

 which based upon a reasonable degree of medical probability, he will continue to have for the

 balance of his natural life; physical impairment and a loss of enjoyment of life in the past; and a loss

 of income in the past. Further, Mr. Del Toro incurred substantial reasonable medical and other

 health care expenses for necessary medical and health care.

                                                      VIII.
                                                     NOTICE

          Plaintiff would further show that, more than sixty (60) days prior to filing of this cause, he

 provided written notice of said claim by certified mail return receipt requested to Defendant

Carcamo. Plaintiff otherwise fully complied with the notice provisions pursuant to Chapter

74.051(a) of the Texas Civil Practices & Remedies Code.

          The statute of limitations prohibited the providing of written notice of said claim to

Defendant Botla.

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

prays that, upon final trial, Plaintiff have and recover judgment in his favor against Defendants,

jointly and severally, for the following:

                   actual damages within the jurisdictional limits of this Court;

         2.        pre judgment and post-judgment interest at the maximum rate allowed by law;

         3.        costs of suit; and


                                                                                                      6
T:\Cases\Del Toro.1204\Pleadings\Petition-AM4.docx
          4.        such other and further relief at law or in equity, general or special, to which Plaintiff
                    may be justly entitled.

                                                    Respectfully submitted,

                                                    MAUZE LAW FIRM
                                                    2632 Broadway, Suite 401S
                                                    San Antonio, Texas 78215
                                                    Telephone: 210.225.6262
                                                    Facsimile: 210.354.3909

                                                    B                  "";
                                                                        ,7'
                                                              eorge W. Mail
                                                                         , 4- I
                                                            ginauze@matzelawfirm.com
                                                            TBC #13238800
                                                            ATTORNEY FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

        hereby certify that on this 31st day of December, 2014, a true and correct copy of Plaintiff's
Fourth Amended Original Petition has been sent by via. fax and regular mail to:

Mr. W. Richard Wagner, Esq.                             Mr. Brett B. Rowe, Esq.
rwagner(i0iagnercario.com                               bbrowe(D/,evans-rowe.com
Wagner Cario, LLP                                       Evans, Rowe & Holbrook, P.C.
7718 Broadway, Suite 100                                10101 Reunion Place, Suite 900
San Antonio, TX 78209                                   San Antonio, TX 78216




                                                                                                          7
T:\Cases\Del Toro.12041PleadingsTetition-AM4.docx
APPENDIX TAB “F”
FILED
8/14/2014 2:38:32 PM'
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Jennifer Brazil

                                               CAUSE NO. 2013-CI-19135

               SALVADOR DEL TORO, JR.                                  IN THE DISTRICT COURT

               vs.                                                     131ST JUDICIAL DISTRICT

               GERARDO E. CARCAMO, M.D. AND
               RAVI BOTLA, M.D.                                        BEXAR COUNTY, TEXAS


                               MOTION FOR SUMMARY JUDGMENT AND FOR SEVERANCE
                                        OF DEFENDANT, RAVI BOTLA, M.D.

               TO THE HONORABLE JUDGE OF SAID COURT:

                        Defendant, Ravi Botla, M.D. ("Dr. Botla"), respectfully files this his Motion for

               Summary Judgment and for Severance pursuant to Rule 166a of the Texas Rules of Civil

               Procedure on the ground that Plaintiff's claims against him are barred by the applicable

               two year statute of limitations. In support of his motion, Dr. Botla respectfully shows the

               Court the following:


                                                   BASIS OF MOTION

                        Dr. Botla is entitled to summary judgment that Plaintiff take nothing by this suit

               because Defendant has pleaded and established by the summary judgment evidence

               described below each element of the affirmative defense of limitations applicable to

               Plaintiff's medical malpractice claims.

                        Specifically, because this is a medical malpractice lawsuit governed by Chapter 74

               of the Texas Civil Practice and Remedies Code, the statute of limitations is 2 years. TEX.

               CIV. PRAC. & REM. CODE § 74.251(a). Although Chapter 74 tolls the statute of limitations

               by 75 days in cases where a defendant is timely served with a statutory notice letter and

               sufficient accompanying medical authorization, in this case there was no statutory
sufficient medical authorization served on any defendant prior to the expiration of the

statute of limitations.1 Therefore, Plaintiff had two years from the date of accrual to file

his lawsuit. Plaintiff's cause of action against Dr. Botla accrued on December 17, 2011,

the date on which Dr. Botla treated Plaintiff. Since Plaintiff did not file this lawsuit on or

before December 17, 2013 (suit was filed March 3, 2014), his suit is time-barred and

Texas law mandates its dismissal.

         Moreover, even if Plaintiff had timely served Dr. Botla—or any defendant for that

matter—with a sufficient authorization, tolling of the statute of limitations by 75 days would

not save Plaintiff's claims against Dr. Botla since they were filed 2 years and 76 days after

the date of accrual (2 years plus 75 days was Sunday, March 2, 2014). Chapter 74

provides an absolute statute of limitations "notwithstanding any other law," such that

March 2, 2014 was the absolute last day on which Plaintiff's Petition could have been

filed, notwithstanding any other rule of procedure or statute that, outside the context of

medical malpractice cases, might extend limitations or filing deadlines when they fall on

a weekend.


                                         STATEMENT OF FACTS

         Plaintiff has sued Dr. Botla alleging claims of negligence arising out of medical

care and treatment Dr. Botla provided to Plaintiff on December 17, 2011. More

specifically, Plaintiff presented to Nix Hospital on December 15, 2011 with complaints of

abdominal pain and a history of recurrent diverticulitis. A CT scan showed a diseased

sigmoid colon with underlying diverticular burdening and stricture. Co-Defendant, Dr.


I Although an authorization was provided to Dr. Botla's co-defendant, Dr. Carcamo, prior to the expiration of
the statute of limitations, it was defective on several grounds, as will be discussed in greater detail in the body
of this Motion. That defective authorization therefore did not operate to toll the statute of limitations.

                                                        2
Gerardo Carcamo, evaluated Plaintiff the following morning and recommended surgery.

Pursuant to Dr. Carcamo's request, Dr. Botla consulted on the patient's care on the

morning of December 17, 2011. After evaluating the patient, he recommended a

colonoscopy and ordered a colon prep in relation to same. That evening, Plaintiff

complained of continued abdominal pain. A repeat CT showed bowel perforation.

Plaintiff went to surgery shortly thereafter. Plaintiff's lawsuit against Dr. Botla asserts

negligence related to Dr. Botla's December 17, 2011 recommendation for colonoscopy

and order for the colon prep on the theory that the colon prep contributed to the bowel

perforation.

       Plaintiff filed his Original Petition on November 20, 2013, naming only Dr. Carcamo

as a defendant. Prior to filing suit against Dr. Carcamo, on June 11, 2013, Plaintiff served

Dr. Carcamo with a notice letter as required by Chapter 74. Accompanying that notice

letter was an authorization form that allowed Dr. Carcamo to "obtain and disclose to

Mauze Law Firm [Plaintiff's counsel]" protected health information. Contrary to the

purpose of Chapter 74, the authorization thus limited Dr. Carcamo's ability to obtain

records to investigate Plaintiff's claim. Moreover, also contrary to the requirements of the

statute, the authorization failed to include several of Plaintiff's treators over the five years

preceding the health care at issue. In fact, the authorization excluded more treators than

it included. The authorization was therefore defective. As a result, Dr. Carcamo moved

to abate the proceedings for 60 days as allowed under Chapter 74 when Plaintiff does

not comply with the notice and authorization requirements. Since suit was filed against

him within the two year statute of limitations, abatement was his only recourse.




                                               3
       It was not until March 3, 2013, 2 years and 76 days after Dr. Botla provided the

care at issue, that Plaintiff amended his Petition to include Dr. Botla as a defendant.

Unlike Dr. Carcamo, Dr. Botla was not provided any notice letter or even the defective

authorization prior to suit be filed against him. He therefore had absolutely no opportunity

to investigate the claims made against him prior to the lawsuit being filed. More

importantly, since Plaintiff failed to serve a statutory sufficient authorization on any health

care provider within two years of the at-issue care and treatment provided by Dr. Botla,

the 75 day tolling period was not triggered and Plaintiff's lawsuit against him is time-barred

by the 2 year statute of limitations. Even had Plaintiff timely served one of the health care

providers with a sufficient authorization, which would have tolled the statute by 75 days,

since the lawsuit was filed 2 years and 76 days after the care at issue was provided,

Plaintiff's lawsuit against Dr. Botla was still filed after the expiration of the absolute 2 year

statute of limitations. In light of the above, Dr. Botla respectfully moves this Court to grant

his Motion for Summary Judgment and dismiss with prejudice Plaintiff's entire lawsuit

against him.


                            SUMMARY JUDGMENT EVIDENCE

       To support the facts in this motion, Dr. Botla offers the following summary-

judgment evidence attached to this motion and incorporates the evidence into this motion

by reference:

                a.    Exhibit A — Plaintiff's Original Petition (filed November 20,
                      2013);

                b.    Exhibit B — Plaintiff's First Amended Petition (filed March 3,
                      2014);




                                               4
              c.      Exhibit C — Plaintiff's Second Amended Petition (filed April 8,
                      2014);

              d.      Exhibit D — Plaintiff's Chapter 74 Notice Letter to Gerardo E.
                      Carcamo, M.D. (dated June 11, 2013);

              e.      Exhibit E — Plaintiff's Authorization Form for Release of
                      Protected Health Information (dated June 7, 2013) ("Plaintiff's
                      Pre-Suit Authorization Form"); and

              f.      Exhibit F — Plaintiff's Objections and Responses to Defendant
                      Ravi Botla, M.D.'s First Request for Production, response to
                      request for production number 23 (dated May 8, 2014),
                      Defendant hereby states his intent to use unfiled discovery
                      products as summary judgment proof

              g.     Exhibit G — Original Answer and Jury Demand of Defendant,
                     Gerardo Carcamo, M.D. (filed December 16, 2013)

                                       IV.
                             ARGUMENTS & AUTHORITIES

       Dr. Botla pleads the affirmative defense of the statute of limitations as to Plaintiff's

entire cause of action against him. Since Plaintiff did not file his suit against Dr. Botla

until 2 years and 76 days after the care at issue was provided, his lawsuit against Dr.

Botla was filed 76 days late and is time barred. Even had Plaintiff complied with the

requirements of Chapter 74 and provided a statutory sufficient authorization within the

limitations period, so as to toll the statute for 75 days, Plaintiff's lawsuit would have still

been untimely filed by 1 day.

   A. Summary Judgment Standard

       The movant for summary judgment must show that (1) there is no genuine issue of

material fact and (2) the movant is entitled to judgment as a matter of law. TEX. R. Civ. P.

166a(c); Provident Life & Acc. Ins. Co. v. Knott, 128 S.W.3d 211, 215-16 (Tex. 2003); M.D.

Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000); Lear Sigler, Inc. v.



                                              5
Perez, 819 S.W.2d 470, 471 (Tex. 1991). The burden to produce summary-judgment

evidence to raise a fact issue shifts to the nonmovant after the movant has established that

it is entitled to summary judgment as a matter of law. Casso v. Brand, 776 S.W.2d 551, 556

(Tex. 1989).

       A defendant may move for summary judgment on the affirmative defense of the

statute of limitations. See Randall's Food Mkts., Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex.

1995). A defendant moving for summary judgment on a limitations defense meets his

burden if he (1) proves when the cause of action accrued and (2) negates the discovery rule

if it was pleaded or otherwise raised by the plaintiff. Rhone-Poulenc, Inc. v. Steel, 997
S.W.2d 217. 224 (Tex. 1999). Where, as here, Plaintiff does not raise the discovery rule in

his pleadings, the defendant is not required to negate it in his motion for summary judgment.

In re Estate of Matejek, 960 S.W.2d 650, 651 (Tex. 1997). In any case, the discovery rule

has no application to this medical malpractice cause of action because the statute of

limitations is absolute. Diaz v. Westphal, 941 S.W.2d 96, 99 (Tex. 1997) (the statute of

limitations provision of 4590i, now Chapter 74, abolished the discovery rule).

   B. Applicable Statute of Limitations and Accrual Date

       The statute of limitation applicable to a health care liability claim is 2 years from the

accrual date. TEX. Civ. PRAC. & REM. CODE § 74.251(a). A cause of action for a health care

liability claim accrues on the date of the occurrence of the breach or tort. ID; Shah v. Moss,

67 S.W.3d 836, 841 (Tex. 2001) (if, as here, the date the alleged breach occurred is

ascertainable, limitations must begin on that date).

       The assertions of negligence against Dr. Botla relate to his recommendation for a

colonoscopy and the order and administration of colon prep. See Plaintiffs First Amended



                                               6
Petition at Exhibit "B" and Plaintiffs Second Amended Petition at Exhibit "C." Those actions

occurred on December 17, 2011. See Plaintiff's Second Amended Petition at Exhibit "C."

Therefore Plaintiff's cause of action against Dr. Botla accrued on December 17, 2011 and

the 2 year statute of limitations began running on that date.

    C. Lawsuit Filed After the Expiration of the Two Year Statute of Limitations

       Plaintiff's lawsuit against Dr. Botla was not filed until March 3, 2014. See Plaintiff's

First Amended Petition at Exhibit "B" and Plaintiff's Original Petition at Exhibit "A." This

was 2 years and 76 days after the cause of action accrued on December 17, 2011.

Therefore, Plaintiff's lawsuit was filed outside of the 2 year statute of limitations period

and must be dismissed. This result is not changed by the tolling provision of Chapter 74,

which is only triggered if a sufficient authorization is served within the statute of limitations;

here only a defective authorization was served on Dr. Botla's co-defendant. Moreover,

since the statute of limitations under Chapter 74 is absolute "notwithstanding any other

law," nor is the result changed by statutes or rules outside of Chapter 74 that might extend

the limitation deadline in cases that are not health care liability claims.

       1. Tolling Period Not Triggered Where Authorization is Defective

       If Plaintiff had timely served a sufficient authorization form pursuant to Section

74.052 of the Civil Practice and Remedies Code, the statute of limitations would have

been tolled by 75 days. TEX. Civ. PRAC. & REM. CODE § 74.051(c) ("Notice given as provided

in this chapter shall toll the applicable statute of limitations to and including a period of 75

days following the giving of the notice . ."). However, since Plaintiff did not serve any health

care provider with a statutorily sufficient authorization within the limitations period, Plaintiff

did not give notice as provided in Chapter 74 and is therefore unable to take advantage of



                                                7
the tolling provision. Carreras v. Marroquin, 339 S.W.3d 68, 74 (Tex. 2011) (failure to serve

the statutorily required authorization form before the expiration of the limitations period bars

application of the tolling provision of Section 74.051(c)); Nicholson v. Shinn, No. 01-07-

00973-CV, 2009 WL 3152111, at *4 (Tex. App.—Houston [1st Dist.] Oct. 1, 2009, no pet.)

(notice is not proper and the statute of limitations is not tolled when notice is provided with

a defective authorization form).

         Prior to the expiration of the statute of limitations applicable to Dr. Botla, Plaintiff

served Co-Defendant, Dr. Carcamo, with a notice letter and authorization form. See

Plaintiff's Chapter 74 Notice Letter to Gerardo E. Cacacmo, M.D. at Exhibit "D" and Plaintiffs

Authorization Form for Release of Protected Health Information ("Plaintiff's Pre-Suit

Authorization") at Exhibit "E." Plaintiff never served any other health care provider, including

Dr. Botla, with a notice letter or authorization. See Plaintiff's Second Amended Petition at

Exhibit "C" and Plaintiff's Objections and Responses to Defendant Ravi Botla, M.D.'s First

Request for Production, response to request for production number 23 at Exhibit "F."

Therefore, the only way Plaintiff would get an additional 75 days to file suit against Dr. Botla

is if the authorization served on Dr. Carcamo (Exhibit "E") was statutorily sufficient.

         In order to be sufficient, the authorization must track the precise text of Section

74.052(c). TEX. Civ. PRAC. & REM. CODE § 74.052(c) ("The medical authorization required

by this section shall be in the following form . ."). An authorization form that only authorizes

the release of records to the Plaintiff's own attorneys does not track the precise text of

Section 74.052(c) and is defective. See e.g., Cantu v. Mission Regional Medical Center,

No. 13-12-00568-CV, 2014 WL 1879292, *4 (Tex. App.—Corpus Christi, May 8, 2014, no

pet.).   Moreover, in order to be sufficient, the authorization must provide the statutorily



                                                8
required list of the patient's physicians and health care providers for the previous five years.

TEX. CIV. PRAC. & REM. CODE § 74.052(c); see also, Mitchell v. Methodist Hospital, 376
S.W.3d 833, 837 (Tex. App.–Houston [1st Dist.] 2012) (statute of limitations should not

be tolled when statutorily required information is omitted from the medical authorization);

Nicholson, 2009 WL 3152111, at *5.2

        Plaintiffs Pre-Suit Authorization Form is defective and is therefore insufficient to

trigger 75 day tolling provision under Section 74.051(c). Specifically, Plaintiff's Pre-Suit

Authorization Form is materially defective on two grounds. First, it only provides that Dr.

Carcamo (not Dr. Botla) can "obtain and disclose to Mauze Law Firm [Plaintiff's counsel]"

the protected health information described in the authorization. It therefore does not track

the language of Section 74.052(c) and is defective. See Cantu, 2014 WL 1879292, at *4.

It does not allow Dr. Carcamo—much less Dr. Botla—an opportunity to obtain the medical

records for investigation of the claims. Notably, although Dr. Carcamo was sued within the

limitations period and therefore did not have a statute of limitations defense, in his Original

Answer, filed the day before the expiration of the limitations period, Dr. Carcamo moved to

abate the proceedings based on the defective authorization. See Original Answer and Jury

Demand of Defendant, Gerardo Carcamo, M.D. at Exhibit "G." Therefore, before the

expiration of the 2 year statute of limitations, Plaintiff was on notice that he had served a

defective authorization and did not correct it prior the running of the statute.




2 Although the Dallas and El Paso courts of appeals have, in fact-sensitive circumstances, found imperfect
authorizations sufficient to toll the statutes of limitations, the El Paso case was decided before the Texas
Supreme Court clarified in Carreras the requirements that a plaintiff must meet in order for limitations to be
tolled. Moreover, the holdings of the Houston and Corpus Christi courts of appeals are more in line with the
purpose of the notice and authorization requirements in Chapter 74. See e.g., Mitchell, 376 S.W.3d at 837
(omissions interfere with the statutory design to enhance the opportunity for presuit investigation, negotiation
and settlement). Of course, the Dallas and El Paso decisions are not controlling authority.
                                                       9
       Second, contrary to the requirement that Plaintiff include all medical providers who

"examined, evaluated, or treated" him "during a period commencing five years prior to the

incident made the basis of the lawsuit, Plaintiff only listed three such medical providers,

failing to list at least four, and probably more, medical providers—the authorization excluded

more providers than it included. See Plaintiffs Pre-Suit Authorization Form at Exhibit "E."

Significantly, the providers excluded from Plaintiffs authorization provided care and

treatment directly related to the claims made in this lawsuit: the providers provided care and

treatment related to prior episodes of diverticulitis, the condition that was being treated

during the care at issue. Therefore, the failure to include these additional providers renders

the authorization defective, and wholly insufficient to allow Dr. Botla the opportunity for pre-

suit investigation of the claims made against him. See Nicholson, 2009 WL 3152111, at *5.

       Even had the authorization been directed to Dr. Botla, it was insufficient to allow him

to investigate the claims against him. Not only did it not allow him to obtain the records, it

also failed to include several important providers relevant to Plaintiffs claims. Therefore,

the authorization was defective and did not trigger the 75 day tolling period. Thus, Plaintiff's

lawsuit against Dr. Botla is barred by the statute of limitations since it was filed more than 2

years after the date of accrual, September 17, 2011.

       2. Two Year Statute of Limitations is Absolute

       Notwithstanding the fact that Plaintiff's Pre-Suit Authorization was defective and

insufficient to toll the statute, even had it appropriately tracked the language of the statute

and included all of Plaintiff's medical providers, so as to trigger the 75 day tolling period,

Plaintiff's case would still be time-barred since he filed 2 years and 76 days after Dr. Botla

treated Plaintiff (the 2 years and 75 days fell on Sunday, March 2, 2014). Chapter 74



                                              10
provides an absolute two year statute of limitations that applies "notwithstanding any other

law," such that the deadline cannot be extended even if, as here, it falls on a weekend.

       Section 74.251 sets forth the applicable statute of limitations in health care liability

claims, stating in no uncertain terms that the statute of limitations is absolute:

"Notwithstanding any other law . . . no health care liability claim may be commenced

unless the action is filed within two years . . ." TEX. Civ. PRAC. & REM. CODE § 74.251(a).

The Texas Supreme Court has repeatedly held that Section 74.251(a) imposes an absolute

2 year statute of limitations. See Diaz v. Westphal, 941 S.W.2d 96, 99 (Tex. 1997).

Moreover, Chapter 74 also provides that "[i]n the event of a conflict between [Chapter 74]

and another law, including a rule of procedure or evidence or court rule, this chapter controls

to the extent of the conflict." TEX. Civ. PRAC. & REM. CODE § 74.002. Thus, the absolute

2 year statute of limitations applies even if another statute or rule of procedure would alter,

interrupt, toll, or postpone the running of the statute of limitations in a claim not governed by

Chapter 74. See Molinet v. Kimbrell, 356 S.W.3d 407, _ (Tex. 2011) (absolute 2 year

limitations period of Section 74.251(a) prevailed over Responsible Third Party Statute that

allowed plaintiffs to sue parties after the expiration of the statute of limitations if they were

named a responsible third party by another defendant).

       Therefore, notwithstanding any other law that would toll the statute of limitations

when the last day of the limitations period falls on a weekend, even if a sufficient

authorization had been served, the limitations period expired on March 2, 2014, 1 day before

Plaintiff first filed suit against Dr. Botla. Plaintiff's cause of action against Dr. Botla is

therefore time-barred and should be dismissed with prejudice.




                                              11
                                         V.
                                 CONCLUSION & PRAYER

       WHEREFORE, PREMISES CONSIDERED, Dr. Botla respectfully prays that this

Court grant his Motion for Summary Judgment as to all claims and causes of action

against him brought by Plaintiff, enter summary judgment that Plaintiff take nothing by

this suit, and sever Plaintiff's cause(s) of action against Dr. Botla so that the judgment will

be final. Dr. Botla further prays for such other and further relief to which he may be justly

entitled.

                                           Respectfully submitted,

                                           Is/ Nicki K. Elgie
                                            BRETT B. ROWE
                                            State Bar No. 17331750
                                            NICKI K. ELGIE
                                           State Bar No. 24069670
                                            EVANS, ROWE & HOLBROOK, P.C.
                                            10101 Reunion Place, Suite 900
                                           San Antonio, Texas 78216
                                           Direct Line: (210) 384-3271
                                           Facsimile:      (210) 340-6664
                                           Email:          bbrowe(a'evans-rowe.com
                                           Email:          nelqieevans-rowe.com
                                           ATTORNEYS FOR DEFENDANT,
                                           RAVI BOTLA, M.D.


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion has been sent,
in accordance with the Texas Rules of Civil Procedure on this 14th day of August, 2014:

by facsimile and eService to:

George W. Mauze, II
Mauze Law Firm
2632 Broadway, Suite 401S
San Antonio, Texas 78215
Telecopier: (210) 354-3909
Email: gmauzeAmauzelawfirm.com


                                             12
W. Richard Wagner
Wagner Cario, LLP
7718 Broadway
San Antonio, Texas 78209
Telecopier: (210) 979-9141
Email: rwagnerwagnercario.com


                                /s/ Nicki K. Elgie
                                BRETT B. ROWE / NICKI K. ELGIE
                                CAUSE NO. 2013-CI-19135

SALVADOR DEL TORO, JR.                                    IN THE DISTRICT COURT

vs.                                                        131ST JUDICIAL DISTRICT

GERARDO E. CARCAMO, M.D. AND
RAVI BOTLA, M.D.                                          BEXAR COUNTY, TEXAS


ORDER GRANTING MOTION FOR SUMMARY JUDGMENT AND FOR SEVERANCE
                 OF DEFENDANT RAVI BOTLA, M.D.

       On this day came on to be heard the Motion for Summary Judgment of Defendant

Ravi Botla, M.D. The Court, having considered the Motion, pleadings timely filed, the

summary judgment evidence, and argument of counsel, hereby rules that said motion is

meritorious and should be in all things GRANTED because Plaintiff filed his lawsuit

against Dr. Botla after the expiration of the statute of limitations.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff take

nothing against Defendant Ravi Botla, M.D.; that Plaintiff's claims and causes of action

against Defendant Ravi Botla, M.D. are hereby dismissed with prejudice; that Plaintiff's

claims and causes of action against Defendant Ravi Botla, M.D. are hereby severed from

all other causes of action alleged in Plaintiff's Second Amended Petition; and that the

severed causes of action shall be and are hereby assigned the separate cause number

of                                      . All remaining causes of action against other

defendants shall proceed under the original cause number. All relief requested that is not

expressly granted is hereby denied.

       Signed this date:



                                           HONORABLE JUDGE PRESIDING
---
                                                 2013-C1-19135                            DONN( P
                                    1318T JUDICIAL DISTRICT COURT                           016 1 I'
               •                                                                           seTiPorcopir
                              SALVADOR DEL TORO JR US GERARDO E CARCA
                                                                                   7,S1
                                           DATE FILED: 11/20/2013
 SALVADOR DEL TORO, JR.                                                    IN THE DIS/T,RIC741earkl5

 V.                                                                               JUDICIAL DISTRICT

 GERARDO E. CARCAMO, M.D.                                                  BEXAR COUN                  AS

                                     PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES Salvador Del Toro, Jr, (hereinafter referred to as "Plaintiff') and files this

 petition complaining of Gerardo E. Carcamo, M.D. (hereinafter referred to as "Defendant") and for

 cause of action would show unto this Honorable Court as follows:

                                                        I.
                                         DISCOVERY CONTROL PLAN

          Pursuant to Tex. R. Civ. P. 190, discovery in this case is intended to be conducted under

Level 3.

                                                       IL
                                                     PARTIES

          Plaintiff, Salvador Del Toro, Jr., at all times relevant to this lawsuit, has been an individual

residing in Del Rio, Val Verde County, Texas,

          Defendant, Gerardo E. Carcamo, M.D., is, and at all times relevant to this lawsuit has been, a

physician duly licensed to practice medicine in the State of Texas and resides in Bexar County,

Texas, Defendant may be served with process by certified mail, return receipt requested, to

addressee only at 414 Navarro, Suite 810, San Antonio, Texas 78205,




                                                                                                        1
T:\Cases\Del Toro.1204\Pleadings\Petition.doox
                                                  HI.
                                         VENUE AND JURISDICTION

           This Court has jurisdiction of this cause because the damages sought are within the

 jurisdictional limits of this Court. Venue is proper in Bexar County, Texas in that such is the county

 in which the events giving rise to this claim occurred.

                                                    IV.
                                           FACTUAL BACKGROUND

           This lawsuit is founded upon medical negligence committed by Defendant Gerardo E.

 Carcamo, M.D. On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after

 being evaluated by Dr. James Lackey for increased lower abdominal pain, nausea, and vomiting. A

 CT scan was ordered and performed, such reflecting findings of ". . a severely diseased sigmoid

 colon with underlying diverticular burden and a stricture", Mr. Del Toro was referred to Nix

Hospital where he was further evaluated and assessed by Bridget K. Fiechtner, M.D. Based on Dr.

Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for further treatment and

evaluation. On December 16, 2011, Mr. Del Toro was seen in consultation by Defendant Gerardo E.

Carcamo, M.D. Defendant Gerardo E. Carcamo recommended a colonoscopy. On the evening of„

December 17, 2011, Defendant Gerardo E. Carcamo, M.D. ordered, and Mr. Del Toro was

administered, GoLYTELY for gastrointestinal prep prior to colonoscopy. Shortly thereafter, he

began having worsening abdominal pain throughout the evening with vomiting, On December 18,

2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had worsening and change in the quality of

his pain. He was sent emergently for a CT of the abdomen and pelvis which revealed the presence of

free air consistent with perforation of a hollow viscus. Defendant Gerardo E. Carcamo, M.D. was

called and Mr. Del Toro was emergently taken to the operating room on December 18, 2011.
                                                                                       2
T:1Cases\Del Toro.12041PleadingsTetition.docx
  Defendant Gerardo B. Carcamo, M.D. immediately performed a right hemicolectomy,

  sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC placement. On

  December 21, 2011, Mr. Del Toro underwent another surgery by Defendant Gerardo a Carcamo,

  M.D. for washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,

 2011. Thereafter, Mr. Del Toro necessitated two additional corrective surgeries.

            The complications associated from the perforation of his colon caused Mr. Del Toro severe

 physical pain and mental anguish, physical impairment, disfigurement, and financial losses.

 Although Defendant Gerardo B. Carcamo, M.D. clearly knew of the obstruction of the colon based

 on the CT findings, Defendant Gerardo E. Carcamo, M.D. ordered GoLYTELY which is

 contraindicated in a patient suspected of having gastrointestinal obstruction.

                                                     V.
                                          NEGLIGENCE OF DEFENDANT

           Defendant Gerardo E, Carcarno, M.D. owed a general duty of care to Salvador Del Toro, Jr.,

 to provide health care, attention and/or treatment as a reasonably prudent physician would have

under the same or similar circumstances. Such duty required that said Defendant render health care

in conformity with the minimum applicable standard of care for a person under the same or similar

circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or omissions to act, such constituting negligence:

          1.         failing to appropriately treat Mr. Del Toro for a severe diseased sigmoid colon with
                     diverticular burden and stricture;

          2.         failing to consider alternative surgical interventions for Mr. Del Toro who was
                     suspected of having a gastrointestinal obstruction;

          3.        ordering GoLYTELY to prepare his colon for a colonoscopy which is contraindicated
                    in a patient suspected of having a gastrointestinal obstruction; and
                                                                                                    3
T: \ Cases \Del Toro.12041Pleadings1Petition.docx
          4.       failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care,

          Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

 and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

 recovery.

                                                 VI.
                                               DAMAGES

          As a direct and proximate cause of the negligence of Defendant Gerardo E. Carcamo, M.D.,

 Salvador Del Toro, Jr. has suffered injuries, including severe physical and mental pain and anguish

and disfigurement, which based upon a reasonable degree of medical probability, he will continue to

suffer for many years in the future, if not for the balance of his natural life. Additionally, Mr, Del

Toro suffered physical impairment and a loss of enjoyment of life which, based upon a reasonable

degree of medical probability, he will continue to suffer in the future. Furthermore, he has sustained

a loss of income and/or loss wage earning capacity. As a result of his injuries, Mr. Del Toro has also

incurred substantial reasonable medical and other health care expenses for necessary medical and

health care and, based upon a reasonable degree of medical probability, he will continue to incur

reasonable expenses for necessary medical and health care in the future.

                                                 VII.
                                                NOTICE

         Plaintiff would further show that on or about June 11, 2013, more than sixty (60) days prior

to filing of this cause, he provided written notice of said claim by certified mail return receipt

requested to Defendant Gerardo E. Carcamo, M.D. Plaintiff otherwise fully complied with the notice

provisions pursuant to Chapter 74.051(a) of the Texas Civil Practices & Remedies Code. A true and

                                                                                                       4
TACaseseel Tora,12041Pleadings‘Petition.docx
  correct copy of said notice is attached hereto marked as Exhibit "A" and is incorporated herein by

 reference for all purposes.

           WHEREFORE, PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

 prays that Defendant Gerardo E. Carcamo, M.D. be cited to appear and answer herein and that, upon

 final trial, Plaintiff have and recover judgment in his favor against Defendant for the following:

           1.       actual damages within the jurisdictional limits of this Court;

          2.        pre-judgment and post-judgment interest at the maximum rate allowed by law;

          3.        costs of suit; and

          4.        such other and further relief at law or in equity, general or special, to which Plaintiff
                    may be justly entitled.

                                                    Respectfully submitted,

                                                    MAUZE LAW FIRM
                                                    2632 Broadway, Suite 401S
                                                    San Antonio, Texas 78215
                                                    Telephone: 210,225.6262
                                                    Facsimile: 210.354,3909

                                                            ---1
                                                           ,forge W. Matte, II
                                                            TBC #13238800

                                                            ATTORNEY FOR PLAINTIFF




TACases\Del Toro.12041Pleadings\Petition.docx
 MAUZt LAW FOR
 GEORGE W. MAUZE, II, ATTORNEY                                                             2632 BROADWAY
                                                                                            SUITE 401 South
                                                                                 SAN ANTONIO, TEXAS 78215
                                                                                    TELEPHONE 210.225,6282
                                                                                     FACSIMILE 210,354,3908
                                                                             EMAIL: gmauzeemauzelawfirm.Eom
                                                                                 WWW.MAUZEIAWFIRM,COM




                                           June 11, 2013

 PERSONAL CONFIDENTIAL                                     CMR]RR #7012-3050-0002-3901-1372
 Gerardo E. Camino, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                 Re:   Salvador Del Toro, fr.

 Dear Dr. Carcamo:

         Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

        .On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwalk Clinic for increased lower abdominal pain,
nausea, and vomiting. After a CT scan obtained by the Riverwalk Clinic showed findings of ". .
. a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for
further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr: Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting. On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectomy, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr. Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bm 'as expected' and he perforated.".
 Dr. Carcamo
 June 11, 2013
 Page 2


        The foregoing acts and omissions to act constitute negligence. As a result of such
negligence, Mr. Del Toro has suffered severe medical complications associated with his
perforated colon.

        In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00.

        Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film. Enclosed herewith is
a HIPAA release authorizing yOu to provide true, correct, and complete copies of same.

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                             Very truly yours,


                                             George W. Mauze/ri
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
             U.S. Postal Service-,
            CERTIFIED MAILin RECEIPT
           ,(ORIngstic Mn)! Only;; No Intirance Cover ape Protrlded)r
            Epii,1611,immlInfinmhp4Olkaxtur       otiEd   at;yto.w.lisp2.cOM •;
                                             .1

                           Postage

                      Certified Foe
30500002
                                                                    Postmark
               Return Receipt Fee
           (Endorsement Required)                                     Hare
            Fiestricied Delivery Fee
           (Endorsement Required)

            Total Postage 0. Fees

           Sent To

a          3Nisk TM%
                                  -44
           or PO Box No.
           digSite:2115+4
                                 41411rfi'
                                                                                        USPS.coM0 - Track & Confirm

              Emil lett        customer Sery ion      lISPS Mobilo                                                                                                       Register/ Sign In




                                                                                                                                                Search LISPC.corn nr Trisck Packages


      itaal&fc Tools
              & Contrail                                               •I                                                                                            1:411..F •
      Enter up to 10 Tracking /it'l Find
      Find USB8 Locations
      Birs_Ettsinps
     541     . 4-6* &
     Calcula o 'ince
                              Confirm
     Find rl ZIP Code'
     Hold Mall
     ChurOgr5MStI414SDATEs

              YOUR LABEL MINSTER                    SERVICE                    STATUS OF YOUR ITEM        SATE a TIME               LOCA11014                       FEATURES

                                                                                Processed through          June 15, 2013, 4134 am   SAN ANTONIO, 7X78284            Certified Mell"
                                                                                USE'S Sort Facility

                                                                                Depart USE'S Sort          June 14, 2013            SAN ANTONIO, *IX 78284
                                                                                Facility
                                                                                Processed throUsh          June 14, 2013, 0:40 pm   SAN A NTONIO, TX 78284
                                                                                USFS Sort Facility



          Cheok on Another item
          What's your label (or recelpt) number?




      LEGAL                                        ON USPS.D011/1                                     ON ABOLVJSPS,COM                            OTHER LISPS SITES
     PrivecY                                       Government ServIceS                                About 1.15M Home                            13itsinass CUstornar Gatoss, ay r
     Terms of Use,                                 Buy Stamps 8 Shop                                  Newsroom,                                   Inslal Inspectors
                                                   Print a Label whir Postans                         MMI 8011,4170 Updates r                     Inspector Sonora',
     No FEAR Act EEO Delo                          alotomar Service,                                  Forms & Publicallons                        Nsual Explorer
                                                   Delivering Solutions to the Last    )              Cursors r
                                                   Site Index r


     Collyi         2r.t




https://tools.uspe.corWg offrackConfirmAction,action
                                                   ATM 1/.14I3,04,913.5:
     umirgarnimma,                                                                             PM=
     V,1                                                                                 13T AMICM DOTI=
     GERARDO:B. CARGAIVIAM3). AND.
     RAVIIMTLA0N1D,                                                                      BEV& WNW, TEXAB
                           ttAINTIFF, S Filt$T AivirinD ORIGINAL PETITICO,
     'Mtn TIONORA81,8 )111)633 OrA L*01:101:
              WO* CO.Stihzadorthrtili% ft, (liettinatot beriont.tok011aintInr bdSOO,
    7hhiAtiM140404041,P01104130*gittog,0030tardOtt eitAtoitilatfOrtitiofterrefftred                           to
           "Defpdant ,COrein107) Itrigt                     13.014 M;1), (hereinafter rof erred, te   iTlefendant
           ier)(hereinEviteTecirmtively;otegect ,aankfenciante).and.fixemsedA
                                                                           ottPAINTAM-stffunto
t   IfilitEdtiodabit ate.06 to lfowk:

                                             ottottiet             oNTR,0mAN
              Putinxtuitto10{...lit.                INA idiatattke this ease 18 Intended to be colulusled
    Tiver4



             Vidnitft SibodoOthit, It,                                                           h
     regial Atitittlio„ VilVdde,ermatyl, Thxem

              Deextdaati 0031xibterifeimilYLOA and At ill dates relowitttillglotgulfharbeen; a.
     pkpipian            llopnge4 t putinp: moptioine ;into State ofTm§ god resides 111,I3exar Count-$i
     Texag. S.aidtetendant has appeared and answered herein,

    7 :eteitel*T9ro.12040teadings PetIttp n-Art111. clop(




                                                                                     .   .                          .
         Defendant, Rol                                  aad itt ail toms relevant to this lawsutt Ilem
  ily .lionsod t4pr.4.4ti:o0,4todioite.114 to to :of Tow 04 'resides :ig.lioxar Om*, l'exaa,
De6adant nay be: somed with private: proms,$, :seNitei at 04 a?, 91 titrea,i Bible 92,.
Antonto, Tbxas 7821$.

                                           VD= AND. JIWSINCTIpIN:
         Tits dote                   salami ,of. *lc 4trOotheAtitraip IOU* ..ark with%
jtvisatettorfal. ii4111;06,101.41M Vetitie intOritr                        eimity.:Tateitaluitsodiblliet.40ty
ih.v.dildillitventasi, :Ant twebirtmogrett

                                            .EAcroAtnitciocmcivisr
         Thislostgitiolvt04014v4:4041§04000.40.0 #0(1.'brDeforidom„
        estevoi:dittifilt Datil** 15i2P11,1Silit                   Ttito WO. abided. to Xistailsplfta, titer 414g-
o,duatild              j.iottosItokq ibritoittagetTowatittttid:polummo.N.-sittsont*,.,Ata
s.miNvorademci.oadpotrotytiod, otieli:reotttirOttlivioof                        :a severely dIsomeSigmfatolon
    "titastettgANortrolihkr bigdoli aria a. girloturei .1\4; Del. Tom was tefertod to,Nix RospitE(1..
Wigoto was*thoreyabliatod.4144:0Agogpd tv..2,449t.X,:13.1.611tAqvasit: 14)mq' oia),Pa*qhtrlex's.
a5sessment: and iCT. scan findiogs,,                       Taro wasIdinittsd.fbrfiiiihdrtratittriont and evatuatkin:
Q1 Dtieortibb 16.:                 Vt. Del Tike Kv s Seen 0118tiltatidzi.                Deffitidant           :sites
D6f6iidaiii Balk. Defetdittt* 8f4S4104>. of oolloctivtly).Actsitptiolitatitrtoblowisoq.py. :Okftie
evening of DwegtiRsi74.:2:04 tteteolont CAroattwastipr 044410 ii:ottiA graprod, 13,44 Nittmo,
Toro was :aciniiniSte*Li tfolgraxo :to gggirotegoneit 37.441 opt                           010.4.030Q,PY4 SlicOrY:

tiloreaftor,' ho:.b.ogarattmkg,-woM ding edatttio1. pato,. (WO autivivitigithijwarvolith4 *Olt

    sok) ei tora-310:410imict(ngsAlotItton-ANI:1,rjoaK
'Peceml?er 1.00114.1www.tizegtett.1(10. 0!ia4.iofAMAR.PerregAta:W.0MPnit)prgt.01*tige
th44fiali                     Havaisent emergent', for la:Or     44/11000,p.01 :701*.laAveal.0.
the ptdaiide oats tiftrattmelitttritMith ptitetition                         Deflkidarit Omani() \yes'
 called tad.          1161        •tm                                                         IS;. 2011.
tidagat Ofirogoo. ineimediatOly perfortMd itOtleritietsieeleitC                               '"•• d,. •
otitogorgy 10111.11,artitimtk.ptadoMWOOdVA41atdrott.                                 1101.1"Dillitk
414eryv.pp.t. anoilior ).3wgeryty.)).*ndat Oitcomoltirinshotttati•womdWard110.0.: Ur.. Mil
Tox..0.tem41004 bovitalized...4m0 Deornber I.(); S201.1, Thareater,11W.:0011,.co teeesogt4te4 two.
aidati cinai ogiteat4.6.1403f4.
             *ottitipifjcitifibifeagoolotdattOittll*pettbatiditiothig:tdon ittited•10.% De1"nitcysoye0
              )44t*                             pIi    14:           gotonotito:       iiiiitotat boot
Am* Dokiditto cleilt4tkiwi; or thirtitistrotiOn.               thti.dasfi. It-tic.   001* tr
Dotwatituvez *We DeolObta Dotla Wood                                                 attvitailitatthi
pa ira su              vflivinsaftlittOdighl.o.b*ptiak

                              INEGLIGENCE OVDEVENDAlg CARCANLO
          Iliftalegeroofto:oWed.1.4e0eittl duty:tit:two $10.4aQt notTok,100 oftoide boat
ott% attetittoit alfaiattigatientotteatottai*Ittildoapb.ysielEutwOtt.ia               matettto wispof
siinllar oiroutntlaou Ste. dutt rootitod thavlit Defendattaram ottiet heath ;data :in
copfan0y..14h. tbe niiOntar .appTipable Atanard. Qlailiktir 11 04      see. 01-01400
ditourristAndds. as SalvadorDet Toro.:.7r. Said. Deieg4..44 '40404.00X OP*               Itagagt4 t gick
foiloskit tiffaididtbitfigibtlittd aat,, stn s obildfthritighttfonadt

1'..:101000:)* TOrbi 704TIOAciihSsAP10101.141144));:
                    failhlig.toappropriately troat Mr. Del Toro rir a $ovotodis000d siginoid oolon
                                 burdori,0114'110tArt,!
                    filth14 to: 00101tier 41tornaitvc smioal inteventiatS :'fir ,.1/4 Ivo vvliv
                    suvcIPtEictofhp.ing apistotntestinal obstruorioig;
                    ordeangqarrarip prepare colm:fer a,eciIe.noseopy.Whietkia ootitti440006:
                    ixi a Patient u.113Ptleteti, Pfh4ving a.g04#0intotirial el5814.tiotipb; and
          4.*itling.to -Otnoimitse*OVide medin41 ii#0,0011,cgxo:oridior tivii.trotitto Itipeientin
                  thektint nttlinfinftemdition iittiooditinte6 With thd, apigierible :0‘iiildtfai.of tate.

          gttillara.thiifOr dillitA0118-0A0t, Whet* takkt                              4011,ktit4W a ditett
attd.Ptaitriato. baki$6 *rib ittudirt And damgog. ottilvadot.Del                     fot*Iildx

repove.s•
                                                        vt,
                                  MOMVISMOLD
         DefiondantRoilakiwedn.generai diny 041:44,1*IalyaclorDel TOt9,,7a olp-ptoyi.CielWatt.94M
atteritith alltribrlitattlittratIleramidbiyglitiettlitysidihtivolid hiNtiltictet the sit c te:Ol'

attlutStall'Oe% Such duly'valtitte tJAKtfild:DeaAdatit.80tia:tattahOliitli, WO.* 00.atititift$Vitt
the ZittiViVti ,Appilooldg atodattl oroggibta petal* Ida to.,$awe orAtilzatoultatavo$‘1$
UtvAidor001,                   aiiid:Dprenditnt:boatiJavd tholdAtyk pngiigiNit

0:00s1411P             "14'0011030114:00SilidetS0.

                    tWititto topopitato ,:titaidNizsINTerolor a severe diseased Agunitlixt401:wifb,
                    AiVOttitiotattitideli, kind stektntif;

                    failing *6 ttinside,         :stifi#01 latvdiltioht ibt M. D I'              ;tifte
                    autigoadlothavitig a gastrblitafinal.kattotiore,

                    ordeir4114134YrraY:teProPatv IligPoloatbraodiontigopy whiohia.coittliti 104:10a
                    in a pationtoVerife0:40havhisrapstrOtti341ini: ObStrupttiwAnd


ThOtise8031 Tore.:064,11PtearlItigeOellilaniMAtclaczx
                    1'4114:6 otherWise PmYtgictiktfad. atilitior4;:ea.0.tro.ifguoto
                     theoz.e.:or0410,00..11,010:1040.06.40400i4;40.110,416;ist.00100tof
                1i: cadiatai$sio100:44-whotertatc440104tprgcateotlydly, opgaito.cteli.p.ot.:
 an .proartvte -emse o' tAtiltiro                        damages of•Sfitivadpv Dot Tocalh,              teekt
xpoovory;

                                                             vu..
                                                         :DAMAGES.

          .its,a.dite6ttactIvogiltaitatio offhontitoto ofThiretitiOtts, WV:a:40W, :oto*:h...110'
    ftaitiviiijyttits; indludito:SOVOO:physloo1 oodzoif41.p41 awl:41104 4nd 4 i4-$100A1OntiWK01..
 based :Ivor). it ro4s.cmable dopo of..med4al.prcjbabfthe wiltoorittmko,%.44fArformigwyeimo.
tho. taliitey it At 1.404414‘140:01#0..44444:1#4; 4Witic*It6" D.01 TOM. ,810414 ialtysi061

*0000 •i n4. km trat0000,1*V1441k Itioled WO moot* 1egltArtititea641
.grab ilitztignig pplimotgroettiktitatiO:tittig4
attlfor.los§..*46,                               At                                              AltaitiMittea

   b giVi041.t0g$0.00.biOltediOat An ilibri1;041fh- 00 1 410.110 0411401$119,11:ta ,440110 Alt a.4:re.

       bftigt .14)044 to$taTable tle;grop:of go.edWal 70.41).141Alditoorithllo.foingig rp.00twjito

04:00$0iSiOT:140:00Sgity.mckilog 444 iwilth.ctire in. .t,1 p.ttur9.,.

                                                           NOTICE

          Pulttattovould fitthotatovv that on,orAtibutIait '1.4 20111,1u:waft a* (6,0):40ortat
1tti /0111.0 tt area is prOViaita Av*teti totrox sa4. oloba k :46013104 email reoto moot

mowed DofOuclarit Oat.0Atnoi. Plaintiff otherwisoAlly onvItOliWitb e nottee proisions
pursugut          hap* 149.51.:(0): eft                     Stir, ?notitcw. Itogreaitpgi Code: true end. tontdt

TACases \ Del faro, 12041PleadIrteiPefft1011411.clORT:
 copy! of gpicl nntimis attachectlidrttn Titarked sMthibit'A"                  incorporattOr terOitiV rtfOonoP
 for X11purpO8ej.

          MO Suomi ,Oltvittlitions                        11,* prOidin                  40030 raf      :01.4111 to

Dandant tIothh,
          VOREMOMVADMISES.QNal)).BREINinitintet SEilvaddrnol                                        rti6lieethit

Pxydkai Ppfq4464t likthae cited to hppOttivtifia ailliktritalh lad thatinoft                            Mite

loyo.and renovedndgniatin hig-sfavor ageing Dofondantsijkilefratiti savtil%fixtholdlow34.
                    Antnatawn4go                 tholititlidfontif llmitLof th.tt: 06.14.rt;
                    715teillkiti1101it diid   st:Iftlagoot igtoot Atte za.AikomrtuAllowod. by.)gw,;.

                   .nosstb. otAitti4.14,
                    41.1011 other And ftn:01.er;rO1i fatlity vx in;.equtty,:generator. peoial trY44/94121itiAtat
                         1V.WittYPT104,

                                                        Sop 1                   o.4„

                                                                  tffilf
                                                           42.4tottavq,::S. ritzta$,
                                                        $to..AtIto.41%.ToteelliM,
                                                        .Toloyhow ",40,40,00.2;
                                                        1/44.404.:i•21A04400#




                                                                  A ittitY1011: PtAwrivr




4.40asstilbsilbto.421141PleacilngsVootItIon-Agl,docx
                                                                                 gratiffigAMMSERM

                   Ihoroyee.rofrthomwsatattrovtogt gisearia                                                                                        901   First
4itoNt4:Orig401petitionjuis bteri soriOy., 0410,444,mgar..m

 0314„11161104%WagnoriEsq,
%per fi n,, LtP
171.813tozithPay;.:Suitz,100
                   78209




17;,1e.‘,Elsas \berThro,12640ligulfri9cAlotIlIQNNIVitrloqx:




''.•‘.'"1,•••'...:,
                  •,
                   •:::".•••:.4.:•,,.:••%'.;•••••;••••••••••N•••.'nev-arc•Vv.,
                                                                             :ml••,       74.•P:601v,•:.:N.,.•.‘,
                                                                                  ...1".".,                     7:•••••,c • •• ••••••••-- ••   •
           Z
    i     Mktgs 1,                                                                                       tiz ofloap. e‘so•
                                                                                                      •IloirmAt:tkiiith
                                                                                              0 AftrFicolix4iszio....
                                                                                              :0144FI 9Na 20M11..20 •
                                                                                             'Ac. if,0,0•21614•44gair
                                                                                       WOW 9(lint!iekninii)olikitym..inj
                                                                                           yonAN.MAUZELAINPI.pM,COM




 PARONALt%                                                        MAU #7012.30W0002-1901-1372
 Cilerarcio Oiltoattio,
.414:Nal:tattaAiiiite
 Aati:AAEoltio, TX 1805
                                           littvgitot Piftor6ar,
Dp401,
         powi be advased that our lair Atm, '12# **meet*.                       libttlet Dig • frak ;Ms
                        411 o16,fros.ti6.qtaybayevotforptc. #                       tb;6366

           op. orlitiR4t..000tbset'ig:, 2031, werGDOli_     Voufgegatit to tik:g0044tolosiii.
 0,4*(04.w.at.,:movitu.*y --vort)icy:R.tverwat 01241atrIparotu tti                   ft.fei61;14Ifilksi poibo
 douses, Ling                Aft6t.i3Orteali.ebtaided14,thelkb:ersva*Citio,sliotr4.:46,4:45. 0r"?
     severely. a's.00#etis,lipheid: colon, wto..I. wiertytug elf.vertieolat bordon: aiiAlkstriettito; *fie weis:
 totottod.itaNix 4/6#, it01. where he :was.itirther.eval#(01....aha Eiss55eitt by. Eti4et 1Ittps,614.
 MP 0.4664:00,h,:Pitehttoes.assesagent and CT soar findings, 1441)47'aq:was. aittinittg,fei
           timatt6.60 and. eyal%ition           disalatied.theApat**0 qas0. *4/ ,you On 7-)0004*ilt:
201v1WP0                           in,03isultationV you .ante:t.siening. of7Joagmbo17                       Ittaz
  lratroa.kitime          Tbro                 06.1,41TBLY for,ga$1tektoaantil, prop pitatta ecilopoppA.
.Aliortiy„ thereatt0l1, 1t '15digasi:OtiaTilik..*oxscaog, abtioldi'dat paid td.(mg4q4( ter. reo
 V:P1alitill$1,.. On :D.4 W* 18, 2011 at 40titt4tat* S 00
   ar ring: atid, ohangt, in. to.. .00fty MIAs .p614 e was seattotgeatty. rat. I.                               6
 0                        !Midi' revealed tile presence of free air conslatent:with per brattog
 fitatow             You were: valet ittid r IDol Tc o was.,.goteivtitly taken,:to. the a                '.toots
 04:0004*er                         ita...
                                         , :i4491 .
                                                  0 .14611   of his ocito4rwittittadlit4oa            zl  t i txt
liOjicolectolt% •411Plotdot.40Xy, *AL 6'111,00100m Avith.kattovum viu4 axtd.                           t VAC
p.).00041,            0004Aber . 21; 201t *Mt :bet Taro nulop.yotit, itgathot. ,sufgay by yaw for
 Wshout.:..ao vomit 'Mt :411610. Mi, DO, tato Tormiteil tril#pitanzed.: uritil.Deotieez 3D).
 01.1, Stheo. ttit41 tilt.I)61•Torp to:A*00'00d Ittquotigo;4661:satatittozil49.eoAssifoct.
taloggpLO:itwo .4(Iftitat.16.61ftetive anolles,
        Tho. 0•011#1idatibida alaeoWeit401:4Ael.:10tbatit3t ,o1110,,colm *via         slorgtor
hod. OtalSed.411APVRO    polit octmattiti tolguiskoevoto..460atfity   Mgotetk       tiottbattaa
)10.000,: Aftb0.411? you olOarbr ;1040W Os partiat•:oboix4640,10.1:htp mot hoed
litdittA you. ordered' eartartliolig is :. 6entrAnaleated. ;la't patient sttazok11.114g
gaatOrtiOglina bbgtudtiOn. •Ybo..fOlker state:11xt. gr6r"Decegibor14401.1,,..aperaliv6     • .j110,t,
"Unrolittidatelle      .3.401g   to hatoA.  bra enoeted'  awl lie p
 Alto .1,1,
 POO 2


        Zio • foSgoinfi ants    otiSsicin   act m40*. offoilee.        A.     t
 nogligelle, Mr OA Mtn.. hp.i $.11 „144 fOse04      qfgrolicr4thia. .400.clata With
 porfoVged

          haecor40e.0 U./ittAia . f74.0.10kPftlerOtaStikkiPpae.fkoAlftetks.,.eixTopih10
                               ,tityt=gotlallitt i.8t0/444,0t1115t4„..11i, itto4         total).
 .04116        akfrg..ttgobist    Iftko.44titt:1 tgitits-okot.W .44 .itxty.,00)..dt7t,:. then.

        Zn to. effoit to se.tge: 'L1114.04111.                  faigg a ItAy.4.3:ciit; .44y:. 6110it heicby
 fgrlam               of. Sediment tp y.04. itt the        of Bigpt. 1- 44141atd. '1.149ptggl: ))6IlaiN
 ($800.00160 such                                   txt: toi)Aatinoinfo: 4govg.                  :economic
  atmgr,4.44.0014.gIota4twoile, ;14(11i4411114tity*peiltotip,:010.

       .                         releasekmodi.00,tbOtas iii.:400r4t104 with .§AostplitiototE0
 Oimft                                                                        0.10quartot Mies
latan41, aatWatOgitad6rao`i.g114g4P#6.10.400,,1416'ther44%,VP:Si15:71. *101ba4.1exewithiv.
    -111%,',4101641Pa:alitlictiz#14400:040Vittelvaoi,001.0.0,.1114.4.0411*,00,00.P::eOri10,
        The taitiard prni ssiq 1116  ' Yiit =104001014 r      ds ittak-41: .i i$bitod. ptotapity
siva th&tgal400.-,00A0..itat*A5.-AftlY. (V:        year.:10.itoto 4s itir:' is do rltso~~ss;d
gt0ic.41:041id;040dientzOsobittrgiatilit•.ti....             TiOgfalo:10*.p:10 .:tt

                                                  V4EY•44).`10PtO,



.eilabatrot
,x07, it4t, $evtitg. bot TorNS.A.,
                a... alp   *).•                 . 7,4414.44.4.1.4
                                  V,* •Amiviutsolp
11Nh
*Pal , ,Nb•F
       No
:VC.674144•:t
wiyi4                                                                                    1209.domiu Thlotift.tocirm
       .1011014            di1001Tet                   MiPkalibek                                                                                           44siblitimenvi


                                                                                                                                      16iirdtliPti.o91n co*


                                                                                         A.kk              PA' 1,:i.1% I                              4:11:4ttit OPPOI
  411113tOPA4Aillatibillafilifitti
 :110411111Nikiiiionigio
   Titv st!';c0n-tn1
 •li
 Pliip.o.i1PrerParli"
 •t{Nd Mull
 ClukkOr.41, 111.1)00'cw

         VOuk mat, riuntkiii'                                                :6*1)S0101,111.111tM DATZ:COMi,                  Lo.onritm                /fEktUtIMI
                                                                              r06arvid IhrOqtili•                  •          'SAN ANPONIO, TX/0284    GirtIlail Nue'
                                                                              L/.$ SOrt Fa414Y,
                                                                              tkv6k             ott!                          SAN Attriik,p0W4,
                                                                               Aeltiy,
                                                                                                       '49.e.i.U013Aila pih   'SAN'Ortotle'll0fRa*
                                                                              llsrt3.$6it .061#?,



       Vtligi*0.0 :k.p.th or Kent
                                       fiurn liar?




                                                     1,t4 USPS.COM


                                                     04:.$10.4t4.6,13110.i
                                                     000,                                                                                   • ikkaivirii.




                                  ti1rk0104601*
FILED
4/8/2014 2:17:44 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Brenda Carrillo

                                                          CAUSE NO: 2013-CI-19135

                 SALVADOR DEL TORO, JR.                                                   IN THE DISTRICT COURT

                 V.                                                                       131st JUDICIAL DISTRICT

                 GERARDO E. CARCAMO, M.D. AND
                 RAVI BOTLA, M.D.                                                         BEXAR COUNTY, TEXAS

                                    PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION

                 TO THE HONORABLE JUDGE OF SAID COURT:

                          NOW COMES Salvador Del Toro, Jr. (hereinafter referred to as "Plaintiff') and files this

                 Second Amended Original Petition complaining of Gerardo E. Carcamo, M.D. (hereinafter referred

                 to as "Defendant Carcamo") and Ravi Botla, M.D. (hereinafter referred to as "Defendant

                 Botla")(hereinafter collectively referred to as "Defendants") and for cause of action would show unto

                 this Honorable Court as follows:

                                                                      I.
                                                      DISCOVERY CONTROL PLAN

                         Pursuant to Tex. R. Civ. P. 190, discovery in this case is intended to be conducted under

                 Level 3.

                                                                      II.
                                                                    PARTIES

                         Plaintiff, Salvador Del Toro, Jr., at all times relevant to this lawsuit, has been an individual

                 residing in Del Rio, Val Verde County, Texas.

                         Defendant, Gerardo E. Carcamo, M.D., is, and at all times relevant to this lawsuit has been, a

                 physician duly licensed to practice medicine in the State of Texas and resides in Bexar County,

                Texas. Said Defendant has appeared and answered herein.

                                                                                                                       1
                TACases\Del Toro.1204\Pleadings\Petition-AM2.docx
          Defendant, Ravi Botla, M.D., is, and at all times relevant to this lawsuit has been, a physician

 duly licensed to practice medicine in the State of Texas and resides in Bexar County, Texas. Said

Defendant has appeared and answered herein.

                                                HI.
                                       VENUE AND JURISDICTION

         This Court has jurisdiction of this cause because the damages sought are within the

jurisdictional limits of this Court. Venue is proper in Bexar County, Texas in that such is the county

in which the events giving rise to this claim occurred,

                                                 IV.
                                        FACTUAL BACKGROUND

         This lawsuit is founded upon medical negligence committed by Defendants.

         On or about December 15, 2011, Mr. Del Toro presented himself to Dr, James Lackey for

increased lower abdominal pain for 3 — 4 days, nausea, and vomiting. He was fatigued and had not

been eating or taking many fluids. He had a history of diverticulitis and hospitalizations for acute

diverticulitis, the most recent approximately 1 month prior. A CT scan was ordered and performed,

such reflecting findings of ". . a severely diseased sigmoid colon with underlying diverticular

burden and a stricture". Mr. Del Toro was referred to Nix Hospital where he was further evaluated

and assessed by Bridget K. Fiechtner, M.D. Dr. Fiechtner noted he was in mild distress with pain,

his abdomen was distended, and bowel sounds were hypoactive. She reviewed the CT scan and

noted the stricture is of particular concern because it appears to be partially obstructing the colon.

Based on Dr. Fiechtner's assessment and CT review, Mr. Del Toro was admitted for further

treatment and evaluation. On December 16, 2011, Mr. Del Toro was seen in consultation by

Defendant Carcamo who recommended a plan for surgery — either laparoscopic or possible open
                                                                                          2
TACases\Del Toro.1204\PleadingsTetition-AM2,docx
 colon resection with possible colostomy placement. Mr. Del Toro agreed to the surgery but wanted

 it performed by a surgeon in Austin who had previously performed surgeries on family members.

After the hospital inquired with the surgeon in Austin and discovered he would not be available until

Monday, Mr. Del Toro requested surgery that day by Defendant Carcamo. Defendant Carom had

left the hospital already and informed the nursing staff that he would see Mr. Del Toro the next

morning. The next morning, Defendant Botla, a gastroenterologist, consulted with Mr. Del Toro.

He recommended a colonoscopy. Mr. Del Toro refused the colonoscopy and again expressed his

decision to proceed with the surgery recommended by Defendant Carcamo. Defendant Carcamo

spoke to Mr. Del Toro who again expressed his decision to proceed with the recommended surgery,

but Defendant Carcamo changed his plan and now recommended Mr. Del Toro proceed first with a

colonoscopy. He explained the "importance of colonoscopy" and persuaded Mr. Del Toro to

consent, Defendants consulted each other regarding the plan for a colonoscopy. Defendant Botla

ordered, and Mr. Del Toro was administered, GoLYTELY for gastrointestinal prep prior to

colonoscopy, He did not have a bowel movement after the GoLYTELY was administered. Shortly

thereafter, Mr. Del Toro began complaining of severe pain to his abdomen. Both Defendants were

notified. Mr. Del Toro's abdominal pain worsened to a scale of 10 out of 10, he began crying, and

was very upset. He suffered severe pain for the next 12 hours. A CT scan was ordered STAT the

following morning of December 18, 2011. It revealed the presence of free air, such indicative of a

perforated colon. He was emergently taken to the operating room and Defendant Carcamo

performed an exploratory laparotomy. He found a perforation in the right colon, fecal contamination

of the peritoneum which had progressed to peritonitis and sepsis, and he performed a right

hemicolectomy (necessitated because of the perforated colon from the colon prep), sigmoidectomy
                                                                                              3
T:\Cases\Dei Toro.1204\Pleadings\Petition-AM2.docx
 (necessitated because of the diverticulitis, stricture, and obstruction), and end-colostomy with

 Hartmann pouch (necessitated because of the sigmoidectomy) and wound VAC placement. On

 December 21, 2011, Mr. Del Toro underwent another exploratory laparotomy, drainage of an intra-

 abdominal abscess, colostomy revision, placement of wound VAC, and refill of ONQ pump. Mr.

 Del Toro remained hospitalized until December 30, 2011, He was re-admitted in February 2012 and

 on February 17, 2012, Dr. Carcamo performed laparoscopic adhesiolysis and a cholecystectomy.

Mr. Del Toro again was admitted to the hospital in March 2012 and Dr. Carcamo performed another

 laparoscopic adhesiolysis, laparoscopic splenic flexure takedown, laparoscopic colostomy reversal,

and parastomal hernia repair.

                                             V.
                             NEGLIGENCE OF DEFENDANT CARCAMO

          Defendant Carcamo owed a general duty of care to Salvador Del Toro, Jr., to provide health

care, attention and/or treatment as a reasonably prudent general surgeon would have under the same

or similar circumstances. Such duty required that said Defendant. Cal-earn° render health care in

conformity with the minimum applicable standard of care for a person under the same or similar

circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or omissions to act, such constituting negligence:

                   failing to appropriately treat Mr. Del Toro for a severe diseased sigmoid colon with
                   diverticular burden, stricture, and obstruction;

         2.        recommending a colonoscopy which requires colon preparation when such was
                   contraindicated because of the suspected gastrointestinal obstruction;

         3,        failing to timely intervene surgically after Mr. Del Toro had a known colon
                   perforation, such delay resulting in severe infection and further injuries; and


                                                                                                     4
T:\Cases\Det Toro.12041Pleadings\PetitIon-AM2.doex
          4.       failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care.

          Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

recovery.

                                              VI.
                                NEGLIGENCE OF DEFENDANT BOTLA

          Defendant Botla owed a general duty of care to Salvador Del Toro, Jr., to provide health care,

attention and/or treatment as a reasonably prudent internal medicine physician/gastroenterologist

would have under the same or similar circumstances. Such duty required that said Defendant Botla

render health care in conformity with the minimum applicable standard of care for a person under the

same or similar circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by

engaging in the following acts and/or omissions to act, such constituting negligence:

          1.       recommending a colonoscopy, which requires colon preparation, when it was known
                   that Mr. Del Toro had severe sigmoid disease, stricture, and obstruction;

         2.        ordering GoLYTELY to prepare his colon for a colonoscopy which is contraindicated
                   in a patient suspected of having a gastrointestinal obstruction; and

         3.        failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care.

         Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

recovery.




                                                                                                        5
T:\Cases\Del Toro.1204\Pleadings\Petition-AM2.docx
                                                   VII.
                                                 DAMAGES

          As a direct and proximate cause of the negligence of Defendants, Salvador Del Toro, Jr. has

 suffered injuries, including severe physical and mental pain and anguish which based upon a

 reasonable degree of medical probability, he will continue to suffer for many years in the future, if

 not for the balance of his natural life. Additionally, Mr, Del Toro suffered physical impairment and a

 loss of enjoyment of life which, based upon a reasonable degree of medical probability, he will

continue to suffer in the future, Furthermore, he has sustained a loss of income and/or loss wage

earning capacity. As a result of his injuries, Mr. Del Toro has also incurred substantial reasonable

medical and other health care expenses for necessary medical and health care and, based upon a

reasonable degree of medical probability, he will continue to incur reasonable expenses for necessary

medical and health care in the future.

                                                  VIII.
                                                 NOTICE

         Plaintiff would further show that on or about June 11, 2013, more than sixty (60) days prior

to filing of this cause, he provided written notice of said claim by certified mail return receipt

requested to Defendant Carcamo. Plaintiff otherwise fully complied with the notice provisions

pursuant to Section 74.051(a) of the Texas Civil Practices & Remedies Code. A true and correct

copy of said notice is attached hereto marked as Exhibit "A" and is incorporated herein by reference

for all purposes.

         The statute of limitations prohibited the providing of written notice of said claim to

Defendant Botla.


                                                                                                     6
MasesTel Toro.12041PIeadings\Petition•AM2.docx
          WHEREFORE, PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

 prays that, upon final, trial, Plaintiff have and recover judgment in his favor against Defendants,

 jointly and severally, for the following:

          1,       actual damages within the jurisdictional limits of this Court;

          2,       pre-judgment and post-judgment interest at the maximum rate allowed by law;

          3.       costs of suit; and

         4.       such other and further relief at law or in equity, general or special, to which Plaintiff
                  may be justly entitled.

                                                  Respectfully submitted,

                                                  MAUZE LAW FIRM
                                                  2632 Broadway, Suite 401S
                                                  San Antonio, Texas 78215
                                                  Telephone: 210,225.6262
                                                  Facsimile: 210.354.3909


                                                           eorge W. Mauz
                                                          TBC #13238800
                                                          ATTORNEY FOR PLAINTIFF'

                                        CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of April, 2014, a true and correct copy of Plaintiff's
Second Amended Original Petition has been sent by via fax and regular mail to:

Mr. W. Richard Wagner, Esq.                            Mr, Brett B. Rowe, Esq.
Wagner Cario, LLP                                      Evans, Rowe & Holbrook, P,C,
7718 Broadway, Suite 10.0                              10101 Reunion Place; Suite 900
San Antonio, TX 78209                                  San Antonio, TX 78216




                                                         George W. Matizej

                                                                                                         7
Masos\Del Toro.1204\Pleadings\Petition-AM2,docx
 IMUZE LAW FIR
 GEORGE W. MAUZE, IL ATTORNEY                                                              2632 BROADWAY
                                                                                            SUITE 401 South
                                                                                 SAN ANTONIO, TEXAS 78215
                                                                                    TELEPHONE 210.225.6262
                                                                                     FACSIMILE 210.364.3903
                                                                             EMAIL: pmauze@mauzelawfkm.com
                                                                                  ONW.MAUZELAWFIRTYLCOM




                                          June 11, 2013

 PE SONAL & CONFIDENTIAL                                  CMRIRR #7012-3050-0002-3901-1372
 Gerardo R Careamo, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                Re:   Salvador Del Toro, Jr.

 Dear Dr. Carcamo:

        Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

        On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwalk Clinic for increased lower abdominal pain,
nausea, and vomiting. After a CT scan obtained by the Riverwalk Clinic showed findings of ".
. a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for
further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr. Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting. On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectorny, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr. Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bin 'as expected' and he perforated.",
 Dr. C6rcamo
 June 11, 2013
 Page 2


        The foregoing acts and omissions to act constitute negligence. As a result of such
negligence, Mr. Del Toro has suffered severe medical • complications associated with his
perforated colon,

         In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00,

        Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film. Enclosed herewith is
a HIPAA release authorizing yOu to provide true, correct, and complete copies of same,

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                            Very truly yours,
                                                /           •
                                           (
                                            George W. Mauz0I
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
                       otal Sertncer.
                    CERTIFIED MAIL, RECEIPT
                   (aronesticABirPTIPP41011rOde CPWeralisTrovided)



                                  Postage

                            Cedilied Foe
7 012 3050 0002


                                                         Postmark
                      Return Racetat Fee                   Here
                  (Endorsement Required)
                   Restricted nagvery Fee
                  (Endorsement Required)

                   Total Postage IL Fees




                  swes, pRI::
                  or PO Box No.
                  Cify,     ZIP«
   7/11/13                                                                             USPS.com® - Track& Confirm

             [English        Customer Servine        IMPO Pilabile                                                                                                 Register / Sign lit




                                                                                                                                           Search 1.)8PS.min or Track Pockagee


      Quick Tonle
      Track it Conilmt
      Enter up Lo 10 Tracking IAFind
      Plod USPS Losotloris
      Eui P.aimps
      S'the til
              l qii &
      Colo lac *li oe
                             Confirm
      Find a ZIP Code"'
      Hold Mall
      ChneWITGAWMUEDATES

             YOUR LABEL NUMBER                     SERVICE                   STATUS OF YOUR ITEM      DATE & TIME               LOCATION                     FEATURES

                                                                             FlEcessed through         June 15, 2013, 4:34 am   SAN ANTONIO, 1X 70284         CerlifInd Rae
                                                                             USPS Sort Facility

                                                                             Depart USPS Sort          Juno 14, 2013            SAN ANTONIO, TX 78284
                                                                             Facility
                                                                             1'4-Dowsed through        June 14, 2013,9:40 pm    SAN ANTONIO, TX 78204
                                                                             USPS Sort Flick




          Check on Another Item
          Whets your label (or receipt) number?




      LEGAL                                       ON USPS.COM                                      ON ABOUT.USPS.COM                         OTHER USP8 SITES
     Privacy Policy /                             CKlvenvnml SVViC:es                              Abele USR114ces                           Bv4kiems Custonvii &dew ay ,
     Tomo of Use ,                                Buy Siarnp3 &Mop )                               Newsroom                                  Reel Impel:tore
     r()1A                                        mut a Label with %slaw ,                         Nal Seneca UptIaler.                      Inspector General ,
     Nn FEARAm EEO Qtla ,                         Cbelornar Service                                Form: 8 Pubb:anons                        1)1rool Explorer,
                                                  OnWorlrO eulutluES ui Ble Lost Mei               CarOtme
                                                  S10111,100 I




https://tools.usps.corn/go/TrackConfIrrrActionacfion                                                                                                                                     1/1
             ft LA
    o.. sewiMAU yit,.IRAN




                                                June 11, 2013
  PERAONALA cONVZO                                               011.10.0012-3050-00024901-130
  (fora* S, otioaxtd, :
  414.11aviiiiroisuite.10.
 ..040.:0104; TX 7820.5
                                           galva4orDel'Totod.Jrd
 Dp         Qiirp
                   •
        PlAgf$6: Itddstedi tot our low tattAU N4n,reteag.60,173? ..8'aimid'or Del Tooi,, Tri to:
 ttim.sW.Ili0,4107,041. iiI dalits ii6tlay,:hayogg4illstotaillifatotfitom UO04 40.0,aktjtaiK.
           On Dr Appvt.:0,0p446r.'15.? 204. ItLINITgroWitattiltE4
                        jolot Lokey                          'Oita ftv:livromod lowof tiMitritia61•1104.
                voNti4gi: siatfliP.:Artr.                   t110141/0alh•Cift1W$Iipvc0 ti341,48: or, .
   • severely                        colop, Id* Mi16.1tyllig Altftlisolao:IforAtai 014. Csiti iaae, '• lie was
  to ttettla Nix -No,Vir*                                          plaSsMod: Bridge :K no.oht.40.i.
          04.40.-04)*:P4061406eo:40.samtpiltsoferliOattglidizgai.MitA0111410Nizio iittivitted:for
  falKot Wdtitakit end evaluation            .604goalhevE0190:om vet •                  .10n.:Deoo4.ko 16,
  2017'.:      el TOTPWat'aigittiti:OnSultaili4130.pus. 1            Atilogipa.prOtoobwri, 20.14„. you
 ,o4efog-01 iViti:tt6rIbro                                trig**                               cologoscOpYt
 •Ahortly. <        ..01;,110. '60        " :*Orseplil gts . .31*              au*41 tt.e•-.0ropitla
                    Jaaotreaat 14. V.1% s4ppt.o.tlitately. tcfp                        titt 1:401.
  tvArgotio off change tine qae tty bf tiffs.p* d. V40' gesa.w,isontir ro a.,                                6
  0donon and pot* Which reyo40.64. octota .1!&e& si optissa .tb                                    flow 0.1.t.
           vlsausr. Y04, Woo, pallogt ltitt      4:14:Too. was onoottly taker*
  0.112,PW41:1*. i:k.20.1t Due itIM0.114).Tabil. eifis colok.swiatixogat                               431
 AOthido.aeotomy),.4gtgoRogai% Atilt '.4n&0010,00%y,                 gatitygum potsilk ayst. w.             .0
 9.):00A00 On be06niber 22, .:24/3 to! Too =Op* waft tavipr 'by
 *about and :tycnitt                              no 'Thrb iei uifria li ptfiati t nottl. *watt 3:0
 atf, gfia0                     Del Too Wat..4008ittOd fieclye#:1040ii.                    p30001(44•04. a.
.thatkaigQ.P.0:U0 .0.11                    sur4646p, •
       7116.4:1041ioifiti& asiaooialad iciin..the e katlgai o ItivgatOn *WW1 tau“•PpePtOro
SOos.ottustd lin severe pain fttd:rOattii*Oishx:roveXp4.(104* disilgutemarttsiiaud AortOla)
)1417004.. .Although, you: oioady 'bow 01110 partiat,:btottot.i.wit colon based .an the, CT
         you mxtorod eor.rtStr.t044,1i.is ioott.r*aloastad. .16 poled argoWNI latviit.
gotroiAtodit4: dbataktitta; s'Irou.#114r staikkodut:.11:acerribv           'atatio. rap6rt.i.11.4
"Unfortunately NV                             44641.44  anti lie OgOrat
    Or,cAti10
 Alte
 P403.2'

         The Tokegoing ants ond :01-1disiOn0 to act .constitute           A.        t
 negligence,, Igt. -Da tdo        stiffq64 geVat t iedieal ccpp1104tittsl
 pittotkt6cl colon
        Yit Alo c or.* wftbAli:010-74..05:1449f fhg TWO:CiA,PraettmAATAKOKOthilito
 leil 004SfittiU5klibur ox (60) 44                     sgwo
 006           claims :ttgkxat. yak • f fb.o.:04tiot. ts, .not Ouoivitrct daye that ii
 WAY,Sittja 1)6:Elea,.
        lititt-effid*so.tad isigtiliimithout.$0. otitty 4011411 a 1a Cs .sky' d ei tlierOY
 fgrAilot 1.0. Sll6ment t vox i006014 °CRO                              11900 boliar8
                                     !7.$0,04.040                 Ow*.          :economic
 d4unqs igaioNitoo-ofito0A0,44liotithotApiwoig46 011400.55(40.00 :O6..
                       eleaso: madizatiototd8                    af: • ift, 4.11StptgioloW
 WItiPagde;*A9,r401.00:000- Adili11004p.gclooftoopt                      oortgot foil Copies
orVW:40 4.11odfoitittordifirell4gp8k *ROI Vikiigier-             0:       V4101.050:1Wevitil is
AZIMA:MteaSeAtitliP31:040)1,t0Ortvddttruoi 00.0                  I*401.44:d0104
       Ttg tAititrit gamtglia:             lasurappo.,410.        tatth1. jalltiptomplty
givo,r#40    , ASPO:EAttrot-Ilotio,feql-Y        Pa.litfour: MI6 Wrigit'4441104:)44:44:0
At034410:.111aAgPOSNA100111011.:Ottlitt..01411NAleAsAlt$0040:ottoViticetytitt.:10:4:60..




4.441alfiti
wo;         thiStitat ttitX4res
'
     AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION
         PURSUANT TO TEX. CIV, FRAC, & REM. CODE CHAPTER 74 74,052


      I, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby
      authorize Gerardo E. Carcamo, M.D. (name of physician or other health care provider to
      whom the notice of health care claim is directed) to obtain and disclose (within the
      parameters set out below) to Mauz6 Law Firm the protected health information
      described below for the following specific purposes:

      1.    To facilitate the investigation and evaluation of the health care claim described in
            the accompanying Notice of Health Care Claim; or
      2,    Defense of any litigation arising out of the claim made the basis of the
            accompanying Notice of Health Care Claim,

B,    The health information to be obtained, used, or disclosed extends to and includes the
      verbal as well as the written and is specifically described as follows:

      1,    The health information in the custody of the following physicians or health care
            providers who have examined, evaluated, or treated Salvador Del Toro, Jr,
            (patient) in connection with the injuries alleged to have been sustained In
            connection with the claim asserted in the accompanying Notice of Health Care
            Claim:

             Nix Hospital, 414 Navarro, San Antonio, TX 78205
             Gerardo E, Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

            This authorization shall extend to any additional physicians or health care
            providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr,
            (patient) for injuries alleged in connection with the claim made the basis of the
            attached Notice of Health Care Claim; and

      2,    The health information in the custody of the following physicians or health care
            providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
            (patient) during a period commencing five years prior to the incident made the
            basis of the accompanying Notice of Health Care Claim:

            Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
            Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840
            Antonio Cadena, M,D., 2201 North Bedell, Suite A, Del Rio, TX 78840

C.    Excluded Health Information—the following constitutes a list of physicians or health care
      providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
      to which this authorization does not apply because I contend that such health care
      information is not relevant to the damages being claimed or to the physical, mental, or
      emotional condition of Salvador Del Toro, Jr. (patient) arising out of the claim made the
        basis of the accompanying Notice of Health Care Claim:         NONE.

D.      The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
        (patient) will be disclosed or who will make use of said information are:

        1.    Any and all physicians or health care providers providing care or treatment to
              Salvador Del Toro, Jr. (patient);
        2.    Any liability insurance entity providing liability Insurance coverage or defense to
              any physician or health care provider to whom Notice of Health Care Claim has
              been given with regard to the care and treatment of Salvador Del Toro, Jr,
              (patient);
     • • 3.   Any oonaulting or testifying experts employed by or on behalf of Gerardo E.
              Carcamo, M.D. (name of physician or health care provider to whom Notice of
              Health Care Claim has been given) with regard to the matter set out in the Notice
              of Health Care Claim accompanying this authorization;
        4.    Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
              behalf of Gerardo E. Carcamo, M.D. (name of physician or health care provider
              to whom Notice of Health Care Claim has been given) with regard to the matter
              set out in the Notice of Health Care Claim accompanying this authorization; and
        5,    Any trier of the law or facts relating to any suit filed seeking damages arising out of
              the medical care or treatment of Salvador Del Toro, Jr. (patient).

E,      This authorization shall expire upon resolution of the claim asserted or at the conclusion
        of any litigation instituted in connection with the subject matter of the Notice of Health
        Care Claim accompanying this authorization, whichever occurs sooner,

F.      I understand that, without exception, I have the right to revoke this authorization in
        writing. I further understand the consequence of any such revocation as set out in
        Section 74.052, Civil Practice and Remedies Code.

G.      I understand that the signing of this authorization is not a condition for continued
        treatment, payment, enrollment, or eligibility for health plan benefits.

H,      I understand that information used or disclosed pursuant to this authorization may be
        subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
        privacy regulations.

Signature o          1.

                                                               Date;
Sa ado 'el Toro, Jr.

Patient's Name:       Salvador Del Toro, Jr,
Patient's D,0.13.:    12.25.1973
Patient's SSW         451.77.9676
       AUTHORIZATION FORM RELEASE OF PROTECTED HEALTH INFORMATION

A.     I, Salvador Del Toro, Jr., hereby authorize Gerardo E. Carcamo, M.D. to obtain and
       disclose to Mauze Law Firm (within the parameters set out below) the protected health
       information described below for the following specific purposes

      1,     To facilitate the investigation and evaluation of my potential claim for damages arising
             from injuries I have sustained,

B,    The health information to be obtained, used, or disclosed extends to and includes the verbal
      as well as the written and is specifically described as follows:

      1.     The health information in the custody of the following physicians or health care
             providers who have examined, evaluated or treated Salvador Del Toro, Jr. in
             connection with the injuries alleged to have been sustained.

C. The persons or class of persons to whom the health information of
     Salvador Del Toro, Jr, will be disclosed or who will make use of said Information are;

      1.     Any and all physicians or health care providers providing care or treatment to
             Salvador Del Toro, Jr.;
      2.     Any liability insurance entity providing liability insurance coverage or defense to any
             person hereafter named as Defendant;
      3,     Any consulting or testifying experts employed by or on behalf of any person hereafter
             named as a Defendant;
      4,     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
             behalf of any person hereafter named as a Defendant; and
      5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
             the injuries and damages sustained by Salvador Del Toro, Jr,.

D,    I understand that, without exception, I have the right to revoke this authorization in writing. I
      further understand the consequence of any such revocation as set out in Section 74052,
      Civil Practice and Remedies Code,

E,    I understand that the signing of this authorization is not a condition for continued Treatment,
      payment, enrollment, or eligibility for health plan benefits,

      I understand that information used or disclosed pursuant to this authorization may be subject
      to redisciosure by the recipient and may no longer be protected by federal HIPAA privacy
      regulations,

0,    This authorization will expire 12 months from the date of execution by the representative of
      the patient.
H.     Copies of this Authorization shall be deemed the same as the original. Also, facsimile
       copies or electronic versions of a signature of any party shall be deemed the same as the
       original.

Signature        tient:

                                                            Date:
Salve :6- ',el Toro, Jr,

Name of Patient: Salvador Del Toro, Jr.
Patient's 110,13.: 12.25.1973
Patient's SSN:     451.77.9676
• Miami
                                        CAUSE NO: 2013-CI-19135

SALVADOR DEL TORO, JR.                                                      IN THE DISTRICT COURT

V.                                                                          131't JUDICIAL DISTRICT

GERARDO E. CARCAMO, M.D. AND
RAVI 130TLA, M.D.                                                           BEXAR COUNTY, TEXAS

PLAINTIFF'S OBJECTIONS AND RESPONSES TO DEFENDANT RAVI BOTLA, M.D.'S
                    FIRST REQUEST FOR PRODUCTION

TO: Defendant Ravi Botla, M.D.,
     by and through his attorney of record,
     Mr. Brett B. Rowe, Esq.
     Evans, Rowe & Holbrook, P.C.
     10101 Reunion Place, Suite 900
     San Antonio, Texas 78216

        COMES NOW Plaintiff Salvador Del Toro, Jr, ("Plaintiff'), and serves his Objections and

Responses to Defendant Ravi Botla, M.D,'s First Request for Production.

                                                      Respectfully submitted,

                                                      MAUZE LAW FIRM
                                                      2632 Broadway, Suite 401S
                                                      San Antonio, Texas 78215
                                                      Tel: 210.225.6262
                                                      Fax: 210.354,3909



                                                             G rge W. Mauze,
                                                             State Bar No. 132 8800

                                                             ATTORNEY FOR PLAINTIFF




TACases\Del Toro.1204\DiscoverABo la) Resp•RFP.docx                                            Page 1
                                         CERTIFICATE OF SERVICE

            hereby certify that on                 day of May, 2014, a true and correct copy of Plaintiff's

Objections and Responses to Defendant Ravi Botla, M.D.'s First Request for Production has been

sent by certified mail, return receipt requested, to:

          Mr. W. Richard Wagner, Esq.                        Mr. Brett B. Rowe, Esq.
          Wagner Cario, LLP                                  Evans, Rowe & Holbrook, P.C.
          7718 Broadway, Suite 100                           10101 Reunion Place, Suite 900
          San Antonio, TX 78209                              San Antonio, TX 78216




                                                          Geo W. Mauze,




TACases \Del Toro.1204\DIscovery\(E3otla) Resp-RFP.docx                                              Page 2
 Plaintiff objects to the instructions and definitions to the extent that they would purport to alter, vary,
 or impose different obligations upon Plaintiff than those provided by law.

 Plaintiff further objects to the definition of "documents" because such is overly broad and
 compliance with Defendant's discovery requests would be unduly burdensome.

 REQUEST FOR PRODUCTION NO. 1: Please produce a copy of your birth certificate.

 RESPONSE:
      The following responsive document is attached hereto:
      1.     Birth Certificate of Salvador Del Toro,. Jr,, bate-stamped MLF/Del Toro.0043.

 REQUEST FOR PRODUCTION NO. 2: Please produce a copy of your social security card. In lieu
 of your social security card, you may identify the information that would appear on this card
 including: your full legal name and your social security number,

 RESPONSE:
      The following responsive document is attached hereto:
      1.      Social Security card of Salvador Del Toro, Jr., bate-stamped MLF/Del Toro.0015.

 REQUEST FOR PRODUCTION NO. 3: Please produce a copy of your driver's license.

 RESPONSE:
      The following responsive document is attached hereto:
      1.     Texas Commercial Driver's License of Salvador Del Toro,                    Jr.,   bate-stamped
             MLF/Del Toro .0016.

REQUEST FOR PRODUCTION NO. 4: Please produce copies of any diplomas or documentation
reflecting accomplishment of educational programs including any vocational educational training or
certifications. In lieu of this information, you may identify the information contained in such
documents including: the name of the institution, the degree or certificate obtained, and the date the
degree or certificate was obtained.

RESPONSE:
     In lieu of producing the responsive documents, Plaintiff would respond:

              Obtained GED in 1992 from Eagle Pass High School.
              Obtained Commercial Driver's License training in 2006 from Star Career Training.




IROMOVAWMaNIO04,6

TACases\Del Toro,1204DiseoverASo la) Resp-RFP.docx                                                     Page 3
REQUEST FOR PRODUCTION NO, 5: For any consulting expert whose impressions and opinions
have been reviewed by a testifying expert, please provide the following:
1.     All documents reflecting the expert's name, address, and phone number;
2.     All documents reflecting the subject matter on which the expert opined;
3,     All documents reflecting the facts known by the expert that relate to or form the basis of the
       expert's mental impressions and opinions formed or made in connection with the case in
       which the discovery is sought, regardless of when and how the factual information was
       acquired;
4.     All documents reflecting the expert's mental impressions and opinions formed or made in
       connection with the case in which discovery is sought, and any methods used to derive them;
5,     All documents, tangible things, reports, models, or data compilations that have been provided
       to, reviewed by, or prepared by or for the expert;
6.     The expert's current resume and bibliography.

RESPONSE:
     Plaintiff objects to said discovery request because pursuant to Rule 195.1 T.R.C.P.
     information regarding designated testifying experts is only available through a request for
     disclosure pursuant to Rule 194 of the T.R.C.P.

          Subject to said objection, and without waiving same, none.

REQUEST FOR PRODUCTION NO. 6: Please produce a copy of each of your Marriage licenses
and copies of any divorce decrees.

RESPONSE:
     The following responsive document is attached hereto:
     1.      Marriage License of Salvador Del Toro, Jr., bate-stamped MLF/Del Toro.0017
             0018.

REQUEST FOR PRODUCTION NO. 7: Please produce copies of birth certificates for each of your
children, including your natural, adopted, or stepchildren. If adopted, please provide adoption
papers.

RESPONSE:
     The following responsive documents are attached hereto:
     1.      Birth Certificate of Jakeb Ryan Del Toro, bate-stamped MLF/Del Toro,0019;
     2.      Birth Certificate of Kristofer Michael Del Toro, bate-stamped MLF/Del Toro.0020;
     3.      Birth Certificate of Emily Nycole Del Toro, bate-stamped MLF/Del Toro.0021; and
     4.      Birth Certificate of Megan Michelle Del Toro, bate-stamped MU/Del Toro.0022,




TACases \ Del Toro, 1204Discovery1(Botla) RespaFP.doex                                          Page 4
REQUEST FOR PRODUCTION NO, 8: If you were not born in the United States, please produce
copies of any papers authorizing your residence or work in the United States.

RESPONSE:
     N/A.

REQUEST FOR PRODUCTION NO. 9: If you are claiming past lost wages, future lost wages,
diminishment of earning capacity or other employment related benefits, then please produce copies
of all federal income tax returns and attached schedules filed by you or on your behalf within the past
ten years.

RESPONSE:
     Plaintiff objects to said discovery request as overly broad.

         Plaintiff further object to providing income tax returns filed by Plaintiff as such are not
         relevant and/or reasonably calculated to lead to the discovery of admissible evidence, is
         harassing, and such request constitutes an invasion of Plaintiff's personal, privacy, and
         constitutional rights,

         Subject to said objections, and without waiving same, the following responsive documents
         are attached hereto:

         1.       IRS, Wage and Income Transcript/Form W-2 Wage and Tax Statements for 2009,
                  2010, 2011, 2012, and 2013, bate-stamped MLF/Del Toro.0044 - 0049.

REQUEST FOR PRODUCTION NO. 10: If you are claiming to have incurred past loss of wages or
income, or future loss of wages or income, or diminishment in your current or future earning
capacity, then please produce copies of all employment applications made by you or on your behalf
within the past ten years. If you do not have copies, you are specifically requested to contact those
persons with whom you have made application and ask for a copy of your application. This request
includes applications made since the date of the incident which is the subject of this lawsuit.

RESPONSE:
     Plaintiff objects to said discovery request as overly broad and beyond the scope of
     permissible evidence.

         Plaintiff objects to said discovery request because the information sought is not relevant or
         reasonably calculated to lead to the discovery of admissible evidence.




Mases1Del Toro,12C4DiscoverABotl a) Resp-RFP,docx                                                 Page 5
REQUEST FOR PRODUCTION NO. 11: If you are claiming any physical injury, please produce
copies of all health, life or disability insurance applications made by you or on your behalf within the
past ten years, including those made after the incident which is the subject of this lawsuit.

RESPONSE:
     Plaintiff objects to said discovery request because the information sought is not relevant or
     reasonably calculated to lead to the discovery of admissible evidence, and an invasion of his
     personal and/or property rights.

         Subject to said objection, and without waiving same, none.

REQUEST FOR PRODUCTION NO. 12: Please produce copies of all medical expenses, invoices,
charges and any other bills or expenses which you claim were incurred as result of the incident which
is the subject of this lawsuit or for which you claim this defendant is legally responsible.

RESPONSE:
     The following responsive documents have previously been produced:
     1.     medical expenses from Nix Hospital for admissions 12.15.11, 2.17.12, 3.15.12, and
            3.30.12, bate-stamped MLF/Del Toro/ME - Nix Hosp.0001 - 0039.

REQUEST FOR PRODUCTION NO. 13: Please produce any paper or writing or document which
you claim is evidence of any claim you are making for lost income, lost wages, or loss of earning
capacity.

RESPONSE:

         Plaintiff objects to said discovery request as overly broad. Subject to said objection, and
         without waiving same:

         The following responsive documents have previously been produced:
         1.     medical records from Nix Hospital by affidavit, bate-stamped MLF/Del Toro/Nix
                 Hosp.0001 - 0899;
         2.      medical records from James Lackey, M.D./Alamo Medical Group by affidavit, bate-
                 stamped (MLF)Lackey/ACIV1G.001 - 009; and
         3.      medical records of Gerardo Carcamo, M.D., bate-stamped (MLF)Carcamo.001 - 011.

         The following responsive documents are contained on the CD attached hereto:
         4.      medical records from Val Verde Regional Medical Center by affidavit, bate-stamped
                (MLF) Val Verde Hosp.0001 - 0243; and
         5.      medical records from Antonio Cadena, M.D./Cadena Family Practice by affidavit,
                 bate-stamped (MLF) MR - Cadena. 0001 - 0044.



TACases\ Del Toro.12040iscovery\(Botla) RespaFP.docx                                                Page 6
         The following responsive documents are attached hereto:

         6.        IRS, Wage and Income Transcript/Form W-2 Wage and Tax Statements for 2009,
                   2010, 2011, 2012, and 2013, bate-stamped MLF/Del Toro.0044 0049.

REQUEST FOR PRODUCTION NO. 14: If you have been a party to any criminal, civil or workers
compensation proceedings within the past ten years, then please produce copies of all pleadings or
papers filed on your behalf in each proceeding.

RESPONSE:
     N/A.

REQUEST FOR PRODUCTION NO. 15: Please produce each statement made by, adopted by or
otherwise attributable to this Defendant. The term "statement" includes tape recordings, writings,
video recordings, documents or any recorded material allegedly made by, adopted by or attributable
to this Defendant. For a further and additional definition of "statement" you are referred to T.R.C.P.
192.3(h).

RESPONSE:
     None other than those which may be contained in the medical records, pleadings, and
     deposition transcripts of depositions to be taken.

REQUEST FOR PRODUCTION NO, 16: Please produce all photographs, video tapes, sound
recordings, models, drawings, illustrations, mock-ups, or reconstructions which relate to any of your
allegations of liability or negligence or which relate to any of your allegationsregarding damages.
Without limiting the scope of this request, you are specifically requested to produce each photograph
of any injury claimed by you, each "day in the life video-tape", each "this was his life before the
injury video-tape" and similar materials.

RESPONSE:
     The following responsive photographs are attached hereto:
     1.      Nine (9) photographs of Salvador Del Toro, Jr., bate-stamped MLF/Del Toro.0023 -
             0031.

REQUEST FOR PRODUCTION NO. 17: Please produce all writings or documentation which you
claim supports your claim for any expense (medical or non-medical) not previously identified by you
in your responses to these Requests for Production.

RESPONSE:
     None.




T: \Cases\ Del Toro.1204DiscoverOotla) Respal,P,doex                                             Page 7
REQUEST FOR PRODUCTION NO. 18: If you submitted any of the medical expenses for which
you now seek recovery in this lawsuit to any health, disability, life or other insurer for total or partial
payment, then please produce copies of all correspondence between you and each insurer as well as
all claim forms, proofs of loss and supporting documentation submitted to each insurer.

RESPONSE:
     The following responsive documents are attached hereto:

         1.        Letter from Mame Law Firm to United Healthcare dated 1.20.14, bate-stamped
                   MLF/Del Toro.0032 - 0034;
         2.        Letter from UMR (United Healthcare Co.) to Mauze Law Firm dated 128.14, bate-
                   stamped MLF/Del Toro.0035 - 0036;
          3.       Letter from Optum on behalf of United Healthcare to Mauze Law Firm dated 4,1.14,
                   bate-stamped MLF/Del Toro.0037 - 0038; and
          4.       Letter from Mauze Law Firm to WebTPA, Inc. dated 2.4.14, bate-stamped MLF/Del
                   Toro.0039 0041.

REQUEST FOR PRODUCTION NO. 19: Please produce all correspondence, claim forms or other
documentation relating to any claim by you or on your behalf for Social Security benefits.

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 20: If you are claiming any physical injury or loss of wages or
earning capacity, past or future, then please sign the attached medical authorization form; Form
4506-Request for Copy of Tax Return (Internal Revenue Service records); SSA 3288-Consent for
Release of Information (Social Security Administration records); Authorization for Release of
Employment Records, and produce the original of each.

RESPONSE:
     Plaintiff objects to signing Defendant's medical authorization form because it is
     impermissibly overly broad and thereby constitutes an absolute waiver of Plaintiff's
     physician/patient privilege.

         Plaintiff further objects to providing income tax returns filed by Plaintiff as such are not
         relevant and/or reasonably calculated to lead to the discovery of admissible evidence, and
         such request constitutes an invasion of Plaintiff's personal, privacy, and constitutional rights.

         Plaintiff further objects to signing Defendant's Social Security release of information
         because it is impermissibly overly broad and not relevant and/or reasonably calculated to lead
         to the discovery of admissible evidence.



TACases\llel Toro.1204\Discover(Bo la) RespaFP.docx                                                   Page 8
         Subject to said objections, and without waiving same, the following responsive documents
         are attached hereto:

         1.        Executed Chapter 74 Authorization to Release Health Information; and
         2,        Executed Authorization for Employer to Release Information,

REQUEST FOR PRODUCTION NO. 21: If you claim to have sustained any physical or mental
injury, then please produce all medical, hospital or similar records reflecting any care, service, exam
or consultation received by you from any health care provider SINCE the incident which forms the
basis of your complaint against this defendant.

RESPONSE:
     The following responsive documents have previously been produced:
     1.     medical records from Nix Hospital by affidavit, bate-stamped MLF/Del Toro/Nix
            Hosp.0001 - 0899;
     2.     medical records of Gerardo Carcamo, M.D., bate-stamped (MLF)Carcamo,001 - 011;
     3,     medical expenses from Nix Hospital for admissions 12.15.11, 2.17.12, 3.15.12, and
            3.30.12, bate-stamped MLF/Del Toro/ME - Nix Hosp.0001 - 0039.

         The following responsive documents are contained on the CD attached hereto:
         4.     medical records from Val Verde Regional Medical Center by affidavit, bate-stamped
                (MLF) Val Verde Hosp.0001 - 0243; and
         5,     medical records from Antonio Cadena, M.D./Cadena Family Practice by affidavit,
                bate-stamped (MLF) MR - Cadena. 0001 - 0044.

REQUEST FOR PRODUCTION NO. 22: If you claim to have sustained any physical or mental
injury, then please produce all medical, hospital or similar records reflecting any care, service, exam
or consultation received by you from any health care provider within ten years BEFORE the incident
which forms the basis of your complaint against this defendant.

RESPONSE:
     Plaintiff objects to such discovery request insofar as it seeks medical information unrelated to
     the condition complained about and, thus, is overly broad, seeks irrelevant information, seeks
     information not reasonably calculated to lead to the discovery of admissible evidence, and
     seeks information which is privileged pursuant to T.R.E. 509.

         Without waiving the foregoing objections, and subject to same, the following responsive
         documents have previously been produced:
         1.    medical records from James Lackey, M.D./Alamo Medical Group by affidavit, bate-
               stamped (MLF)Lackey/ACMG.001 - 009.




T:\Cases\Del Toro. 204‘DiscoverNBo la) RespRFP.docx                                               Page 9
REQUEST FOR PRODUCTION NO. 23: Please produce all notice of claim letters or similar
documents sent by you, or on your behalf to any person or organization including any doctor,
hospital or health care provider. A notice of claim letter includes any letter or document purporting
to place a person or organization on notice of a possible claim.
This request is not limited to letters to health care providers but also includes

•      letters to drug companies,
•      insurance companies

RESPONSE:
     The following responsive document has previously been produced insofar as it is attached as
     Exhibit A to Plaintiff's Second Amended Original Petition and all prior petitions:
     1.      Notice letter dated 6.11.13 to Gerardo Careamo, M.D.

REQUEST FOR PRODUCTION NO. 24: Please produce all letters or documents relating to any
communication by you (or on your behalf) to or from any person or organization (or the
representative of any such person or organization including the insurer, attorney or any representative
of any such person or organization) which you have ever contended could be responsible for any
injury claimed by you.

Without limiting the scope of this request, it would include all letters, demands, negotiations,
allegations or settlement related communications with potential or actual defendants or their insurers,
or attorneys. It specifically includes all communications with persons or entities or their insurance
company representatives who received Chapter 74 notice letters. It specifically includes any
communications related to agreements, commitments, or understandings between the communicants
during discovery or at trial.

RESPONSE:
     The following responsive document has previously been produced insofar as it is attached as
     Exhibit A to Plaintiff's Second Amended Original Petition and all prior petitions:
     1.      Notice letter dated 6.11.13 to Gerardo Carcarno, M.D.

       The following responsive document is attached hereto:
       2.      Letter from American Physicians Insurance to George W. Mauze, II dated 6.18,13,
               bate-stamped MLF/Del Toro.0042.

REQUEST FOR PRODUCTION NO. 25: Please produce all medical literature, articles, journals,
learned treatises, policies, procedures, books or other writings or documents (as that term is defined
herein) which your experts will use or refer to at trial or your attorney will use to cross examine any
of the witnesses.

RESPONSE:
     Plaintiff objects to producing documents in regards to experts not retained by Plaintiff
     including treating health care providers and Defendant's experts because the discovery
    es\De1 Toro.12044DiscoverABotla) Resp-RFP,docx                                               Page 10
         responsive from nonretained treating health care providers and Defendant's retained experts
         is not known to Plaintiff and/or is equally available to Defendant,

         Plaintiff further objects to said discovery request because the information sought constitutes
         or contains attorney work product which is exempt from discovery pursuant to T.R.C.P.
         192.5,

         Plaintiff further objects to said discovery request because pursuant to Rule 195.1 T.R.C.P.
         information regarding designated testifying experts is only available through a request for
         disclosure pursuant to Rule 194 of the T.R,C.P,

REQUEST FOR PRODUCTION NO, 26: Please produce any diary, log or similar document made
or kept by Plaintiff in connection with the incident which is the subject of this lawsuit or any of the
events following the incident through to the present day.

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 27: Please produce all writings, recordings or other things
which reflect or relate to any agreement with any party or former party to this case. This includes
settlements, partial settlements, Mary Carter agreements, hi-low agreements, guaranty agreements,
agreements regarding the use of witnesses, arguments or positions to be taken at trial, selectien of the
jury, withdrawal of witnesses, election for settlenient credits, or any other understanding or deal.

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 28: Please produce all documents or things which you
contend or suspect have been altered, modified, obliterated, destroyed or tampered with by any party
or former party to this case of any physician, hospital or health care provider.

RESPONSE:
     None.




neases\Del Toro.1204Discoven),(Bo la) Resp-RFP.doex                                               Page I I
REQUEST FOR PRODUCTION NO. 29: Please produce any communication with Medicare,
Medicaid, or any other governmental agency or entity responsible for collection of these debts. This
request specifically includes any documentation that would indicate what liens the government has
on any settlement plaintiff(s) may receive in this case. Please sign the enclosed release for Medicare
records. Please also provide a separate authorization for release of Medicaid records. (Please be
advised that plaintiff should immediately contact Medicare and Medicaid to determine the amounts
of any such liens. Settlement or a judgment cannot be funded unless and until plaintiff provides
written proof that all governmental liens have been satisfied. Mediation will also be unsuccessful
until plaintiff can prove the amounts of these government liens.)

RESPONSE:
     Plaintiff objects to signing Defendant's release for Medicare records because Plaintiff is not a
     Medicare recipient.

         Plaintiff further objects to signing an authorization for release for Medicaid records because
         Plaintiff is not a Medicaid recipient.

         Subject to said objections, and without waiving same, the following responsive documents
         are attached hereto:
         1.      Letter from Mauze Law Firm to United Healthcare dated 1.20.14, bate-stamped
                 MLF/Del Toro.0032 - 0034;
         2.      Letter from UMR (United Healthcare Co.) to Mauze Law Firm dated 3.28.14, bate-
                 stamped MLF/Del Toro.0035 - 0036;
         3.      Letter from Optum on behalf of United Healthcare to Mauze Law Firm dated 4.1.14,
                 bate-stamped MLF/Del Toro.0037 - 0038; and
         4.      Letter from Mauze Law Firm to WebTPA, Inc. dated 2.4.14, bate-stamped MLF/Del
                 Toro.0039 0041.

REQUEST FOR PRODUCTION NO. 30: Please produce copies of all statements of any witness or
person identified as having knowledge of relevant facts OR who may be called to testify at trial.

RESPONSE:
     None other than those which may be contained in the medical records, pleadings, and
     deposition transcripts of depositions to be taken,

REQUEST FOR PRODUCTION NO. 31: Please produce all trial exhibits which may be offered
into evidence or used at trial.

RESPONSE:
     Plaintiff objects to said discovery request because the information sought is not within the
     scope of permissible discovery because there has not been a pretrial conference pursuant to
     Rule 166 T.R.C.P. or discovery control order pursuant to Rule 190.4 T.R.C.P. requiring
     disclosure of this information.

T:\Cases\Del Toro. 204\DiscoverABotla) Resp-RFP oox                                               Page 12
         Plaintiff further objects to said discovery request because the information sought constitutes
         or contains attorney work product which is exempt from discovery pursuant to T.R.C.P.
         192,5.

         Plaintiff further objects to said discovery request because Defendant may not use same to
         require Plaintiff to marshal all of Plaintiffs available proof or the proof Plaintiff intends to
         offer at trial.

REQUEST FOR PRODUCTION NO. 32: Please produce a copy of the conditional payment letter
from CMS.

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 33: In the event any plaintiff was attending school or any
form of training or educational program at any time within 5 years of the incident made the basis of
this lawsuit, then please produce copies of all documents reflecting the performance of each plaintiff
in each school or program over the past 10 years. This includes all report or grade cards or
evaluations of any plaintiff.

RESPONSE:
     N/A.

REQUEST FOR PRODUCTION NO. 34: Pursuant to Rule 609(f), of the Texas Rules of Civil
Evidence, please produce all evidence of a criminal conviction for this defendant or anyone plaintiff
claims was an employee or agent of this defendant, which you will use as evidence in any
examination of any witness,

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 35: Please produce a copy of any agreement, promise,
contract or warranty of cure provided by this defendant related to the incident made the basis of this
case,

RESPONSE:
     None,

REQUEST FOR PRODUCTION NO. 36: Please timely produce a copy of any settlement demand
or "Stower' s Demand" made to any defendant. Please produce said documents at the time they are
transmitted.

RESPONSE:
     None.
'Moses\ Del Toro,1204\DiscoverMotla) Resp-RFP,cloox                                                 Page 13
REQUEST FOR PRODUCTION NO. 37: Please produce a copy of any Chapter 74 notice letters
and the certified mail return receipt card (green card) for any notice letters sent within two years after
the date of this incident.

RESPONSE:
     The following responsive document has previously been produced insofar as it is attached as
     Exhibit A to Plaintiff's Second Amended Original Petition and all prior petitions:
     1,      Notice letter dated 6,11.13 to Gerardo Camaro°, M.D. and Track and Confirm (proof
             of receipt) from USPS website, Green card was never returned to Plaintiffs counsel.

REQUEST FOR PRODUCTION NO. 38: Correspondence with witnesses or those who have
knowledge of relevant facts: All letters, correspondence and any other documents from Plaintiff's
counsel to an individual listed as a witness or person with knowledge of relevant facts about this
case, and all letters, correspondence and any other document from any such person to Plaintiff's
counsel,

RESPONSE:
     Plaintiff objects to said discovery request because documents from Plaintiffs counsel to any
     person constitutes or contains attorney work product which is exempt from discovery
     pursuant to T.R.C.P. 192.5.

         Subject to said objection, and without waiving same, none,

REQUEST FOR PRODUCTION NO. 39: Please produce a copy of a picture of the patient at or near
the time of the incident. If there is no picture available at or near the time of the incident, then please
produce a copy of a most recent picture of the patient.

RESPONSE:
     The following responsive photographs are attached hereto:
     1,     Nine (9) photographs of Salvador Del Toro, Jr., bate-stamped MLF/Del Toro.0023 -
             0031.

REQUEST FOR PRODUCTION NO. 40: If you received Medicare or Medicaid benefits, please
produce a copy of your notification to the Texas Department of Human Services regarding this
unsettled tort claim pursuant to Section 32.033 of the Texas Human Resources Code.

RESPONSE:
     N/A.




                                                                                       mememos
 \ Cases\ Del Toro. 12040iscoverWliotla) Resp-RFP.doox                                               Page 14
REQUEST FOR PRODUCTION NO. 41: If you are or become a Medicare recipient, please
complete the CMS form, pages 1 and 2, regarding your basic information.

RESPONSE:
     None.

REQUEST FOR PRODUCTION NO. 42: Please produce an actual copy of the Medicare Health
Insurance Claim Number (HICN) card. Submission of the number alone is not sufficient; a copy of
the HICN card is required even Utile claimant is deceased.

RESPONSE:
     None.




T: Cases \ Del Toro,1204DiscoverABotl a) Resp-Iff.doox                                    Page 15
•
FILED
12/16/2013 9:19:28 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Laura Rodriguez



                                                            CAUSE NO, 2013-CI-19135

               SALVADOR DEL TORO, JR.                                                       JUDICIAL DISTRICT COURT

                         Plaintiff,

               VS,                                                                          131ST JUDICIAL DISTRICT

               GERARDO E. CARCAMO, M.D.

                         Defendant.                                                         BEXAR COUNTY, TEXAS

                        ORIGINAL ANSWER AND JURY DEMAND OF DEFENDANT, GERARDO
                               CARCAMOtM.D. WITH REQUEST FOR DISCLOSURE

               TO THE HONORABLE JUDGE OF SAID COURT:

                         NOW COMES Defendant, GERARDO CARCAMO, M.D., and files this his Original

               Answer to the Plaintiffs Petition, and in response thereto would respectfully show unto the

               Court the following:



                                                                GENERAL DENIAL

                         This Defendant denies generally the material allegations contained in Plaintiff's Petition

               saying that inasmuch as they are allegations of fact, Plaintiff should be required to prove them by

               a preponderance of the evidence to the jury, if the Plaintiff can do so,

                                                             TO THE COURT ONLY

                                                                             II.

                                       HEALTH CARE LIABILITY CLAIM GOVERNED Y
                                                CHAPTER 74 OF TCP&RC

                         Defendant affirmatively pleads that this lawsuit is a health care liability claim governed

               by Chapter 74 of the Texas Civil Practice & Remedies Code,




               K:\WP\ WRW WefforoCaroamoWloadings \Dafendant \Original Ans & JO of DefCarcamo.doo
                                              INADEQUATE NOTICE

          Defendant denies that Plaintiff provided appropriate notice pursuant to Chapter 74.051(a)

of the Texas Civil Practices & Remedies Code in that Plaintiffs medical authorization only

allows for the disclosure of pertinent medical records to the "Mauze Law Firm" not Defendant or

his counsel. Therefore, Defendant pleads for abatement of this matter.

                                                             IV,

                                     LIMITATION OF CIVIL LIABILITY

          Defendant continues to deny that he was in any way negligent in his care and treatment of

Salvador Del Toro, Jr. or that the Plaintiff should recover damages from him; however,

alternatively pleads the limitation on civil liability set forth in Tex, Civ. Prac. & Rem. Code §§

74,301 - 74,303, as applicable.

                                                              V.

                              MEDICAL BILLS PAID VERSUS INCURRED

          Defendant continues to deny that he was in any way negligent in his care and treatment of

Salvador Del Toro, Jr. or that the Plaintiff should recover damages from him; however,

alternatively asserts that any medical or healthcare expenses sought by the Plaintiff as damages

herein are limited pursuant to Chapter CPRC §41.0105 to the amount actually paid by or on

behalf of Salvador Del Toro, Jr.

                                                              VI,

                                     PERIODIC PAYMENT PROVISION

         Defendant affirmatively pleads the applicability of CPRC §74.503 (periodic payments) in

the unlikely event of an adverse Judgment against him,



K:\WP\VVRW \DelToroCaroamoWleadings\Dol'ondant\Original Ans & JD of Def Carcamo,doo               2
                                                            VII,

                                                  FINANCE CODE

          Defendant affirmatively pleads the provisions of §304.101 of the Finance Code

pertaining to prejudgment interest,

                                                           VIII.

                                        DISCOVERY CONTROL PLAN

          Defendant contends discovery in this case should be conducted under Level 3, TRCP

190.4 et seq, and hereby requests the deposition of the Plaintiff at a reasonable time following

Plaintiffs compliance with CPRC §74.351, the exchange of preliminary written discovery, and

the procurement by Defendant of all pertinent medical records.

                                                            IX,

                                                   JURY DEMAND

         In accordance with Texas Rule of Civil Procedure 216, this Defendant demands a trial by

jury, for which the jury fee is being submitted.

                                                             X.

                                        REQUESTS FOR DISCLOSURE

         Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff is requested to

disclose, within thirty (30) days of service of this Request, the information or material described

in Rule 194,2(a) through 194,2(1).

                                                        PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant, GERARDO CARCAMO,

M.D., prays that upon final trial and hearing hereof, Plaintiff takes nothing by way of this

lawsuit, that Defendant goes hence, without day, and recover costs in his behalf expended, and



K:1WKWRW1DelToroCnroamo\Pleadings\Defendant\Original Ans & JO of Def Carcino.cloo                3
 any other and further relief, at law or in equity, to which this Defendant may show himself justly

entitled,




                                                                    Respectthlly submitted,

                                                                    WAGNER CARIO, LLP
                                                                    7718 Broadway
                                                                    San Antonio, Texas 78209
                                                                    (210) 979-7555 (TELEPHONE)
                                                                    (210)979-9141 (TELEcoPIER)


                                                                    BY:              i 4.iati

                                                                                 ichard Wagner
                                                                              TEXAS BAR No, 2066 130

                                                                    ATTORNEY FOR DEFENDANT


                                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was forwarded to
counsel of record on this the 16th day of December, 2013, as follows:

VIA FAX AND
CMRRR# 7013 0600 0002 0735 1520
George Mauze
Mauze Law Firm, PLLC
2632 Broadway, Suite 401S
San Antonio, Texas 78215



                                                                             te, VI
                                                                           ichard Wagner




KAWP\WRW\DelToroCarcamoWleadings\ Defendant \Original Ans & JD of Def Carcamo,cloo                     4
APPENDIX TAB “G”
                                                             CAUSE NO: 2013-CI-19135

            SALVADOR DEL TORO, JR.                                                     IN THE DISTRICT COURT

                                                                                       131st JUDICIAL DISTRICT

            GERARDO E. CARCAMO, M.D. AND
            RAVI BOTLA, M.D.                                                           BEXAR COUNTY, TEXAS

             PLAINTIFF'S OPPOSITION TO DEFENDANT RAVI BOTLA, M.D.'S MOTION FOR
                                     SUMMARY JUDGMENT

           TO THE HONORABLE JUDGE OF SAID COURT:

                      COMES NOW Plaintiff Salvador Del Toro, Jr. (hereinafter referred to as "Plaintiff'), in

           the above-entitled and numbered cause and files his Opposition to the Motion for Summary

           Judgment of Defendant Ravi Botla, M.D. (hereinafter referred to as "Defendant") and in

           opposition to said motion, Plaintiff would respectfully show unto the Court the following:

                                                                     I.
                                                              NATURE OF CLAIM

                     This lawsuit is founded upon the negligence of Defendant in his medical attention, care,

           and treatment of Plaintiff during the hospitalization at Nix Hospital from December 15, 2011

           through December 30, 2011 (Exhibit 1). Defendant ordered a colonoscopy prep on December

           17, 2011 for a colonoscopy on December 18, 2011. Plaintiff's colon perforated, such not

          diagnosed and treated until December 18, 2011. He developed several complications including

          peritonitis and sepsis.

                                                                      II.
                                 DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

                     Pursuant to TEX. R. Civ. P. 166a Defendant filed a traditional motion for summary

          judgment based upon his affirmative defense of the statute of limitations.




                                                                      1
TACases\Del Toro.1204\Pleadings\Opp to D BotlEI:SMS.I.docx
                                                               III.
                                                    SUMMARY JUDGMENT STANDARD

                       A. Purpose of a Summary Judgment

                             A summary judgment is a harsh remedy and must be strictly construed. Querner v.

            Rindfuss, 966 S.W.2d 661, 670 (Tex. App. — San Antonio 1998, pet. denied).

                       B. Standard of Review

                            When considering the summary judgment evidence, the trial court shall make every

            reasonable inference and resolve all doubts in favor of the non-movants. Nixon v. Mr. Property

            Management Co., 690 S.W.2d 546, 548-49 (Tex. 1985); Gandara v. Slade, 832 S.W.2d 164, 166

            (Tex. App. — Austin 1992, no writ).

                       C. Motion for Summary Judgment Based Upon An Affirmative Defense

                       Defendant has the burden of proof to establish his statute of limitations affirmative

            defense as a matter of law. Hellman v. Mateo, 772 S.W.2d 64, 66 (Tex. 1989).


                                                  IV.
                         FACTS RELIED UPON WHICH PRECLUDE SUMMARY JUDGMENT

                      Plaintiff, in opposition to Defendant's Motion for Summary Judgment relies upon the

            evidence in the following exhibits attached hereto, and fully incorporated herein:

                      Exhibit 1:            Plaintiff's Third Amended Original Petition
                      Exhibit 2:            Excerpts from medical records of Nix Hospital
                      Exhibit 3:            Chapter 74 Notice letter to Gerardo Carcamo, M.D.
                      Exhibit 4:            Excerpts of medical records and bill of Defendant
                      Exhibit 5:            Email, cover letter, and revised Chapter 74 authorization
                      Exhibit 6:            Email, cover letter, and Chapter 74 authorization including additional
                                            providers
                      Exhibit 7:            2011 — 2014 Calendars




                                                                  -2-
T:\Cases\Del "foro.12041Pleadings\Opp to D Botla's NIS.I.docx
                        The foregoing exhibits establish the following facts:

                        1.      December 15, 2011 — Plaintiff was admitted to Nix Hospital (Exhibit 2)
                        2.      December 17, 2011 — Defendant ordered a colon prep for a planned colonoscopy on
                                December 18, 2011 (Exhibits 2 & 4)
                        3.      December 18 — Date of diagnosis and first treatment of perforated colon (Exhibits 2
                                & 4)
                        4.      June 11, 2013 - Chapter 74 notice letter with medical authorization sent to Gerardo
                                Carcamo, M.D. (Exhibit 3)
                        5.      November 20, 2013 -- Plaintiffs Original Petition against Gerardo Carcamo, M.D.
                                filed
                       6.       March 2, 2014 — Sunday (2 years, 75 days from December 17, 2011) (Exhibit 7)
                       7.       March 3, 2014 — Monday, Plaintiffs First Amended Original Petition which named
                                Defendant filed
                       8.       March 3, 2014 — 2 years, 75 days from December 18, 2011 (Exhibit 7)

                                                                  V.
                                                        ARGUMENT AND AUTHORITIES

                  A. The Statute Of Limitations Is Two Years From The Date The Cause Of Action
                     Accrues.

                       The applicable statute of limitations is two (2) years from the date the cause of action

            accrued. Tex. Civ. Prac. & Rem. Code, Section 74.251(a). The cause of action accrues on the

            date of the negligence. Shah v. Moss, 67 S.W.3d 836, 841 (Tex. 2001). The dates of negligence

            of Defendant are December 17, 2011 (Exhibit 2 — MLF/Del Toro/Nix Hosp.0255 - Nix Hospital

            records: Defendant's order for the colon prep) and December 18, 2011 (Exhibit 2 — MLF/Del

           Toro/Nix Hosp.0304 — Nix Hospital medical records: first date of diagnosis of perforated colon).

           The statute of limitations, before tolling, expired on December 18, 2013 (Exhibit 7).

                 B. The Statute Of Limitations Is Tolled For Seventy-Five Days If Notice Is Provided To
                    Any Person.

                      The statute of limitations in a health care liability claim is tolled for seventy-five (75)

           days if a notice is provided to any person. Tex. Civ. Prac. & Rem. Code, Section 74.051(c);

           Phillips v. Sharpstown Gen. Hosp., 664 S.W.2d 162, 165-66 (Tex. App. — Houston [151 Dist.]

           1982, no writ). Notice to one person tolls the statute of limitations as to all persons. DeCheca v.



                                                                  -3-
TACases1 Del Toro. I 204 \Pleadings\Opp to D Botla's MS.T.clocx
             Diagnostic Center Hosp., Inc., 852 S.W.2d 935, 937 (Tex. 1993). Plaintiff provided a Chapter

             74 notice to Gerardo Carcamo, M.D. on June 11, 2013, well within the 2 year statute of

            limitations (Exhibit 3) and, thus, the statute of limitations was tolled as to all persons on such

            date. After the seventy-five (75) day tolling period (August 25, 2013), the 2 year statute resumed

            running for the remaining 190 days, such being March 3, 2014 (Exhi bit 7). Rowntree v,

            Hunsucker, 833 S.W.2d 103, 104-05, n. 2 (Tex. 1992); Phillips at 165-66.

                 C. If A Notice Or Medical Authorization (Although Defective) Is Sent Well Within The
                     Statute Of Limitations Or Substantially Complies With The Statute, Then The
                     Tolling Provision Applies.

                 Plaintiff provided a Chapter 74 notice to Gerardo Carcamo, M.D. with a medical

            authorization (Exhibit 3). The purpose of the notice and authorization is to provide the health

            care provider, to whom notice is sent, an opportunity to investigate and to encourage negotiations

            and settlement of disputes prior to suit, thereby reducing litigation costs. Garcia v. Gomez, 319
S.W.3d 638, 643 (Tex. 2010). Defendant herein did not receive notice and could not have

            obtained any health care records of Plaintiff with the authorization, whether sufficient or not,

            with the authorization provided to Gerardo Carcamo, M.D. Thus, Defendant herein does not

           have standing to claim the authorization provided to Gerardo Carcamo, M.D. is insufficient

           because he would not have been able to obtain any health care records with an authorization

           allowing Gerardo Carcamo, M.D. to obtain health care records. However, assuming for purposes

           of argument only, that the medical authorization provided to Gerardo Carcamo, M.D. is

           insufficient, the only remedy is a 60 day abatement, not a waiver of the tolling provision, since

           the notice and authorization were provided well within the statute of limitations. Carreras v.

           Marroquin, 339 S.W.3d 68, 73-74 (Tex. 2013)(no medical authorization was provided and notice

           was not given well within the statute of limitations — notice was sent only 2 days before the




                                                               -4-

T:\Cases\Del Toro.1204\Pleadings\Opp to D Botl a's MS.I.docx
            statute of limitations expired); Mitchell v. Methodist Hospital, 376 S.W.3d 833, 839 (Tex. App.

              Houston [1st Dist.] 2012, pet. denied)(medical authorization which did not authorize health care

            provider who received notice to obtain records, did not identify any other health care providers

            during the previous five years, and not given well within the statute of limitations to allow

            abatement prior to expiration of statute of limitations did not toll the statute of limitations). In

           this case, notice was provided June 11, 2013 (Exhibit 3), approximately 190 days before the

           statute of limitations expired, included a medical authorization, and identified other health care

           providers during the five previous years.

                      Defendant claims the medical authorization is defective because it fails to track the exact

           language of Chapter 74 and failed to list all other health care providers of Plaintiff in the

           previous five (5) years. Although the authorization does not track the exact language of the

           statute, it fulfilled the purpose of the statute because it did not prohibit the obtaining of health

           care records or the opportunity for pre-suit settlement. When Defendant Gerardo Carcamo, M.D.

           requested a revised medical authorization, it was provided (Exhibit 5). Further, when Defendant

           Gerardo Carcamo, M.D. requested another authorization with inclusion of additional health care

           providers, it was provided (Exhibit 6). Substantial compliance with mandatory provisions of a

           statute suffices if the noncompliance satisfies the purpose of the statute. Butler v. Taylor, 981
S.W.2d 742-43 (Tex. App. — Houston [1St Dist.] 1998, no pet.)(service of notice by express mail

           rather than certified mail, return receipt requested, was substantial compliance because the

          purpose of the notice statute was satisfied); Rabatin v. Kidd, 281 S.W.3d 558, 562 (Tex. App. --

          El Paso 2008, no pet.)(improperly filled out medical authorization which excluded other health

          care providers during previous five years was sufficient to toll statute of limitations); Nicholson

          v. Shinn, 2009 WL 3152111 (Tex. App. — Houston [1st Dist.] October 1, 2009, no pet,)(no




                                                              5

TACases\Del Toro.1204\Pleadings\Opp to D Botla's MS,I.docx
          medical authorization was provided and thus, no substantial compliance); Mock v. Presbyterian

          Hospital of Plano, 379 S.W.3d 391, 395 (Tex. App. — Dallas 2012, pet. denied)(one of the blanks

          in the medical authorization was incorrectly completed but sufficient to toll the statute of

          limitations); Mitchell v. Methodist Hospital, 376 S.W.3d 833, 837-38 (Tex. App. — Houston [1st

          Dist.] 2012, pet. denied)(medical authorization which did not identify health care provider as

          authorized to obtain records, did not identify any other health care providers during previous five

         years, and not given well within the statute of limitations was insufficient to toll statute of

         limitations); Cantu v. Mission Regional Medical Center, 2014 WL 1879292 (Tex. App. - Corpus

         Christi May 8, 2014, no pet.)(HIPAA medical authorization which did not authorize any

         defendant to obtain medical records was insufficient to toll statute of limitations),

               D. The Statute Of Limitations Provision Which Provides "Notwithstanding By Any
                   Other Law" Does Not Foreclose Procedural Rules.

              Section 10.01 provides for a strict two year statute of limitations "notwithstanding by any

         other law". However, Texas Courts have held that such language does not foreclose rules which

         are procedural in nature. Chilkwitz v. Hyson, 22 S.W.3d 825 (Tex. 1999)(Rule 28 — Suits in

         Assumed Name is procedural and is not foreclosed by such language); Forrest v. Danielson, 77
S.W.3d 842 (Tex. App. — Tyler 2002, no writ)(Rule 5 Enlargement of Time is procedural and is

         not foreclosed by such language). Rule 4 Tex. R. Civ. P. is a procedural rule and provides as

         follows:

                   In computing any period of time prescribed or allowed by these rules, by order of the
                   court, or by any applicable statute, the day of the act, event, or default after which the
                   designated period of time begins to run is not to be included. The last day of the period
                   so computed is to be included, unless it is a Saturday, Sunday or legal holiday, in which
                   event the period runs until the end of the next day which is not a Saturday, Sunday or
                   legal holiday (emphasis added).




                                                             -6-
\Cases\Del Toro.I204\ PleadingslOpp to D Botla's MS.I.docx
             Consistent with Rule 4, Tex. R. Civ. P., Tex. Civ. Prac. & Rem, Code Ann. Section 16.072

             (Vernon's 1986) provides:

                       If the last day of a limitations period under any statute of limitations falls on a Saturday,
                       Sunday, or holiday, the period for filing suit is extended to include the next day that the
                       county offices are open for business (emphasis added).

            Therefore, if the statute of limitations expired on Sunday, March 2, 2014 as to any portion of

            Plaintiff's claims, then the deadline was extended to the following Monday, March 3, 2014

            (Exhibit 7).

                                                                   VI.
                                                               CONCLUSION

                       Plaintiff provided a Chapter 74 notice letter and medical authorization, which

            substantially complied with the purpose of the statute, well within the two (2) year statute of

            limitations. Even if the medical authorization did not substantially comply, the seventy-five (75)

            day tolling applies. The statute of limitations, after tolling, expired on March 3, 2014 and if

           found to have expired on Sunday, March 2, 2014, then such deadline was extended, by rule and

           statute, to Monday, March 3, 2014. Plaintiff's suit filed on Monday, March 3, 2014 is not barred

           by the statute of limitations and, thus, Defendant's motion for summary judgment based upon his

           affirmative defense of the statute of limitations should be denied.

                      WHEREFORE PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

           prays that Defendant Ravi Botla, M.D.'s Motion for Summary Judgment be denied and that this

           Court order such other and further relief to which he is justly entitled.




                                                                    7
TACases1Del Toro.1204\Pleadings\ Opp to D Botl a's MS.1.docx
                                                                 Respectfully submitted,

                                                                 MAUZE LAW FIRM
                                                                 2632 Broadway, Suite 401 South
                                                                 San Antonio, Texas 78215
                                                                 Telephone:    (210) 225-6262
                                                                 Telecopier: (210) 354-3909



                                                                       george W. Mau4.
                                                                       State Bar No. 13238800

                                                                       ATTORNEY FOR PLAINTIFFS


                                                         CERTIFICATE OF SERVICE

                      I hereby certify that on this 4th day of September, 2014, a true and correct copy of

            Plaintiffs Opposition to Defendant Ravi Botla, M.D.'.s Motion for Summary Judgment and for

            Severance of Defendant Ravi Botla, M.D. has been sent by certified mail, return receipt

            requested to:

                      Mr. W. Richard Wagner, Esq.
                      Wagner Cario, LLP
                      7718 Broadway, Suite 100
                      San Antonio, TX 78209

                     Mr. Brett B. Rowe, Esq.
                     Evans, Rowe & Holbrook, P.C.
                     10101 Reunion Place, Suite 900
                     San Antonio, Texas 78216




                                                                  8
T:\Cases\Dcl Toro.12041Pleadings\Opp to D Botla's IVISIdoex
                                           CAUSE NO: 2013-CI-19135

  SALVADOR DEL TORO, JR.                                                   IN THE DISTRICT COURT

  V.                                                                       131" JUDICIAL DISTRICT

 GERARDO E. CARCAMO, M.D. AND
 RAVI BOTLA, M.D.                                                          BEXAR COUNTY, TEXAS

                     PLAINTIFF'S THIRD AMENDED ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES Salvador Del Toro, Jr. (hereinafter referred to as "Plaintiff') and files this

 Third Amended Original Petition complaining of Gerardo E. Carcamo, M.D. (hereinafter referred to

 as "Defendant Carcamo") and Ravi Botla, M.D. (hereinafter referred to as "Defendant

 Botla")(hereinafter collectively referred to as "Defendants") and for cause of action would show unto

 this Honorable Court as follows:

                                                 I.
                                      DISCOVERY CONTROL PLAN

          Pursuant to Tex. R. Civ. P. 190, discovery in this case is intended to be conducted under

Level 3.

                                                     IL
                                                   PARTIES

         Plaintiff, Salvador Del Toro, Jr., at all times relevant to this lawsuit, has been an individual

residing in Del Rio, Val Verde County, Texas.

         Defendant, Gerardo E. Carcamo, M.D., is, and at all times relevant to this lawsuit has been, a

physician duly licensed to practice medicine in the State of Texas and resides in Bexar County,

Texas. Said Defendant has appeared and answered herein.

                                                                                                       1
TACases\Del Toro,1204\PleadingsTetition-AM3.docx
             Defendant, Ravi Botla, M.D., is, and at all times relevant to this lawsuit has been, a physician

  duly licensed to practice medicine in the State of Texas and resides in Bexar County, Texas. Said

  Defendant has appeared and answered herein.

                                                       III.
                                              VENUE AND JURISDICTION

            This Court has jurisdiction of this cause because the damages sought are within the

  jurisdictional limits of this Court. Venue is proper in Bexar County, Texas in that such is the county

  in which the events giving rise to this claim occurred.

                                                         IV.
                                                FACTUAL BACKGROUND

            This lawsuit is founded upon medical negligence committed by Defendants.

            On or about December 15, 2011, Mr. Del Toro presented himself to Dr. James Lackey for

 increased lower abdominal pain for 3 — 4 days, nausea, and vomiting. He was fatigued and had not

 been eating or taking many fluids. He had a history of diverticulitis and hospitalizations for acute

 diverticulitis, the most recent approximately 1 month prior. A CT scan was ordered and performed,

 such reflecting findings of ". . a severely diseased sigmoid colon with underlying diverticular

 burden and a stricture". Mr. Del Toro was referred to Nix Hospital where he was further evaluated

and assessed by Bridget K. Fiechtner, M.D. Dr. Fiechtner noted he was in mild distress with pain,

his abdomen was distended, and bowel sounds were hypoactive. She reviewed the CT scan and

noted the stricture is of particular concern because it appears to be partially obstructing the colon.

Based On Dr. Fiechtner's assessment and CT review, Mr. Del Toro was admitted for further

treatment and evaluation. On December 16, 2011, Mr. Del Toro was seen in consultation by

Defendant Carcamo who recommended a plan for surgery — either laparoscopic or possible open
                                                                                          2
T: \ Cases \De! Toro.1 204\ PleadingslPetition-AM3.docx
  colon resection with possible colostomy placement, Mr. Del Toro agreed to the surgery but wanted

  it performed by a surgeon in Austin who had previously performed surgeries on family members.

  After the hospital inquired with the surgeon in Austin and discovered he would not be available until

  Monday, Mr. Del Toro requested surgery that day by Defendant Carcamo. Defendant Carcamo had

  left the hospital already and informed the nursing staff that he would see Mr, Del Toro the next

 morning. The next morning, Defendant Botla, a gastroenterologist, consulted with Mr. Del Toro.

 He recommended a colonoscopy. Mr. Del Toro refused the colonoscopy and again expressed his

 decision to proceed with the surgery recommended by Defendant Carcamo. Defendant Carcamo

 spoke to Mr. Del Toro who again expressed his decision to proceed with the recommended surgery,

 but Defendant Carcamo changed his plan and now recommended Mr. Del Toro proceed first with a

 colonoscopy. He explained the "importance of colonoscopy" and persuaded Mr. Del Toro to

 consent. On December 17, 2011, Defendant Botla ordered, and Mr. Del Toro was administered,

 GoLYTELY for gastrointestinal prep prior to colonoscopy, He did not have a bowel movement after

 the GoLYTELY was administered. Shortly thereafter, Mr. Del Toro began complaining of severe

pain to his abdomen. Both Defendants were notified. Mr. Del Toro's abdominal pain worsened to a

scale of 10 out of 10, he began crying, and was very upset. He suffered severe pain for the next 12

hours. A CT scan was ordered STAT on the morning of December 18, 2014, It revealed the

presence of free air, such indicative of a perforated colon. He was emergently taken to the operating

room and Defendant Carcamo performed an exploratory laparotomy. He found a perforation in the

right colon, fecal contamination of the peritoneum which had progressed to peritonitis and sepsis,

and he performed a right hemicolectomy (necessitated because of the perforated colon from the colon

prep), sigmoidectomy (necessitated because of the diverticulitis, stricture, and obstruction), and end-
                                                                                                      3
T:\Cases1Del Toro.1204\Pleadings\Petition-AM3,docx
  colostomy with Hartmann pouch (necessitated because of the sigmoidectomy) and wound VAC

  placement. On December 21, 2011, Mr. Del Toro underwent another exploratory laparotomy,

  drainage of an intra-abdominal abscess, colostomy revision, placement of wound VAC, and refill of

  ONQ pump. Mr. Del Toro remained hospitalized until December 30, 2011. He was re-admitted in

  February 2012 and on February 17, 2012, Defendant Carcamo performed laparoscopic adhesiolysis

 and a cholecystectomy. Mr. Del Toro again was admitted to the hospital in March 2012 and

 Defendant Carcamo performed another laparoscopic adhesiolysis, laparoscopic splenic flexure

 takedown, laparoscopic colostomy reversal, and parastomal hernia repair.

                                              V.
                              NEGLIGENCE OF DEFENDANT CARCAIVIO

          Defendant Carcamo owed a general duty of care to Salvador Del Toro, Jr., to provide health

 care, attention and/or treatment as a reasonably prudent general surgeon would have under the same

 or similar circumstances. Such duty required that said Defendant Carcamo render health care in

 conformity with the minimum applicable standard of care for a person under the same or similar

 circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by engaging in the

following acts and/or omissions to act, such constituting negligence:

          1.       failing to appropriately treat Mr. Del Toro for a severe diseased sigmoid colon with
                   diverticular burden, stricture, and obstruction;

          2.       recommending a colonoscopy which requires colon preparation when such was
                   contraindicated because of the suspected gastrointestinal obstruction;

         3.        failing to timely diagnose and treat the colon perforation; and

         4.        failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care.


                                                                                                      4
T:\Cases\Del Toro.1204\Pleadings\Petition-AM3.docx
            Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

  and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

  recovery.

                                                VI.
                                  NEGLIGENCE OF DEFENDANT BOTLA

           Defendant Botla owed a general duty of care to Salvador Del Toro, Jr., to provide health care,

  attention and/or treatment as a reasonably prudent internal medicine physician/gastroenterologist

  would have under the same or similar circumstances. Such duty required that said Defendant Botla

 render health care in conformity with the minimum applicable standard of care for a person under the

 same or similar circumstances as Salvador Del Toro, Jr. Said Defendant breached that duty by

 engaging in the following acts and/or omissions to act, such constituting negligence:

           I.       recommending a colonoscopy, which requires colon preparation, when it was known
                    that Mr. Del Toro had severe sigmoid disease, stricture, and obstruction;

          2.        ordering GoLYTELY to prepare his colon for a colonoscopy which is contraindicated
                    in a patient suspected of having a gastrointestinal obstruction;

          3.       failing to timely diagnose and treat the colon perforation; and

          4.       failing to otherwise provide medical attention, care and/or treatment to a patient in
                   the same or similar condition in accordance with the applicable standard of care.

          Such acts and/or omissions to act, whether taken singularly or collectively, constitute a direct

and proximate cause of the injuries and damages of Salvador Del Toro, Jr. for which he seeks

recovery.




                                                                                                        5
T:\Cases\Del Toro.1204\PleadingsTetition-AM3.docx
                                                       VII.
                                                     DAMAGES

           As a direct and proximate cause of the negligence of Defendants, Salvador Del Toro, Jr. has

  suffered injuries, including severe physical and mental pain and anguish which based upon a

  reasonable degree of medical probability, he will continue to suffer for many years in the future, if

 not for the balance of his natural life. Additionally, Mr. Del Toro suffered physical impairment and a

 loss of enjoyment of life which, based upon a reasonable degree of medical probability, he will

 continue to suffer in the future. Furthermore, he has sustained a loss of income and/or loss wage

 earning capacity. As a result of his injuries, Mr. Del Toro has also incurred substantial reasonable

 medical and other health care expenses for necessary medical and health care and, based upon a

 reasonable degree of medical probability, he will continue to incur reasonable expenses for necessary

 medical and health care in the future.

                                                      VIII.
                                                     NOTICE

          Plaintiff would further show that on or about June 11, 2013, more than sixty (60) days prior

to filing of this cause, he provided written notice of said claim by certified mail return receipt

requested to Defendant Careamo. Plaintiff otherwise fully complied with the notice provisions

pursuant to Section 74.051(a) of the Texas Civil Practices & Remedies Code. A true and correct

copy of said notice is attached hereto marked as Exhibit "A" and is incorporated herein by reference

for all purposes.

         The statute of limitations prohibited the providing of written notice of said claim to

Defendant B o tl a.


                                                                                                    6
T:\Cases\Del Toro.1204\Pleadings\Petition-AM3.docx
            WHEREFORE, PREMISES CONSIDERED, Plaintiff Salvador Del Toro, Jr. respectfully

  prays that, upon final trial, Plaintiff have and recover judgment in his favor against Defendants,

  jointly and severally, for the following:

           1.        actual damages within the jurisdictional limits of this Court;

           2.        pre-judgment and post-judgment interest at the maximum rate allowed by law;

           3.        costs of suit; and

           4.       such other and further relief at law or in equity, general or special, to which Plaintiff
                    may be justly entitled.

                                                     Respectfully submitted,

                                                     MAUZE LAW FIRM
                                                     2632 Broadway, Suite 401S
                                                     San Antonio, Texas 78215
                                                     Telephone: 210.225.6262
                                                     Facsimile: 210.354.3909

                                                     B
                                                             eorge W. Ma9 ,
                                                            TBC #13238800
                                                            ATTORNEY FOR PLAINTIFF

                                         CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of September, 2014, a true and correct copy of Plaintiffs
Third Amended Original Petition has been sent by via fax and regular mail to:

Mr. W. Richard Wagner, Esq.                              Mr. Brett B. Rowe, Esq.
Wagner Cario, LLP                                        Evans, Rowe & Holbrook, P.C.
7718 Broadway, Suite 100                                 10101 Reunion Place, Suite 900
San Antonio, TX 78209                                    San Antonio, TX 78216




                                                                                                          7
T:\Cases\Del Toro.12041Pleadings1Petition-AM3.docx
  VAUZE LAW F                      4112)
                                  .1-\\ JUI1
  GEORGE W. MAUZE, II, ATTORNEY                                                                 2632 BROADWAY
                                                                                                 SUITE 401 South
                                                                                      SAN ANTONIO, TEXAS 78215
                                                                                         TELEPHONE 210.225.6262
                                                                                           FACSIMILE' 210.354.3909
                                                                                  EMAIL: gmauze@mauzelawfirm.com
                                                                                      WVVW.MAOZELAWFIRM.COM




                                                   June 11, 2013

 PERS NAL & CONFIDENTIAL                                           CMRRR #7012-3050-0002-3901-1372
 Gerardo E. Carcamo, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                     Re:       Salvador Del Toro, Jr.

 Dear Dr. Carcamo:

        Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

         On or about December 15, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwalk Clinic for increased lower abdominal pain,
 nausea, and vomiting. After a CT scan obtained by the Riverwalk Clinic showed findings of ". .
 •a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
 referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
 M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del Toro was admitted for
 further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr. Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting. On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectomy, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr. Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bm'as expected' and he perforated.".
 Dr. Carcamo
 June 11, 2013
 Page 2


         The foregoing acts and omissions to act constitute negligence. As a result of such
 negligence, Mr. Del Toro has suffered severe medical complications associated with his
 perforated colon.

        In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00,

        Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film Enclosed herewith is
a HIPAA release authorizing you to provide true, correct, and complete copies of same.

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                             Very truly yours,


                                             George W, MauzVII
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
      AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION
          PURSU NT TO TEX. CIAO. PRAC. & REM. CODE, CHAPTER 74 § 74.052


 A.    I, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby
       authorize Gerardo E. Camara°, M.D. (name of physician or other health care provider to
       whom the notice of health care claim is directed) to obtain and disclose (within the
       parameters set out below) to Mame Law Firm the protected health information
       described below for the following specific purposes:

       1.     To facilitate the investigation and evaluation of the health care claim described in
              the accompanying Notice of Health Care Claim; or
       2.     Defense of any litigation arising out of the claim made the basis of the
              accompanying Notice of Health Care Claim.

 B.    The health information to be obtained, used, or disclosed extends to and includes the
       verbal as well as the written and is specifically described as follows:

       1.    The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) in connection with the injuries alleged to have been sustained in
             connection with the claim asserted in the accompanying Notice of Health Care
             Claim:

             Nix Hospital, 414 Navarro, San Antonio, TX 78205
             Gerardo E. Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

             This authorization shall extend to any additional physicians or health care
             providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
             (patient) for injuries alleged in connection with the claim made the basis of the
             attached Notice of Health Care Claim; and

      2.     The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) during a period commencing five years prior to the incident made the
             basis of the accompanying Notice of Health Care Claim:

             Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
             Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840
             Antonio Cadena, M.D., 2201 North Bedell, Suite A, Del Rio, TX 78840

C.    Excluded Health Information—the following constitutes a list of physicians or health care
      providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
      to which this authorization does not apply because I contend that such health care
      information is not relevant to the damages being claimed or to the physical, mental, or
      emotional condition of Salvador Del Toro, Jr. (patient) arising out of the claim made the
         basis of the accompanying Notice of Health Care Claim:        NONE.

  D.     The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
         (patient) will be disclosed or who will make use of said information are:

         1.    Any and all physicians or health care providers providing care or treatment to
               Salvador Del Toro, Jr. (patient);
        2.     Any liability insurance entity providing liability insurance coverage or defense to
               any physician or health care provider to whom Notice of Health Care Claim has
               been given with regard to the care and treatment of Salvador Del Toro, Jr.
               (patient);
        3.     Any consulting or testifying experts employed by or on behalf of Gerardo E.
              Carcamo, M.D. (name of physician or health care provider to whom Notice of
              Health Care Claim has been given) with regard to the matter set out in the Notice
              of Health Care Claim accompanying this authorization;
        4.    Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
              behalf of Gerardo E. Carcamo, M.D. (name of physician or health care provider
              to whom Notice of Health Care Claim has been given) with regard to the matter
              set out in the Notice of Health Care Claim accompanying this authorization; and
        5.    Any trier of the law or facts relating to any suit filed seeking damages arising out of
              the medical care or treatment of Salvador Del Toro, Jr. (patient).

 E.     This authorization shall expire upon resolution of the claim asserted or at the conclusion
        of any litigation instituted in connection with the subject matter of the Notice of Health
        Care Claim accompanying this authorization, whichever occurs sooner.

 F.    I understand that, without exception, I have the right to revoke this authorization in
       writing. I further understand the consequence of any such revocation as set out in
       Section 74.052, Civil Practice and Remedies Code.

G.     I understand that the signing of this authorization is not a condition for continued
       treatment, payment, enrollment, or eligibility for health plan benefits.

H.     I understand that information used or disclosed pursuant to this authorization may be
       subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
       privacy regulations.

Signature of ati t:

                                                              Date:    /1/3
Sa vadorlel Toro, Jr.                                                        (

Patient's Name:     Salvador Del Toro, Jr.
Patient's D.O.B.:   12.25.1973
Patient's SSN:      451.77,9676
        AUTHOWATfiON F RM RELEASE OF PROTECTED HEALTH ONIF •RMATIO

 A.     I, Salvador Del Toro, Jr., hereby authorize Gerardo E. Carcamo, M.D. to obtain and
        disclose to Mauze Law Firm (within the parameters set out below) the protected health
        information described below for the following specific purposes:

        1.    To facilitate the investigation and evaluation of my potential claim for damages arising
              from injuries I have sustained.

 B.    The health information to be obtained, used, or disclosed extends to and includes the verbal
       as well as the written and is specifically described as follows:

       1.     The health information in the custody of the following physicians or health care
              providers who have examined, evaluated or treated Salvador Del Toro, Jr. in
              connection with the injuries alleged to have been sustained.

 C. The persons or class of persons to whom the health information of
      Salvador Del Toro, Jr. will be disclosed or who will make use of said information are:

       1.    Any and all physicians or health care providers providing care or treatment to
             Salvador Del Toro, Jr.;
       2.    Any liability insurance entity providing liability insurance coverage or defense to any
             person hereafter named as Defendant;
       3.    Any consulting or testifying experts employed by or on behalf of any person hereafter
             named as a Defendant;
       4.    Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
             behalf of any person hereafter named as a Defendant; and
       5.    Any trier of the law or facts relating to any suit filed seeking damages arising out of
             the injuries and damages sustained by Salvador Del Toro, Jr..

D.    I understand that, without exception, I have the right to revoke this authorization in writing. I
      further understand the consequence of any such revocation as set out in Section 74.052,
      Civil Practice and Remedies Code.

E.    I understand that the signing of this authorization is not a condition for continued Treatment,
      payment, enrollment, or eligibility for health plan benefits.

F.    I understand that information used or disclosed pursuant to this authorization may be subject
      to redisclosure by the recipient and may no longer be protected by federal HIPAA privacy
      regulations.

G.    This authorization will expire 12 months from the date of execution by the representative of
      the patient.
H.     Copies of this Authorization shall be deemed the same as the original. Also, facsimile
       copies or electronic versions of a signature of any party shall be deemed the same as the
       original.

Signatur9„of- .tient:

                                                            Date:
           el Toro, Jr.

Name of Patient:    Salvador Del Toro, Jr.
Patient's D.O.B.:   12.25.1973
Patient's SSN:      451.77.9676
                                                                                               USPS.COM® - Track & Confirm

            Eng!igh             CIJS tomer   Son/ Ion      USPS Mobile                                                                                                       RealsA Sign In




                                                                                                                                                      Search USPS.corn or Track Pe.ckages


      Quick Tools
      Tlacka, Confirm
      Enter up to 10 Tracking Find
      Find US3S LocatIonn
      Buytinpa
      Sohe tirM. &
      Cnicula o
                                Confirm
      Find a ZIP Code.
      Hold Moll
      ChniONSAIRidlIRPATEs

              YOUR LOBEL. NUMBER                         SERVICE                     STATUS   OF YOUR ITEM      DATE &UNE                  LOCATION                     FEATURES

                                                                                     Processed through           June 16, 2013, 4:34 am    SAN ANTONIO, TX 78284         Certified We"
                                                                                     USPS Sort Peony

                                                                                     Depart LISPS Sort           June 14, 2013             SAN ANTONIO, TX 78284
                                                                                     Facility
                                                                                     Processed through           June 14, 2013, 9:40 pm    SAN ANTONIO, TX 78284
                                                                                     USPS Sort Facility




           Check on Another Item
           What's your label (or receipt) number?




       LEGAL                                            ON USPS.COM                                          ON ABOUT.USPS.COPA                         OTHER LISPS SITE
       Moony Policy                                     Govermenl Services )                                 About USPS Horne ;                         Business Customer Getaway ;
       Tense of Use ,                                   Buy Stamps & Shop )                                  Newsroom,                                  Fbstal sispecicrs ;
       FOR                                              Print a label with Postage                           Mai Sensce Updates ;                       Inspector General,
       No FEAR Act EEO Dela •                           Custornsr Service ,                                  Forms & Publlcelons                        "betel Explorer
                                                        Delivering Solutions to the Last Me,                 Careers ;
                                                        Site index ;




                                                                                                                                          7012 3050 0002 3901 1372
                                                                                                                                                  m




https://tool s. us ps.c om/g 0/Tr ackC onfi rrnActi on.acti on                                                                                                                                1/1
   .1_   r _)
            ,   :2, A /    Y AO OR
                          ,• i 311 1D        T
                                             T
                                         a                                                                         Record No.-
                                                 fir_ PROGRESS RECORD                                              Room:
                                                                                                                   Date:,

                                                       Age:       Service of Doctor:

TIME      DATE             M.D. -Frequent Periodical Notations Should Be Made Concerning Progress of Case, Complications, E



                                        • S kc.. ,ckl\ i Qn lu-6,      Yr1 D             t\)-(114CIU                 • N-Q 16'c


                                                                 ErL   aka ,* - Q(•kii,\,p_s:1

                                                   pct c.     16. b


                                                                               f-t. 11.H
                                                                               IL


                                        Rk3        (71.6q              bat
                                                                               (.tt
                                         tsiN V),J
                                                                               Ck              I •                                    ca\6\,
                                                            t.t,M clot                               ,                     Nck    10\e}
                                                                                    oz        0 A cAksse)

                                                                 ts\                                     yc            L         C 14?)
                                                                                                              sf

                                                                                                a1/4‘k5R,tikki w.v+Q.              '‘,()

                             tL.C.“)tt             CAS k , EQ6iAAck t(-
                                                                                                 •
                                                           \
                                                                                                              J

                                                                                                                                               0j
                                                                                                                                               II
                                                                                                                                               >51
                                                                                                                                               Z1
                                                                                                                                               0
                                                                                                                                               o
                                                                                                                                               0
                                                                                                                                               U-
                                                     EXHIBIT                                                        Forma NSG-1116
                                                                                         CD4333B4EDBB78Ei7FE8 , DELTORO , 308
                                                       2
        60U02101.130 83ALL32/0003178ECE1700




          DELTOF.0, SAL YAOCtri
          Ar'ni f               10                                                                                                                                      Record No.:
          A       [ C ;•        I 'LI T g                                            PROGRESS RECORD                                                                    Room:
                                                                                                                                                                        Date.

      Name:                                                                               Age:                Service of Doctor:

        TIME                    DATE                M.D. -Frequent Periodical Notations Should Be Made Concerning Prowess of Case, Complications, Etc,

                                                      s'\... — Cid--             j




                                                                                                C`,. .(r\(         k,
                                                                                                                    -                    RS Ckak?




                                                                                                                                       .,_, \ 1 ,                                                          /
                                                                                     I*    -'          k Il f ,                         iet-12, \ ,k fis:1\- 0-C%-\                 'A.1    na\'ci,\\ --1-‘
                                                                         Q--q0,,i,\fiLcA                t ITI,           Cl\kisMk---                                               V\
                                                                                                  --,e0),K,k,\ \A,. 4 Ikk‘rl-`t-) ai---                                      1"'                 S.--^(19, ,



                                                                         -_.      u,)\              s ,A1,5,1zIA(c,, _ (-, , q„,..v),,-(c\..,
                                                                                                   -A,c1,,,,_Q- 0‘c, ;t, \kg_ c I:1\K       1 -,
                                                                                                                                              k'‘IV\-N,
                                                                                                                           n           (V('(936.),-C. R ,

                                                                                                                                                                        P\ ' CZA-E_CW


                                                                                                                                                                                                               /
       //7/// 6/1                               .Z4 . ,:.., e.„,,',
                                &.(/.     ,,../.                  )

                                                     ,,..i i ,,       .-)L,_:,...e_.,, e::       f 6 •
                                                                                                                                                                        .•                        ...-:
                                                                                                                                                                                                                      77
                                                       7 C j t / J_            / , . 4.i -I c• i. /      ...,j-- 6,        e.--(- , (-. . 'i e/ .          i_. L,--/i i L.! 7 (                                !Ar: j('- '
                                                                                                           62. . f.,1" ,--2, (.-/- -7 1•.-;'.: - .•-•,,f.•-t:v ,•' ..
                                                      (1/           1/..
                                                                     . l' %3/1                                        ,                                y
-.,     • •-:-•:•,.••-.•.--•   -•' • -          ' '..- - .**:"7"I .,./i ,,;-•-(1'                                                                                                          ,.,   I ,. '),.... ......../.'        •
                                                                                  (.,*`" 4:...:1„1".             .4',.?]1.e---7.7i;7:47
                                                                                                                                      ) 77(.' • : ..J- ..--. •••                                     i
                                                                                                                                                                                               .7.)
                                                                                                                                                                                               ,   .76"1.'L•1"--/()/      (.1:- . C,
                                                           / j/) (         r:'j'-
                                                                               --T 4/--
                                                                                     '      V-/ .1 /./                ..3                                                                    /                                     c
                                                                      :   / 7                                                                                            7•                                 ....
                                                                                          /•• • ,
                                            /...?       42' ) I/ 1:).' -- /-7 t-:--Z•i i -6:--6/...,/                     CI;     ,•• ...4(----------" ,   (-••• •• - -            --: r r 4-.• ,:.- c--1....-••• •             a
                                         K.1.1          ;,:: - ri : /.1.,•-.1'..4.- 74:.--r. (..:. ,..../--- Z. ''----/ •-"'",::-;- ("7-.:-. I- 1 - Z---e '                                                                     .>
                                         :/'''..         '''''• /::".--7.•:::- 6--e--
                                                                                 - -AY. - i':.(' -                                                                                                                               2
                                                                                                                       •‘ (                 •'',t.i.'—e'l; L, 7 - ,--.,
                                                                                                                                                                                                                                 LC.
                                .                                                                                                                                                                                               15-
                                                                                                                                                                                                          Formit NSG-1116


                                                                                                                                                                                                                                2
                               bioN - „DEF.     lijeft0IVALgN7,P.M01,5AUTIVII12E0.AJW1;ES,.....
 DATE       TIME        . ,.     ..;•,..;.;                                                                                                                             1:',..,.,:::.,,v;;;,..1:;,.,
                               Clituw.0 .THIS:COMPIN-0Tli PRESCRIBER; NEXTT.0'00'CH:Pi.U d.ORPE .1- :
                                                                                /                                                                                                                      0
WitSV •             ‘
                                                                                                                                                       &
                                                                                                                                  - - - . -- -. - -.
                                                                                ., ._ a                                      i
                                                                                                                                                                                                       D


                                                                                                                                                       /.   „ ,     III 0
                                                                                         it      ' i 7 ArigroWA
                                                                                                        --                                                     iffigiitI rig
                                                                                                                                                                          D

IFMA        ' /9'                     6
                                              'J.-
                                              /     orb                                        raw,                     Eisi ' .2 'LLA.,,,i7J /0-A/
                                                                                                                           1               (
                                                                                                                                                                                                       a
    a                   •         ,       I.c.-1..,:-.-.'.;)

                                 or\ P ..,),--_,)_                                                                                                                                                     ❑
                                                                         .
                                     _-         ,r-.               ,).,- - i                                                                                                                           o
                           1—                                                                                                                                                                          0
                                              :.!..i,, -
                        jkj pc,           — mi, 9 A
                               • LLB ,_t                       1. oi_                      '                ou_.) , ,,,,' A u.„_,                               -),
                                                                                                                                                                _, _ L
                                                           )


                                                   ,               1(1               1 17,7 .                                           k• C. b                06                                      ■
        I                   Ir        .1 7)


             )/ A I I 1
                  po, ,      N )v ,. p&Ot6e A 1 6 -7- ‘
            .45                                                                                                                                          nr               o,c4 i°
                0       -   i -         . 62-/ 1cL,                                                                                                    i_f_-.1                  ❑
                     va)/(2  _al a,X / alAY.1&
       ,                                                                                                                                                                                               0
      ,,                                                                                                                                                                     ...
   r/:   P acb Ur                                                                                     /0T_,,S                           ' &f./{/ A                  ,..-- , , El
                            P                                                                                                                                       1v                '
        • go                              a/                                                           In                     •----r.   ,

                                                                                NOTVUSE FLBBREVIATI 0 NS                        JO/C
                                                               u               Iii       Zero after the clecimalpoint               Lack of leading                     a decimal po4;                         cp
                                                                                                                                                            ‘111111//   p ec                                   U)
                                                                                                                L L.                             i3 R C;9P-                                                    O
                                                                                                  •        r    c       t,.                           ID                                                   z
                                                                                                                        "r                   f     '')U104 ;1%00330                                            Z
 EALTE                                                                                                                                                                                                     0
                                                                                                                                   I
Physician Order                                                                                                                                                                                                of
Page 1 of 1
                                                                                                                                                                                                               0


                                                                                                                    GE)4:!,:33B4EDBB78E171=E3 DELTORO
                                     NIX HEALTH . ARE SYSTEM
                                      CONSULTATION REPORT

 CONSULTANT: Ravi Sofia, M.D.                          DATE OF CONSULT: 12/17/2011


 PRIMARY CARE PHYSICIAN: Dr. S. Somasundaravelayudha
                                                                                                                 i:4
PRIMARY REASON FOR CONSULTATION: Left lower quadrant abdominal pain and diverticulitis..
                                                -• • ••• •
HISTORY: Dr. S. Somasundaravelayudha kindly asked me to evaluate Mr. DelToro, who is a 37-
year-old morbidly obese Latin-American male, who was admitted on 12/15/11 for diverticulitis.
History of left lower quadrant abdominal pain for three days duration without any characteristic
radiation associated nausea, vomiting. No history of constipation, diarrhea, stool bleeding or melena.
History of similar episode two to three weeks ago, three months ago and three to four months ago.
He apparently seen at the ER in Austin for a prior evaluation. No history of fever. No history of weight
loss.

PAST MEDICAL HISTORY: Significant for hypertension, morbid obesity.

PAST SURGICAL HISTORY: None.

SOCIAL HISTORY: The patient works as an officer at a correction facility. Ten pack history of
smoking, No history of drinking. No history of substance abuse,

FAMILY HISTORY: Nil particular for gastrointestinal malignancies or liver diseases.

MEDICATIONS: Before coming to the hospital he was on Bentyl.
In the hospital, he is on -
    1. Lisinopril.
    2, Metronidazole,
    3. Zosyn.
    4. Docusate sodium.

ALLERGIES: None,

REVIEW OF SYSTEMS: Denies any history of chest pain, history of abdominal pain present, history
of nausea or vomiting presently. No history of constipation, diarrhea, rectal bleeding or melena.

EXAMINATION: The patient is alert, well oriented, morbidly obese Latin-American male not in any
acute distress.
VITAL SIGNS: Pulse 88/minute, respiratory rate 20/minute, blood pressure 133/86, afebrile.
RENT: No jaundice. Bilateral significant parotid enlargement. A short thin neck is seen.
HEART: S1 present, S2 present, S3 zero, no murmurs.
                                                                                                           (NJ
                                                                                                           O
PATIENT:                 DELTORO, SALVADOR                 MEDICAL RECORD #:          76-31-01             0
                                                                                                           U)
DATE OF BIRTH:           12/2511973     AGE: 37            PATIENT #:                 00104300330          0
SEX:                     M                                 HOSPITAL SERVICE:          MED
                         12/15/2011                        PATIENT LOCATION:
ADMISSION DATE:                                                                       18TH181701
                                                                                                           z
                                                                                                           0
                                         Pagel of 3                                                        0
                                    CONSULTATION REPORT
                                                                                                           a)


                                                               CD4333B4EDBB78E17FE8.DELTOR0.252            2
                                                                                                           O
                                      NIX HEALTH L..-kRE SYSTEM
                                       CONSULTATION REPORT

 LUNGS: Clear bilaterally with good air entry.
 ABDOMEN: Morbidly obese abdomen. Tenderness present in the right side of the abdomen in the
 left lower quadrant region without any guarding or rebound. Bowel sounds are good. No palpable
 hepatosplenomegaly, no palpable mass lesions in the abdomen.
 EXTREMITIES: Lower extremities, no pedal edema.
 NEUROLOGICAL: Alert, well oriented, no gross motor deficits.

 LABS: White count 16.6000, hemoglobin 14.2, hematocrit 41.3, platelet count 348,000, prothrombin
 time of 12.1 seconds with an INR of 1.1. CHEM panel is normal except for potassium of 3,4. Liver
 function tests were normal, Amylase and lipase were normal.

 Right upper quadrant sonogram showed gallstones and fatty liver.

CT of the abdomen and pelvis showed severe sigmoid colon diverticulosis and mild diverticulitis,
sigmoid colon stricture, no abscess.

IMPRESSION:            Thirty-seven-year-old morbidly obese Latin-American male, with history of
hypertension, diverticulitis presented with recurrent diverticulitis, The patient has three episodes of
diverticulitis in the last four years duration, mild tenderness in the left lower quadrant and right side of
the abdomen. The patient has evidence of sigmoid colon stricture by imaging studies, this is most
likely secondary to recurrent diverticulitis and fibrosis. I need to rule out malignancy, Apparently, the
patient never had a colonoscopy after previous episodes of diverticulitis. The current episode of
diverticulitis seems to be mild.

PLAN: Clear liquid diet. Continue empiric antibiotics. Colon prep today and I recommend a
colonoscopy for further evaluation, The procedure, benefits, alternatives and complications including
bleeding, perforation and aspiration and respiratory difficulties from his morbid obesity were explained
to the patient and his family members at the bedside, He is very skeptical about colonoscopy and
biopsies at this time. He has not decided about proceeding with the colonoscopy study. I will
schedule the colonoscopy in one or two days time if the patient consents for the procedure.

Thank you very' much for allowing me to evaluate Mr, DelToro.




Ravi Botla, M,D.




PATIENT:                  DELTORO, SALVADOR                  MEDICAL RECORD #:            76-31-01
DATE OF BIRTH:            12125(1973    AGE: 37              PATIENT #:                   00104300330
SEX:                      M                                  HOSPITAL SERVICE:            MED
ADMISSION DATE:           12/15/2011                         PATIENT LOCATION:            18TH181701

                                           Page 2 of 3
                                      CONSULTATION REPORT



                                                                  CD4333B4EDBB70E17FE8.DELTOR0.253
                                 NIX HEALTH     SYSTEM
                                  CONSULTATION REPORT

 RB/nbn
 DD: 12/17/2011 7:52 A
 DT: 12/17/2011 8:54 A
 000326885

 cc:   Ravi Botla, M.D.
       Gerardo Carcamo, M.D.
       Bridget K. Fiechtner, M.D.
       Armando Quinones, M.D.
       S. Somasundaravelayudha, M.D..




PATIENT:              DELTORO, SALVADOR        MEDICAL RECORD #:     76-31-01
DATE OF BIRTH:        12/2511973     AGE: 37   PATIENT #:            00104300330
SEX:                  M                        HOSPITAL SERVICE:     MED
ADMISSION DATE:       12/1512011               PATIENT LOCATION:     18TH181701

                                      Page 3 of 3
                                 CONSULTATION REPORT



                                                   CD4333B4EDBB78E17FE8 DELTORO 254
                                                         nix                                                      Record No.:
                                              PROGRESS RECORD                                                     Room:
                                                                                                                  Date:

Name:                                                Age              Service of Doctor-

  TIME      DATE     M.D. -Frequent Periodical Notations Should Be Made Concerning Progress of Case, Complications, Etc.

 2--1iO\_   Ot`t,k   Gs
                                 coo       (j°r)C)V  t\ (V `(
                                  tk3 (3,, tk7      NA--QNN),-t.0•, -                     •k),k,-H. 'CiN     •
                                  NtG•k k,
                                                t) 1 4r-kA1-6-k-rk i                .
                                                '-     \i••.L4-.1\k--C2iNc\              a\--4        k      (_ka,
                                                     f\-) `c---Q bb tKINA
                                                        C)>S 0
                                             Cr CO> ck `..             (\-Ck1:----) 6s()-& f!siK c3.71c\t O•C\

                                 17\A,   "VIZ. 6,7{N                CIV)A`d\              c-bVi\ii Jk5'i'i"k`c DJ t-g`k`\} 4 \t'-0\--.



                                                 N.A‘r\\.          N          0             t\)(),                \k.- \-e\   Ul.lk   .Ikk--   w,k,e-cT
                                                                    ccrq 4v--,\ v..N.•R_ -e_u_it-e:_(, La, \, o,,r7                   tC6'"     )
                                                                     c4..\ c_e, 9\k.:9        .x.A
                                                                      \kt)(ck 7.- S \3,1('-v•k\ .
                             -1u             VA.Jk           -_-- $._         1t.       teorv.i lii              ai,AA.C- -6*----)



                                                                                                                                                                Toro/ Nix Hosp 0304
                                                                                                                                                          MLF/Del




                                                                                                                  Form# NSG-1116
                                                                                          00433354EDBB78E17FE8 DELTORO 312
                                         Pt '.- 0 'CiF. foilikliiiii:401V41,00-00d:*is01001.04gEt                                                                         ,.!•
    DATE          TIME              ..
                                 ..,.   cliEcKEPINIAittoLOMN.ByTitkOstAii30,Nixtf4egkoMtiotii F.
 1?-_-).-- .•__., --.)---                 •                      ,CplD                                                                                                           ❑


                                                                              ')--•-'‘ Cr,.          .....S.--:          _.\ \s,•---'
                                                                                                                                                                                 0
                                                                                                                            7

                                                                                                                                   P     neotuVu,-                               ❑
                                                                    WA .                                                                                                         ❑
                                                                                                                                                                                 0
  4- K u 0 55 o , g-i-a,- e7-
                          - f}-h((                                          1764/1's , ,-.5-- cm                   di v. .rr-h ad 1 6 s c--:- -                                  o
                                         o Lis ku:.17 eri — l' 607c/ .              Lei( IV                    .-*b5               ',Ti- -3                                      0
                                                                                           ,     ._3c,
                                 .A2-1- lett] a- „ Pa-i)e-i                             1•1    -) I-0 (La-) 1.1.4-(5)c, Lt----7s no LO ,                                         o




                                                                                                                          ft
                                                                                                              —01."                                                              0
                                                                                                        .--


                                          I                 /2(zr-12.(/                         J                 --)
                                                                                                                          f,heaWv------
                                                                                                            C—
                         (----                                         ...- - I .',-_
                                                                                                           ', c- - (","-) ------------0--
 ‘2- \ Z. \\\      U\                         1-:)'         --c),\)\ 01 \        c_fUAke, .th,                                                                                   0
                                              di) -          N50                                                                                                                 D
                                              ,5)            Ob,                    ‘N&A-N.t),Q -M \At----                      AZUC*--1'W)                                      0
                                                                                                                                                                                 0

                                                                                                                                             ck•tZ, -                            o

                                                                    DO NOT USE ABBREVIATIONS \
       MS       MS04    MGSO4             QD          QOD               IU        Zero after the decimal point                  Lack of leading zero beflore           Int
                                                                                                                                                                                 2     ci..
                                                                                                    .5(5, \----7?s. 1., •--1 - i --.---4)t:-
                                                                                                                                           ,. ---p,___.--- 2 :
nix
WEALTH
                                                                                                               ,-

                                                                                                                  ..
                                                                                                                            -      -
                                                                                                                I.../ F..) ! .:“. vitO.V,R   ,, z
                                                                                                                        • ,. t_ ,_ - . : ... .'.. , ,.. • 4 I) . , i ::              --,-.
                                                                                                                                    .
                                                                                                                                    . ,         ..                                    0 I,
                                                                                                                                                                                      i__.
Physician Order                                                                                                                                                .';:-.JD',.-.., ,
                                                                                                                                                                                 2    (:) ,
                                                                                                                                                                                     I--
Page 1 of 1
                                                                                                                                                                                      Q) 1
                                                                                                                                                                                     0
                                                                                                                                                                                     ii.
                                                                                                                  CD433364 ED8676E1 7FE8 DEL T:DRO ?65                               ".
       /Aat,-. LAW F
  GEORGE W. MAUZE, II, ATTORNEY                                                             2632 BROADWAY
                                                                                             SUITE 401 South
                                                                                  SAN ANTONIO, TEXAS 78216
                                                                                     TELEPHONE 210.225.5262
                                                                                      FACSIMILE'210.354.3909
                                                                              EMAIL: gmauze@mauzelawtirm.corn
                                                                                  WWW.MAUZELAWFIRM,COM




                                            June 11, 2013

 PERSONAL & CONFIDENTIAL                                    ClVIRRR #7012-3050-0002-3901-1372
 Gerardo E. Carcarno, M.D.
 414 Navarro, Suite 810
 San Antonio, TX 78205

                                  Re:   Salvador Del Toro, Jr.

 Dear Dr. Carcamo:

        Please be advised that our law firm has been retained by Salvador Del Toro, Jr. to
 represent him in any and all claims he may have against you arising from the facts stated herein.

         On or about December 1.5, 2011, Mr. Del Toro was admitted to Nix Hospital after being
 evaluated by Dr. James Lackey with the Riverwalk Clinic for increased lower abdominal pain,
 nausea, and vomiting. After a CT scan obtained by the Riverwalk Clinic showed. findings of ".
   a severely diseased sigmoid colon with underlying diverticular burden and a stricture," he was
 referred to Nix Hospital where he was further evaluated and assessed by Bridget K. Fiechtner,
M.D. Based on Dr. Fiechtner's assessment and CT scan findings, Mr. Del. Toro was admitted for
 further treatment and evaluation and discussed the patient's case with you. On December 16,
2011 Mr. Del Toro was seen in consultation by you. On the evening of December 17, 2011, you
ordered and Mr. Del Toro was given GoLYTELY for gastrointestinal prep prior to colonoscopy.
Shortly thereafter, he began having worsening abdominal pain throughout the evening with
vomiting, On December 18, 2011 at approximately 5:00 o'clock a.m., Mr. Del Toro had
worsening and change in the quality of his pain. He was sent emergently for a CT of the
abdomen and pelvis which revealed the presence of free air consistent with perforation of a
hollow viscus. You were called and Mr. Del Toro was emergently taken to the operating room
on December 18, 2011. Due to the perforation of his colon, you immediately performed a right
hemicolectorny, sigmoidectomy, and end-colostomy with Hartmann pouch and wound VAC
placement. On December 21, 2011, Mr. Del Toro underwent another surgery by you for
washout and wound VAC change. Mr. Del Toro remained hospitalized until December 30,
2011. Since then, Mr, Del Toro has necessitated frequent medical attention, necessitated and
undergone two additional corrective surgeries.

        The complications associated from the perforation of his colon which you "expected",
have caused him severe pain and mental anguish, severe discomfort, disfigurement, and financial
hardship. Although, you clearly knew of his partial obstruction in his colon based on the CT
findings, you ordered GoLYTELY which is contraindicated in a patient suspected of having
gastrointestinal obstruction. You further state in your December 18, 2011, operative report, that
"Unfortunately he was unable to have a bm as expected' and he perforated.".

                                                                                                PLAINTIFF'S
                                                                                                  EX MIT
 Dr. Carcamo
 June 11, 2013
 Page 2


         The foregoing acts and omissions to act constitute negligence. As a result of such
 negligence, Mr. Del Toro has suffered severe medical complications associated with his
 perforated colon.

        In accordance with Chapter 74.051(a) of the Texas Civil Practices & Remedies Code, this
letter constitutes your sixty (60) days notice that Salvador Del Toro, Jr. intends to assert health
care liability claims against you. If this matter is not resolved within sixty (60) days, then a
lawsuit will be filed.

       In an effort to settle this claim without the necessity of filing a lawsuit, my client hereby
tenders an offer of settlement to you in the amount of Eight Hundred Thousand Dollars
($800,000.00), such consisting of $250,000.00 for noneconomic damages plus economic
damages including loss of income, and health care expenses in the amount of $550,000.00.

        Attached hereto is a release for medical records in accordance with §74.052 of the Texas
Civil Practice & Remedies Code. Additionally, please accept this letter as our request for copies
of any and all medical records, diagnostic studies, whether digital, or film. Enclosed herewith is
a HIPAA release authorizing you to provide true, correct, and complete copies of same.

        The standard professional liability insurance policy requires that the insured promptly
give the insurance carrier notice of any claim. If you or your insurance carrier wish to discuss an
amicable and expedient resolution of this claim, then please do not hesitate to give me a call.

                                             Very truly yours,


                                             Geolie W. Mauze I
GWM/ag
enclosures
xc:    Mr. Salvador Del Toro, Jr.
      AUTH •RIZATION FORM FOR RELEASE OF P • OTECTED HEALTH INFORMATION
          PURSUANT T TEX. CIV. PRA C. & REM. C • , DE, CHAPTE* 74 § 74.052


 A.    I, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby
       authorize Gerardo E. Carcamo, M.D. (name of physician or other health care provider to
       whom the notice of health care claim is directed) to obtain and disclose (within the
       parameters set out below) to Mame Law Firm the protected health- information
       described below for the following specific purposes:

       1.     To facilitate the investigation and evaluation of the health care claim described in
              the accompanying Notice of Health Care Claim; or
       2.     Defense of any litigation arising out of the claim made the basis of the
              accompanying Notice of Health Care Claim.

B.     The health information to be obtained, used, or disclosed extends to and includes the
       verbal as well as the written and is specifically described as follows:

       1.    The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) in connection with the injuries alleged to have been sustained in
             connection with the claim asserted in the accompanying Notice of Health Care
             Claim:

             Nix Hospital, 414 Navarro, San Antonio, TX 78205
             Gerardo E. Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

             This authorization shall extend to any additional physicians or health care
             providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
             (patient) for injuries alleged in connection with the claim made the basis of the
             attached Notice of Health Care Claim; and

      2.     The health information in the custody of the following physicians or health care
             providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
             (patient) during a period commencing five years prior to the incident made the
             basis of the accompanying Notice of Health Care Claim:

             Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
             Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840
             Antonio Cadena, M.D., 2201 North Bedell, Suite A, Del Rio, TX 78840

C.    Excluded Health Information—the following constitutes a list of physicians or health care
      providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
      to which this authorization does not apply because I contend that such health care
      information is not relevant to the damages being claimed or to the physical, mental, or
      emotional condition of Salvador Del Toro, Jr, (patient) arising out of the claim made the
         basis of the accompanying Notice of Health Care Claim:         NQNE.

         The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
         (patient) will be disclosed or who will make use of said information are:

         1.     Any and all physicians or health care providers providing care or treatment to
                Salvador Del Toro, Jr. (patient);
         2.     Any liability insurance entity providing liability insurance coverage or defense to
                any physician or health care provider to whom Notice of Health Care Claim has
                been given with regard to the care and treatment of Salvador Del Toro, Jr.
                (patient);
         3.    Any consulting or testifying experts employed by or on behalf of Gerardo E.
               Carcamo, M.D. (name of physician or health care provider to whom Notice of
               Health Care Claim has been given) with regard to the matter set out in the Notice
               of Health Care Claim accompanying this authorization;
        4.     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
               behalf of Gerardo E Carcarno, M.D. (name of physician or health care provider
               to whom Notice of Health Care Claim has been given) with regard to the matter
               set out in the Notice of Health Care Claim accompanying this authorization; and
        5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
               the medical care or treatment of Salvador Del Toro, Jr. (patient).

 E.     This authorization shall expire upon resolution of the claim asserted or at the conclusion
        of any litigation instituted in connection' with the subject matter of the Notice of Health
        Care Claim accompanying this authorization, whichever occurs sooner.

 F.     I understand that, without exception, I have the right to revoke this authorization in
        writing. I further understand the consequence of any such revocation as set out in
        Section 74.052, Civil Practice and Remedies Code.

G.      I understand that the signing of this authorization is not a condition for continued
        treatment, payment, enrollment, or eligibility for health plan benefits.

H.     I understand that information used or disclosed pursuant to this authorization may be
       subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
       privacy regulations.

Signature of

                                                               Date:     1
                                                                         ;//
Sal(vador"ljel Toro, Jr.

Patient's Name:      Salvador Del Toro, Jr.
Patient's D.O.B.:    12.25.1973
Patient's SSN:       451.77.9676
        AUTHORIZATI 0N FORM RELEASE OF PR TECTED HEALTH ONF 0RMATOON

 A.    1, Salvador Del Toro, Jr., hereby authorize Gerardo E. Camara°, M.D. to obtain and
       disclose to Mauze Law Firm (within the parameters set out below) the protected health
       information described below for the following specific purposes:

       1.     To facilitate the investigation and evaluation of my potential claim for damages arising
              from injuries 1 have sustained.

 B.    The health information to be obtained, used, or disclosed extends to and includes the verbal
       as well as the written and is specifically described as follows:

       1.     The health information in the custody of the following physicians or health care
              providers who have examined, evaluated or treated Salvador Del Toro, Jr. in
              connection with the injuries alleged to have been sustained.

 C. The persons or class of persons to whom the health information of
     Salvador Del Toro, Jr. will be disclosed or who will make use of said information are:

       1.    Any and all physicians or health care providers providing care or treatment to
             Salvador Del Toro, Jr.;
       2.    Any liability insurance entity providing liability insurance coverage or defense to any
             person hereafter named as Defendant;
       3.    Any consulting or testifying experts employed by or on behalf of any person hereafter
             named as a Defendant;
      4.     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
             behalf of any person hereafter named as a Defendant; and
      5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
             the injuries and damages sustained by Salvador Del Toro, Jr.,

D.    I understand that, without exception, I have the right to revoke this authorization in writing. I
      further understand the consequence of any such revocation as set out in Section 74.052,
      Civil Practice and Remedies Code.

E.    I understand that the signing of this authorization is not a condition for continued Treatment,
      payment, enrollment, or eligibility for health plan benefits.

F.    I understand that information used or disclosed pursuant to this authorization may be subject
      to redisclosure by the recipient and may no longer be protected by federal HIPAA privacy
      regulations.

G.    This authorization will expire 12 months from the date of execution by the representative of
      the patient.
H.     Copies of this Authorization shall be deemed the same as the original. Also, facsimile
       copies or electronic versions of a signature of any party shall be deemed the same as the
       original.

Signaturs,of-Elient:

                                                            Date:
Salve o lel Toro,                                                       t•

Name of Patient:    Salvador Del Toro, Jr.
Patient's D.O.B.:   12.25.1973
Patient's SSN:      451.77.9676
   7/11/13                                                                                     USPS.coMeo- Track& Confirm

             English             Customer Service         USPS Mobile                                                                                                      Registe/ Sign in




                                                                                                                                                  Search USPS.com ur Treck Packages


      Quick Tools
      Track S Conqrrn
      Enter up to 10 Tracking IP Find
      Find MPS locationa
      Bu • c nips
      Sch
      Caicula
                        &       Confirm
      Find a ZIP Code"
      Hold Mall
      ChaSIXSIMMIAVATES

             YOUR LABEL NUMBER                          SERVICE                     STATUS OF YOUR NEM       DATE & TIME               LOCATION                        FEATURES

                                                                                    Recessed through         June 16, 2013, 4:34 am    SAN ANTONIO, TX 78284           Certified War
                                                                                    USPS Sort Facility

                                                                                    Depart USPS Sort         June 14, 2013             SAN ANTONIO, TX 78284
                                                                                    Facility

                                                                                    Processed through        June 14, 2013, 9:40 pm    SAN ANTONIO, TX 78284                                  AIO
                                                                                    USPS Sorl Facility




           Check on Another Item
           What's your label (or receipt) number?




      LEGA/.                                           ON USPS.CONI                                      ON ABOUT.USPS.COM                          OTHER USPS SITES
      Privacy Pobcy,                                   Goverment Services                                About USES Honre                           euSIMISS Cvatomar Getr-w ay t
      Terns of Use )                                   Buy Stamps E Shop                                 New aro=                                   Postai hspoctors
      FOR                                              Print a Label with Postage                        Mall Sawn Updates ,                        Inspector Genera!)
      No FEAR Act EEO Data                             Custanw Service •                                 Forms & Pubic ;lions                      Fhstai Explorer
                                                       1Xliwiring Solutions to the Last Mie              (Amara
                                                       Site Index +




                                                                                                                                      7012 3050 0002 3901 1372




htlpS://tools.us ps c orn/g off rackConfi r rnActi on. ac ti on                                                                                                                                 1/1
TwRavl Aotia, N.D,          ProM:Medieal llooe.)rd                01/01/2012. OV:31:10 PM PaKe 2 or


                                          NIX HEALTH CARE SYSTEM
                                            DISCHARGE SUMMARY

    DATE Cr ADMISSION: 12/15,12011                               PATE Of DISCHARGE: 1213012011

    PRINCIPLE vAGNOBlt AT AOMISSIOlt Abdotrithal pain secondary to diverlitulitis With stricture.

    PRINCIPLE DIAGNOSIS AT DISCHARGE: Dive,rticuntis with stricture statue post .colonic perforation
    requiring right herniColectomy, signrioldoctomy, and end-co lostorri y with. Ha rlirria tin's pouch and wound
    vacutare,assisted closure device (VAC.) placement,

    ADDITIONAL k51 PLOW:4ES. EVALUATED ANDTREATIED DURING A DRAIISSION::
      1. Leukocytosis.
      2. ObstruOve sleep apnea,
      3. Obesity.
      4. Hypertension.
      S,. Lett lower quadrant abscess.

    CONSULTANTS: Dr.. Car ara° and Dr. Ravi 8.0tla,

    PROCEDURES:
        , The patient bindetwent a CT of the abdomen and pelvis which V+.1 .8 obtained b. the Riveraik
            Clinic prior to adrrjstiOn- that showed a severely diseased sigrnoid colon with underlying
            diwtiodiar burden and stricture.. There was questionable evidence. for mild acute •-akirnold
            divatticAlfitis, More likely, there was chronic diverticulitis present. The stricture was of
           particular concern and appeared to be partially obstructing the colon.
           Patient also had an ultrasound of his abdomen and he was having right upper quadrant pain
           upon arrival, Right upper qua.drent showed a fatty infiltrated liver with no Cholalithlaels or
           oholecystitis.
      8. On December le', a repeat CT of the abdomen and pelvis was obtained as patient had
           increased abdominal pain and distress. There was no new onset of a prorninahl amount of
           free air and air in the Wall of the proximal colon. There was still possible narrowing in the
           sigmcid oaten wIthout definite mass seen.
      4.. On December le. the patient was •lakeh einergently to the operating room for management
           of his .perrorated views. He undement a right hemicoleotomy, sIgmcidectorny, and end•
           color.lony with Hartmann pouch and- Wound V.AO.placrnent by Qs. Carcamo.
      5. Finally, another CT was obtained On December 27, 2011 for a persistently elevated white
           blood cell count. There was a suspected postoperatiVe flutd collection of 7 x 3.crri luet above.
           the bladder anteriorly.
      5: Subsequently, op December 2e, the patient had CT-guided drainage by Dr. \Williams and
          drain placern           via..) able to aspirate approximately 130 cc of brownish serous. liquid.
      7. The patient had wound VAC changes throughout his hospitalization, last wound VAC change
           was on Thursday, Decernbe:r 29, 2011.


    PATIENT:                  DEuroRcr, SALVADOR                  j MEDIcAL RECORD :4'k       76,31-01
    vATE OF BIRTH;            1202e/11978        AGE.     8       I PATIENT*                  ctologoome
    SEE:                                                           HOSPITAL SERVICE:          TEL
    ADMISSION DATE:           12e1W2011                            P.A.VENT LOCATION:         19TI1192101

                                                   Pap 1 a.f 4
                                            DISCHARG'S SUMMARY

                                                  Ravi TsGfia,




                                                                                                                    Botla 0003
TO! RAVI, &itla,            D   FPum:Modloal riegoord$             01/01/2012 05:31:M PM        PAO', 3 0I 5


                                               .111X0-1RALTH r i, SY,SITEM
                                                  DISGHARPIE ,S•Uitii1V11ARY

                     COUP:Sg: Mr., Del TOM is a 38,year-did gentleman whO. prdAierited tic the RiVerwalk
     Clinic With prior iniStory of diVartiPtilktls, presenting with;increased abdorninal pain and rbausea. A CI
     was obtained that showed the prasenw of diverticulitis Oh a s,trioture,. Flo lovas subsequently
     admitted to the 1811' ilibor for furth&theatment and evaluation, The pal ient ',Vas, seen In oonsulWon
     by Dr. Ciercamo on December 1153 2011, Sprgery was deterred initially arid Dr_ 'Botta of
     gaStrOenterOlOgy wee rhnat.tltecd for poesiblie oPlonoscopy: On the evening of De-miter 17, 2011,
     the patient Was given GoLYTELY for pastrointestinal prep prior to wionoixopy, He look the prep
     do iti It eliliout clIffictifty but began having: Worsening abdoinInal pain throttahout the. OVetliN with
     vomiting, A nasogastpio tii0p ),P as placard for cieoompresNon,, hut the pkidnt POintliqued to have
     Significant pain, ,gir app,r6xihiately 5 atit. on the tOrnIri? of December 18; 2011, patient had
     significant warsenihg and change in the Welty of hie pale). le Wet writ ernergently for a CT of the
     abdomen and pelvis,- which revealed the presence of free air consistent with perfdatiOn Or a hollow
     visale'?. Dr, Cart arno vies called and patient ,Ares erriatgently takers         the operating *room on
     December 16., 2011. The patient; at that bine, be:Qom febrile end had -a significant increase in his
     white blood cell count,

     Thepatient had a right hemicolectorny, signioldeotorny, rival end-colostomy with Hartmann'e poubh
     and wound 'VAC placement arid. was Subsequently kept intubeted and: tranSIOTred to the MICU aiTer
     his surgery, He was kept intubeted ai ha west° return to the opera ngi morn the following Tuesday.
     Tha, patient did 'kqell, but tied hypetensiOn, 1.horeased white blood pall count and fever, consistent with
     severe sense: He 'vieet cdritinued on Zorwri end Flagyl, votich had. bean initiated at the tirrie Of
     admisiciri. The patent had Mild eCute renal failure throughout thls time as 1,,Aisti ,with a maximum
     oreatInthe of 1,t54, The patent returned to the Operating morn on Wednesday, December 21h1, for
     washout end wound VAC change., He toleratedth i ,Oithout any significant complioations. He was
     exlubeted approximately 2:4 notn after true procedure and did well. He was kepi on BIPAP far a
     short time and was trentltioned to nasal- oaninala. He V.,r2'4a continued on 9iPAP et night througttout his
     hospitalization at patient likely has undiagnoSed obstructive sleep apnea.

     The patient viral continued'. on broad spectrum antibiotics, He wee given nebazer bleatraente. Hi
     l et wOls edvanOed and he had no diffloully Volith nausea, Votaltinz or worsening pain. He was
     advanced to a regular diet on Monday, December 2€311', He tolerated HIS witheut any difficulty.
     However,      wae noted to have a persistently Wevateri vy:hite bio0 cell count, so he Was sent for a.
     repeat GT on tineE.:Veining of Dthreniber.271b, CT revealed the aforementioned le tower quadrant
     WO collection; This was thought to ha possibla ebecese, so he was sent to intenientlonal radiolo,gy
     on December 20,, 2011 for percutaneous drainage. OTElirlage was. Perfumed as mentioned above
     with a Small amount of brownish fluid liernoved end drain placed, The patient vihas. continued on p.c.
     rta9y1 and. IV Zosyn the following day: I Ia had an traprovarrient Of hiS wflte blood cell ocpunt kern 17
     down to 14,7. The 'following day. the day of disoharge, his white blood cell count continued to
     enprocie and was doki.i.To to    He Ch.ral transitioned to p.o. Atignientln and contlnued on p.o.
     He is to continue these for one more week. His left 'lower quadrant drain wid. putting out very little
     Serosanguinepue. fluid and was dImIntin tied prior to his discharge,

                                 DELT° RO,                          MEDIcAL R               3 Mal A:14
     PATIENT;                                                                                                               p
     DATE O DIRTHi               12&5.,11 75         AGE: 3a        PhTIEKT                  0004130M
     SEX:                                                           VIOPITALIIERVICE:        TEL
     A Elifin5S10111 OATS        121115t2i11                        PATiEKT LO CA1101.4:     -P9TF-119:21M

                                                    P•rion, 2 eitt4
                                                MOINAki05 SUMMARY

                                                      OA
                                                                                                                           Si




                                                                                                                   Rotla 0004
TO:AI:VA                        Nei; Iledioal .nboioiric;;s      01 /017241R ilF;                  .tiriasie 4 0.1


                                            NIX HPALTH AR,E, -.SYSTEM
                                              :0$011AROI .StillINTAIV


                                                                        ,901,111ci VAC Obandes every three
     The patient oontinuet to 'neve a Wound VAC in glace, rile Will hav01
     days.. down at Valverde Regional Medical Center, He will foilowup with Dr. atimanio and Dr. OUnn
     apprOirnately two ih,!eolk%
                                                                                                                              V:
      PHYSICAL EXAMMATI100.1!
      VITAL SiOPIS; Terriper&Ire Was. 07,7; respirations 20, plul.,-9e 00, blood pretswe 1'38/84, 02
      setureition ',Vas PI oh room air.
       EN1fRAL.: He woo well neurtished, and well developed. He was fri no acute distress,
     14G: NT: Unremarkable,
                                                                                                                              v.!
     NlUCKo $uppl'e                                                                                                           re
     CAP4p101/A SOLI LAR.: Reguilar fate and rhythm, Normal $1, SZ No 93 or
     LLINGs: Lungswere Clear to auscultation bilaterally,
     ABDOMEN: His abdomen is obew.. Hw hes a roidlIine incision that is closed              wound VAG. The
     edoes, appear to be granulating, There is no surrounding erythema, Fie has e. left-sMed colostomy
     that is putting, out brown stool and air, His abdomen issoft,; riontender, and nordistended,
     LOWER t XTREMIT1ES: There was no dubbing, cyanosis, or edema.
     INEUIROLOdIC:

     IMEDlOATiONS AT tnOillAi10,6;
       1. Tylenol 500 rn g every six hours as needed for pain;
           Augmantin (i.75 mg litilpe daily for seven more-days,
       a Elentyl one tablet twim a day for oramping.
       4. Lorteb 10/600 one tablet every four hours as; needed for pain.
       5, riauyi 50J rota evely eight hours for seven more days,
       6, ProtoniX 40 mg once delly,
       7. Tram ado' 50 Mg one tablet evvry six hours as needed for pain.

     IDI$CHAROE PLAN:: The patient will he dis- oharood: back to home in the dere of his family. He will
     be obtaining wound care f011owtip and Wound VAC, changes at Valverde Regional Medital Center,
     fie is to folgowup kedith trim on Monday; 4e.iniRry 2, 2012, He will return to San Antonio to see Dr.
     Carcarrio and Dr, Dunn in Rpprogmately trio 'v,reeks, He can resume a regular list, He is to inorease
     his activities per his postoperative instructions.

     ISSLWS To, RE A.DiDKSSED AT FOLLOWUP1
        1 Routine boatop.ratiVe care b' Dr, CprOarril.O,              'hvound VA0 cars by Dr: DUnn.
        2, Fa hi s• prjrnMi-care phySlolan, paflent ra ill need falowup of likely ObstrUctiwsleep apneie.
            outpatient sleep study.
        3; PsIlont should 'ale° ha !e further evaluation of his hypertension to ensure that it obrittnues to be,
            adequately contr011ed, The patient will nerd followUp labs in. two woks when ilia has
            completed his aniifolottos to ensure that his leukopytogis hes resolved, He has a Wight

     PATIENT:               — ii#12ttiko,,t0.1_,Viitio           MEDICAL REiciiRI:10:           70-3i-01
     aiiii./ OF aIRTHii.      ; l'Aiiili$MriL3      AGE,: 3B     PA-NEN-FM                      arrliDOICtoino
   ' SEX!                    ! nil                               HOSPITAL SERVICE:              TEL
     AcimissioN DATE!         i opt$Mii                          PATIENT LOCATION;          ,
                            _j . ,,
                                                      Pnge ,of 4
                                               DiiscHAFIGE SUMMAR?




                                                                                                                     Botta 0005
TollAvi RIAU, N.D.            FrOmMediCal Ruuords               01/01/2012 0::12:011 PM Pitp:e 5                           Of   5



                                            NIX HEALTH MARE SYSTE1Vi
                                              DISOHAReg SUMMARY

            thrombocytosis, Out this is likely reactive and Is bone marrow recovery from his recut acute
            illness.

    TIME SPENT ON D[DOFIAROE; Greater tha-n 30 mirnittas.




    aridget K. Pie-ollitner, M.P.

    EgFitmo
    DD: 121302011 1:39 P
    DT: 01/0f12012 4:05 IP
    CoD328581

    co:    Ravi Botlo., M,D,
           Antonio eadena,
           Gerardo Carbarrit, M.D.
           Robert N. Dunn, M.D.
           E3ridget K. Fiechkner,, NI, D.                                                                                               Fr
           Armando Quinones, M.D.




                                                                                                                                        r.



   PATIENT:                    DELTORO, SALVADOR                rAgoicAL RECORD 4:            7.6-31-01
   DATE OFIIIIRTH:             12.125d1973    AGE 3$            PAVNT ti:                     d01130,40330
   SEX;                        M                                HoSPETA I. SERIOGE:           TEL
   ADMISsfON DATE;             12115'2011                   i PATIENT LOCATION!:              1911119210
                                                            I.                        .v.   :••,.."•••••••,. •••;• ,   •

              •••
                                                  Page 4 of 4
                                            DIS014A   h SUMMA       ir
                                                         ran.




                                                                                                                                8otla 0006
To:Ravi Bona, M.D.          FromINedical HOotird8              12/17/2011 OS:32:15 AM Page 4 o.f



                                          NIX HEALTH CARE SYSTEM
                                           CONSULTATION REPORT

    CONSULTANT: Ravi Both, M.D.                             DATE OF CONSULT; 12/17/2011

    PRIMARY CARE PHYSICIAN: Dr. Sr Sornasundaravelayudha

    PRIMARY REASON FOR CONSULTATION: Left loWer quadrant abdominal pain and diverticulitis.

    HISTORY: Dr, 8. Somasundaravelayudha kindly asked me to evaluate Mr, DelToro, who is a 37-
     year-old morbidly obese Latin-American male, who was admitted on 12/15/11 for diverticulitis.
    History of left lower quadrant abdominal pain for three days duration without any characteristic
    radiation associated nausea, vomiting. No history of constipation, diarrhea, stool bleeding Or melena,
    History of similar episode two to three weeks ago, three months ago and three to four Months ago,
    He apparently seen at. the ER In Austin for a prior evaluation: No history of fever. No history of weight
    loss.

    PAST MEDICAL HISTORY: Significant for hypertension, morbid obesity,

    PAST SURGICAL HISTORY: None,

    SOCIAL HISTORY: The patient Works as an officer at a correction facility. Ten pack history of
    smoking: No history of drinking. No history of substance abuse.

    FAMILY HISTORY: Nil particular for gastrointestinal malignancies or liver diseases.

    MEDICATIONS: Before coal ing to the hospital he was on Bentyl.
    In the hospital, he Is on
        1, Lisinopril.
        2. Metronidazole.
        3. Zosyn,
        4. Docusate sodium:

    ALLERGIES: None.

    REVIEW OF SYSTEMS: Denies any history of chest pain; history of abdominal pain present, history
    of nausea or vomiting presently, No history of constipation, diarrhea, rectal bleeding or melena.

   EXAMINATION: The patient is alert, well oriented, morbidly obese Latin-American male not in any
   acute distress.
   VITAL SIGNS: Palsy 88/minute, respiratory rate 20/minute, blood pressure 183/86, afeb rif e,
   FENT; No jaundice.. Bilateral significant parotid enlargernenL A short thin neck is seen.
   HEART: 81 present, 82 present, 83 zero, no murmurs,

   PATIENT -                 DELTORO,SALVADOp                   MEDAL REC0RDW: '            70-31-01
   DATEOFBIRTH:              12/26/1973   ACE: 37               PATIENTM                    00104300330
   SEX:                      M                                  HOSPITALSRVICF:             IVIED
   ADiVIISSION DATES         12/15/2011                         PAII.ENTLOCATION:           18TH181701

   ---    •    ,             - - .:.--•      .: Page 1 oi 3     —                                                       Sri
                                          CONSULTATION REPORT
                                                ,
                                               PA:lionar IS,657
                                                                                                                        •




                                                                                                                Botla 0007
To:Ravi Bow,, M.D.           From:Medical Records                .12/17/2011 M32:27 All Pan 5. of 6



                                          NIX HEALTH CARE SYSTEM
                                           CONSULTATION REPORT

    LUNGS: Clear bilaterally with good air entry,
    ABDOMN: Morbidly obese abdomen, Tenderness present in the right side of the abdomen in the
    left lower quadrant region without any guarding or rebound. Bowel sounds are good: No palpable
    hepatosplenorriegaly, no palpable mass lesiens in the abdomen.
    EXTREMITIES; Lower extremities, no pedal edema.
    NEUROLOGICAL: Alert; well oriented, no gross motor deficits.

    LABS: White count 16.6000, hemoglobin 14,2, hernatocrit 41.3, platelet count 348,000, prothrombin
    time of 12.1 seconds with an INR of 1.1, CHEM panel is normal except for potasskim of 3,4 Liver
    function tests were normal: Amylase and lipase Were normal,

    Right upper quadrant sonogram showed gallstones and fatty liVer.

    CT of the abdomen and pelvis showed severe sigmoid colon divertioulosis and mild diverticulitis,
    sigmoid colon stricture, no abscess.

    IMPRESSION:            Thirty-seven-year-old morbidly obese Latin-Ameritan male, with history of
    hypertension, diverticulitis presented with recurrent diverticulitis, The patient has three episodes of
    diverticulitis in the lest four years duration, mild tenderness in the left lower quadrant and right side of
    the abdomen, The patient has evidence of siginoid colon stricture by imaging studiesj this Is most
    likely secondary to recurrent diverticulitis and fibrosis. I need to rule out Malignancy. Apparently, the
    patient never had a celorioscopy after previous episodes of diVertioulitis. The current episode of
    diverticulitis seems to be mild,

   PLAN: Clear liquid diet. Continue empiric antibiotics, Colon prep today and I recommend a
   colonosoopy for further evaluation. The procedure, benefits, alternatives and complications Including
   bleeding, perforation and aspiration and respiratory difficulties from his morbid obesity were explained
   to the patient and his family members at the bedside, He is very skeptical about colonoscopy and
   biopsies at this time. He has not decided about proceeding with the colonoscopy study, I will
   schedule the colonoscopy in one or two days time if the patient consents for the procedure.

   Thank yeti very much for allowing me to evaluate Mr, DelToro,




   Ravi Botta,

                                                                                                                          •.
                                                                                                                          r•
  f WNW':                     DELTOPO, SALVADOR                   MEDICAL RECORD II;          7.641-01
   DATE OF BIRTH:             120/1V3       AGE 37                PATIENT #:                  06.164300330
   SEM                        M                                   I-1QSPITAL SERVICE:         MED
   ADMISSION DATE:            12115=11                            PATIENT LOCATION:           1511-MS1701

                                               Page 2 of 3
                                          CONSULTATION REPORT

                                                 Anvi




                                                                                                                   oti a 0008
To: Ravi Bot la M.D       Fvoa: Med icla I R060.1043   12.1.1.7/2011 09:32:4 1 AM Page 8 of 8



                                      NIX HEALTH CARE SYSTEM
                                       CONSULTATION REPORT

     R6/nhn
     OD: 12/17/2011 7:62 A
     DT: 12/17/2011 8:541A
     000326885

     cc:    RW(l BofI8, M.D.
            Gerardo Ceicamo, M,D,
            Bridget K Fiechtner, M,D,
            Arfnendo Quinones, MR
            S. Somesundaravelayudhe, M,D,




   i PN17:1ENT:            DELTORD, SALVADOR    .      IVIEDICAL. RECORD M    76,:31.01
     DAtE OF $111T14:      12/264078     AGE: 37       PATIENT #;            1 00104300330
     SEX:                  IVI                         HOSPITAL SERVICE:     I MED
     ADMISSION DATE:       12115/2011                  PATIENILOCATIGN:      I 18TH1070.1

                                             Page 3 of 3
                                      CONSULTATION REPORT
                                         . .          . „ .
                                           (km-1130ila, M.D.




                                                                                             Botla 0009
Observation Detail Report

  NIX HEALTH CARE SYSTEM                                     DELfORO, SALVADOR
 414 NAVARRO SUITS 1720                                          MRN: 76,31,01                    Service, TEL.
 SAN ANTONIO, TX 782052622                                    Account: 104350330                    DOB: 12/25/1973
                                                              Ad Whys: FlECHTNER, BRIDGET            Age: 38 y
                                                              Admit Oh 12/15/2911                    S'ex: Ni
                                                              pisoh Of: 12/3012611                   LM: 15 days



 ObSelvetion: CT ABDOMEN/PELVIS *CON

         Result:
                   ***Final Radiology Report ""-'

                   CT ADD/PEI. W/CONTRAST DATE OE EXAM: Dec 27 2011



                   HISTORY Severe sepsis


                   RESULT:
                   TECHNIQUE: Multiple transaxiel iniages Obtained from the lung bases
                   throtigh the level of the pubic syrilphysiS after the adinfrilatration of IV
                   contrast,

                   COMPARISON:. Direct comparison is made with the previous enhanced CT scan
                   of the abdomen and pelvis dated 12/18/201i.

                   FINDINGS: The lung bases again demonstrate moderathly extensive
                   bibasilar atelectasis with small effuSions.

                   There is normal enhancement of the liver, spleen, pancreasi and kidneys.
                   Small subcentimeter benign left adrenal:nodule is Identified. The
                   gallbladder is unremarkable,

                   Interval postoperative changes are rioted with. cOlpstomy in the left lower
                   quadrant. There is a small arothint of fmq4eeti:jUst about.the tip of
                   the liver, as well as a small amount of     interSpersed between bowel
                   loops and just above the bladder (akial irnage'.262),

                   Images through the remainder of the pelvis are largely unremarkable,
                   Overall the study is limited secondary to lack of oral contrast. There
                   are a group of suspected unopacified loops of bowel in the mid pelvis

                   centrally (Image 232), There are adjacent suspected unopacified bowel
                   loops with overall the study being limited secondary to a leek of oral
                   contrast.

                   No subcutaneous abscess or fluid collection.


                   IMPRESSION:
                   1. Extensive postoperative changes with colostomy in the right lower
                   quadrant,
                   2. Suspected postoperative fluid collection 7 x 3 cm, just above the
                   bladder anteriorly. This likely represents postoperative fluid however
                   Infection cannot be excluded.


Printed by: NI-IRGANES on 2/14/2012 14:10                                                               DLTORO, SALVADOR
ftplGndu ii
                                                                                                                  Page 1 of 2




                                                                                                                                Botta 0018
  UW111,110L payunkueut.
              .a
                                                                                                    Patient Receipt
 DigeStwe Disease Center                                                                           Monday, March 24, 2014
 P®t ox 17650                                                                                                                       rriA3 n tP
 San Antonio, TX 78217-0650
 (210) 2534423




 Salvador DelToro
 108 King Charles
 Del Rio, TX 78840


                                                                                                  be&             •         suranck.,        atiegt
                   Salvador DelToro(90603)/Ravi Botta MD/075056
12/17/2011         Initial inpatient consultation for a new or established patient, level #4            $322.00       1.0     $322.00              $0.00
12/18/2011         Subsequent hospital care, per day, level #1                                           $86.00       1,0      $86.00              $0.00
01/20/2012         Payment from UMR                                                                                             $0.00              $0.00
02/23/2012         Contractual Adjustment from UMR                                               00003756                    -$156.50              $0.00
02/23/2012         Payment from UMR                                                              00003756                    -$251.50              $0.00
                                                                                  Balance:                                     $0.00              $0.00
                   Salvador DelToro(90603)/Ravi Ganeshappa MD/075202
12/19/2011         Subsequent hospital care, per day, level #1                                           $86.00       1,0     $86.00               $0.00
12/20/2011         Subsequent hospital care, per day, level #1                                           $86.00       1.0     $86.00               $0.00
02/13/2012         Payment from UMR                                                                                            $0.00               $0.00
02/13/2012         Payment from UMR                                                                                            $0.00               $0.00
02/13/2012         Transfer from Insurance                                                                                  -$172.00             $172.00
02/23/2012         Contractual Adjustment from UMR                                               00003756                    -$74.08            $0.00
02/23/2012         Payment from UMR                                                              00003756                    -$97.92            $0.00
     /2012         Transfer from Insurance                                                       00003756                    $172.00         -$172.00
                                                                                 Balance:                                      $0.00              $0.00
                   Salvador DelToro(90603)/Ravi Ganeshappa MD/075279
12/26/2011     Subsequent hospital care, per day, level #1                                              $86.00        1.0      $86.00              $0.00
06/13/2012     Contractual Adjustment from UMR                                                   00003920                     -$37.04              $0.00
06/13/2012     Payment from UMR                                                                  00003920                     -$48.98              $0.00
                                                                                 Balance:                                      $0.00              $0.00
               Salvador DelToro(90603)/Ravi Ganeshappa MD/075292
12/22/2011     Subsequent hospital care, per day, level #1                                              $86.00        1.0     $86.00              $0.00
12/23/2011     Subsequent hospital care, per day, level #1                                              $86.00        1.0     $86.00              $0.00
12/25/2011     Subsequent hospital care, per day, level #1                                              $86.00        1.0     $86.00              $0.00
06/13/2012     Contractual Adjustment from UMR                                                  00003920                    -$111.12              $0.00
06/13/2012     Payment from UMR                                                                 00003920                    -$146.88              $0.00
                                                                                 Balance:                                      $0.00              $0.00




                                                                                               . Tot4tBildride.



             Digestive Diseases Center of So. TX * 414 Navarro Street * San Antonio, TX 78205-2516 * (210) 271-1800

                                                                                                                                    Botta 0020
 Angie Guerrero

From:                             Angie Guerrero 
Sent:                             January 08, 2014 3:09 PM
To:                               'Richard Wagner'
Cc:                               'Nicole Walls'
Subject:                          Del Toro v. Carcamo
Attachments:                      Rule 11.pdf



Dear Mr, Wagner,

Please see attached proposed Rule 11. Please note that instead of faxing the attachment as reflected, I will place
the original mail so that you may have the original authorization.

Sincerely,
Angie Guerrero, Paralegal
Mauze Law Finn
2632 Broadway, Suite 401S
San Antonio, Texas 78215
Tel: 210.225.6262
Fax: 210.354.3909
atuerrero@rnauzelawfirrn . co m



** CONFIDENTIALITY NOTICE **
The information contained in this E-Mail is privileged and confidential and is intended only for the use of the
addressee. The term "privileged and confidential" includes, without limitation, attorney-client privileged
communications, attorney work product, trade secrets, and any other proprietary information. Nothing in this
message is intended by the attorney of the client to constitute a waiver of the confidentiality of this message. If
the reader of this message is not the intended recipient, or employee/agent of the intended recipient, you are
hereby notified that any duplication or distribution of this communication is unauthorized, If you have received
this message in error, please notify us immediately.
 MALLE LAW FIRM
 GEORGE W NIALIZE. II. ATTORNEY                                                  2832 BROADWAY. SUITE 401 SOUTH
                                                                                        SAN ANIONIC). TEAAS 7E215
                                                                                          TELEPHONE 210.:1562    262
                                                                                           ;.'ACSNAILE 210.354.3909
                                                                                    Mak ginmatiVipna..rtelnwiinn



                                                  January 8, 2014


 VIA EMAIL .1 FAX
 Mr. W. Richard Wagner, Esq.
 Wagner Carlo, 1,1.,P
 7718 Broadway, Suite 100
 San Antonio, TX 78209

                     Re:          Del Toro v. Carcamo; Cause No. 2013-C1-19135

Dear Richard:

        In response to your Defendant's answer filed on December 16, 2013. enclosed herewith
please find an executed authorization in accordance with Ch. 74.351 of the Tex. Civ. Prac.
Rem. Code allowing the disclosure of medical records to Defendant.

        With regards to your request for an abatement, I would suggest that in accordance with
Ch. 74.351(s) all discovery including depositions be stayed until after Plaintiff serves his
expert's report and curriculum vitae in accordance with Tex. Civ. Prac. & Rem. Code, § 74.351.

        Therefore, Plaintiff's deadline to respond to Defendant's request for disclosure will be on
or before April 21. 2014 (April 191h falls on a Saturday), which is 30 days from the date Plaintiff
is required to serve his expert's report and curriculum vitae (March 20. 2014).

      Please sign below if you agree to the above and we will file this letter as our Rule 1.1
agreement.

         Of course, if you have any questions or wish to discuss this matter. then give me a call.

                                                     Sincerely.


                                                     Gedige W. Maud, 11
G W Wag
enclosure

         Agreed:                                            Date:
                      W. Richard Wagner
AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION
    PURSUANT TO TEX. CIV. PRAC. & REM. CODE, CHAPTER 74 § 74.052


 1, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby authorize
              Gerardo E. Carcamo, M.D.             (name of physician or other health care
 provider to whom the notice of health care claim is directed) to obtain and disclose
 (within the parameters set out below) the protected health information described below
 for the following specific purposes:

 1.    To facilitate the investigation and evaluation of the health care claim described in
       the accompanying Notice of Health Care Claim; or
 2.    Defense of any litigation arising out of the claim made the basis of the
       accompanying Notice of Health Care Claim.


 The health information to be obtained, used, or disclosed extends to and includes the
 verbal as well as the written and is specifically described as follows:

 1.    The health information in the custody of the following physicians or health care
       providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
       (patient) in connection with the injuries alleged to have been sustained in
       connection with the claim asserted in the accompanying Notice of Health Care
       Claim:

       Nix Hospital, 414 Navarro, San Antonio, TX 78205

      Gerardo E. Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

      This authorization shall extend to any additional physicians or health care
      providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
      (patient) for injuries alleged in connection with the claim made the basis of the
      attached Notice of Health Care Claim; and

      The health information in the custody of the following physicians or health care
      providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
      (patient) during a period commencing five years prior to the incident made the
      basis of the accompanying Notice of Health Care Claim:

      Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205

      Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840

      Antonio Cadena, M.D., 2201 North Bedell, Suite A, Del Rio, TX 78840
 C.    Excluded Health Information—the following constitutes a list of physicians or health care
       providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
       to which this authorization does not apply because I contend that such health care
       information is not relevant to the damages being claimed or to the physical, mental, or
       emotional condition of Salvador Del Toro, Jr. (patient) arising out of the claim made the
       basis of the accompanying Notice of Health Care Claim:        NONE.


 D.    The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
       (patient) will be disclosed or who will make use of said information are:

       1.     Any and all physicians or health care providers providing care or treatment to
              Salvador Del Toro, Jr. (patient);
       2.     Any liability insurance entity providing liability insurance coverage or defense to
              any physician or health care provider to whom Notice of Health Care Claim has
              been given with regard to the care and treatment of Salvador Del Toro, Jr.
              (patient);
       3.     Any consulting or testifying experts employed by or on behalf of Gerardo E.
              Carcamo, M.D. (name of physician or health care provider to whom Notice of
             Health Care Claim has been given) with regard to the matter set out in the Notice
             of Health Care Claim accompanying this authorization;
      4.     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
             behalf of Gerardo E. Carcamo, M.D. (name of physician or health care provider to
             whom Notice of Health Care Claim has been given) with regard to the matter set
             out in the Notice of Health Care Claim accompanying this authorization; and
      5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
             the medical care or treatment of Salvador Del Toro, Jr. (patient).


E.    This authorization shall expire upon resolution of the claim asserted or at the conclusion
      of any litigation instituted in connection with the subject matter of the Notice of Health
      Care Claim accompanying this authorization, whichever occurs sooner.


F.    I understand that, without exception, I have the right to revoke this authorization in
      writing. I further understand the consequence of any such revocation as set out in
      Section 74.052, Civil Practice and Remedies Code.


G.    I understand that the signing of this authorization is not a condition for continued
      treatment, payment, enrollment, or eligibility for health plan benefits.


H.    I understand that information used or disclosed pursuant to this authorization may be
      subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
      privacy regulations.
Signature of Patient:


                                              Date:
Salvador      Tdro, Jr.

Patient's Name:      Salvador Del Toro, Jr.

Patient's D.O.B.:    12.25.1973

Patient's SSN:      451.77.9676
Angie Guerrero

From:                            Angie Guerrero 
Sent:                            January 24, 2014 2:09 PM
To:                              'Lynn Laursen'
Cc:                              'Richard Wagner`
Subject:                         Del Toro v. Carcamo
Attachments:                     Ltr enc Ch, 74 auth,pdf



Lynn,


Attached is a copy of the Ch. 74 authorization, We will put the original in the mail today.

Sincerely,
Angie Guerrero, Paralegal
Matta'. Law Firm
2632 Broadway, Suite 401S
San Antonio, Texas 78215
Tel: 210,225.6262
Fax: 210.354.3909
aguerreroAmauzelawfirm.com

** CONFIDENTIALITY NOTICE **
The information contained in this E-Mail is privileged and confidential and is intended only for the use of the.
addressee. The term "privileged and confidential" includes, without limitation, attorney-client privileged
communications, attorney work product, trade secrets, and any other proprietary information, Nothing in this
message is intended by the attorney of the client to constitute a waiver of the confidentiality of this message. If
the reader of this message is not the intended recipient, or employee/agent of the intended recipient, you are
hereby notified that any duplication or distribution of this communication is unauthorized. If you have received
this message in error, please notify us immediately.
 MAUZE LAW FIRM
 GEORGE W. MAuZt II. ATTORNEY                                                   2632 OROADwAY. SUITE .101 SOUTH
                                                                                       SAN ANTONIO. TEXAS 7621S
                                                                                          TELEPHONE 210 225.3.362
                                                                                           FACSIMILE 210 354 39O
                                                                                  EMAIL: gmatizoOmauzolawfilm cora




                                                January 23, 2014




VIA EMAIL d REGULAR MAIL
Mr. W. Richard Wagner, Esq.
Wagner Carlo, LIP
7718 Broadway, Suite 100
San Antonio, TX 78209

                   Re:          Del Toro v. zircatno; Cause No. 2013-C1-19135

Dear Richard:

       Enclosed herewith please find an updated executed authorization in accordance with Ch.
74 with regard to the above-referenced matter.

         If you have any questions or wish to discuss this matter, then give me a call.

                                                    Sincerely,


                                                    George W. Maize, 1.1
(3WM/ag
enclosure
     AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION
         PURSUANT TO TEX. CIV. PRAC. & REM. CODE, CHAPTER 74 § 74.052

      I, Salvador Del Toro, Jr. (name of patient or authorized representative), hereby
      authorize Gerardo E. Carcarno, M.D. (name of physician or other health care provider to
      whom the notice of health care claim is directed) to obtain and disclose (within the
      parameters set out below) the protected health information described below for the
      following specific purposes:

      1.    To facilitate the investigation and evaluation of the health care claim described in
            the accompanying Notice of Health Care Claim; or
      2.    Defense of any litigation arising out of the claim made the basis of the
            accompanying Notice of Health Care Claim,

B.    The health information to be obtained, used, or disclosed extends to and includes the
      verbal as well as the written and is specifically described as follows:

      1.    The health information in the custody of the following physicians or health care
            providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
            (patient) in connection with the injuries alleged to have been sustained in
            connection with the claim asserted in the accompanying Notice of Health Care
            Claim:

            Nix Hospital, 414 Navarro, San Antonio, TX 78205
            Gerardo E. Carcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205
            Metropolitan Methodist, 1310 McCullough Avenue, San Antonio, TX 78212
            Ravi Botla, M.D,, FACG, Digestive Diseases Center of South Texas, PILO., 621
            Camden Street, Suite #202, San Antonio, Texas 78215

           This authorization shall extend to any additional physicians or health care
           providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
           (patient) for injuries alleged in connection with the claim made the basis of the
           attached Notice of Health Care Claim; and

     2.    The health information in the custody of the following physicians or health care
           providers who have examined, evaluated, or treated Salvador Del Toro, Jr.
           (patient) during a period commencing five years prior to the incident made the
           basis of the accompanying Notice of Health Care Claim:

           Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
           Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 78840
           Antonio Cadena, M,D,, 2201 North Bedell, Suite A, Del Rio, TX 78840
 C.    Excluded Health Information—the following constitutes a list of physicians or health care
       providers possessing health care information concerning Salvador Del Toro, Jr. (patient)
       to which this authorization does not apply because I contend that such health care
       information is not relevant to the damages being claimed or to the physical, mental, or
       emotional condition of Salvador Del Toro, Jr. (patient) arising out of the claim made the
       basis of the accompanying Notice of Health Care Claim:        NONE.

D.     The persons or class of persons to whom the health information of Salvador Del Toro, Jr.
       (patient) will be disclosed or who will make use of said information are:

              Any and all physicians or health care providers providing care or treatment to
              Salvador Del Toro, Jr. (patient);
      2.      Any liability insurance entity providing liability insurance coverage or defense to
              any physician or health care provider to whom Notice of Health Care Claim has
              been given with regard to the care and treatment of Salvador Del Toro, Jr.
             (patient);
      3.     Any consulting or testifying experts employed by or on behalf of Gerardo E.
             Carcamo, M.D. (name of physician or health care provider to whom Notice of
             Health Care Claim has been given) with regard to the matter set out in the Notice
             of Health Care Claim accompanying this authorization;
      4.     Any attorneys (including secretarial, clerical, or paralegal staff) employed by or on
             behalf of Gerardo E. Carcamo, M.D. (name of physician or health care provider
             to whom Notice of Health Care Claim has been given) with regard to the matter
             set out in the Notice of Health Care Claim accompanying this authorization; and
      5.     Any trier of the law or facts relating to any suit filed seeking damages arising out of
             the medical care or treatment of Salvador Del Toro, Jr. (patient).

E.    This authorization shall expire upon resolution of the claim asserted or at the conclusion
      of any litigation instituted in connection with the subject matter of the Notice of Health
      Care Claim accompanying this authorization, whichever occurs sooner.

F.    I understand that, without exception, I have the right to revoke this authorization in
      writing. I further understand the consequence of any such revocation as set out in
      Section 74.052, Civil Practice and Remedies Code.

G.    I understand that the signing of this authorization is not a condition for continued
      treatment, payment, enrollment, or eligibility for health plan benefits.

H.    I understand that information used or disclosed pursuant to this authorization may be
      subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
      privacy regulations.
Signature of Patient:


                                            Date:
SalVador el Toro, Jr.

Patient's Name:     Salvador Del Tom, Jr.
Patient's D.O.B.:   12.25.1973
Patient's SSN:      451.77.9676
                                            2011
        January                     April            11.110119211111.111            October
 SMTWTFS                    SMTWTFS                   S M T W T F S           smTvyT F S
                                         1 2                       1;2                           11
  213 4151617 8             31 4 51 61 7 8 9          31 4 j 51 61 7 819      21 31 4 5 6 7173-1
1 9 110 11112113114 15      10111 12113 14115 16     10111112 13114 15116     9 1 10111 12 13114 15'
1 16117 18119(20(21 22      171 18            23     17118119 20121 22123     16 17 18 19,20;21 221
  23124125126 (27 28 29     24 25126 27128 29 30     24125126127128 29130     231 24 25 26 27128 29,
1301 31                                              31                       30131
        February                    May                     August                 November
 S MTWTFS                   SMTWTFS                   S    TWT F              S MTWTF
        1 1 21 3 4 1 5       1:2         5 6 7           1 2 3,415 6                 1"2 314       51
1 6 1 7 8 1 9 110111 12      8 9 10 11 12 13 14      71 8     10111 12 13      6 71 8 9 10111     12
:13114.15116 .17118119      15'16 17 18 19 20.121_   14115 16 7 8 19 20       13 14,15    17;18   19
120121122123 24125126       22123124 25,26 27 28     21122 23 24,25126 27     20 21)22    24I25   261
127128                      29130131                 28(29 30 31              27 28129 30

         March                      June                   September                December
  S M T W T FS              S M T W T F S             S MTW TF 1-3.    .      S M T W. T.            s
                 31, 41 5            1 2113 4                       11 2                      1 21
. 61 71 81 9 (10 111 12      5 6 71 8 9 10 11         41 5 ' 61 7 ! 81 9 10   4 5 6171819{[I
 13 14 15       17,18 19    12 13 1455 16 17 18      11'12 13 14115116117     11 12 13    15'16(17(
                                                                                                 17
 20' 21 22' 23 .24 25126    19 20 21
                                   1 22 23 24 25     18 19 20 21 22 23124     18 19 20 21 221 23 24,
 27128 29130131             26 27 28(29 30           25126127 28129 30        25,26 27 28129 30,31;




                                                                                                         PLAINTIFF'S
                                                                                                           EXHIBIT
11111111111=51111111111111           April                  -July                    October
  S . _M T W T F S.          S MTVVT_FS              S MTWTFS                S M ,LIN,TL:
  112 1 314 51617             112 31 41 5 6 7        1 21 3 4 5 617                     31 4 ! 51 61
  8 1 9 110111 12113114      819 1011111203 14       8 9 110111 12 13 14     7'; 81 9 110111112113
               0 221
  15116117118119             15116 17'1811920121     15 16117'18 19 20 21    14:15116117118 19 20
  22 23124125126 27 28       22123 24 25126 27128    22 23124 25 26 27128    211221 23124125 26127
; 29;30131                   29130                   29 30131                28129130131

       February                                             August                November
 S M T W .T F                 S m TWT F S            S MTWTFS                S MTWTFS
           fT    314                11    3 41 5               11 21 31.4                 1
       71 8 1 9 10 11         6 7 8 9 10 11112        51 6 71 81 9 10111     415 6 1 7 819110
 1213114'15116117)18         '13114 15116 17 18 19   12113 14115116(17118    11112 13114 15 16 17
 19120121 22 23124125        20121 2223 24!25126     19120 21 22123 24_125   18119120121 22123124
 26127128129                 27128 29130 31          26127 28129130 31       25126127128 29130

           March                     June                  September               December
 S MTWTFS                    S M T W T F S           S MTWTFS                S MTWTFS
                 11 2 3                      1 2                         1                     1
   1 5 I 6 1 7 FET1 9 10     314 5 6 718 9           2131415 6 718           2 3 415 61718
 11 12 13 14 15 16 17        10111 12 13 14115 16    9110 11'12 13 1415      9 10 11112 13114115
 18,19 20 2 22 23 24         1711809 20121 22123     16 17118!19 20 21 22    16 17118119 20121122
 25126 2712829 30131         24125126 27!28 29130    23 241-15126 27 28 29   23 24125126 27128129
                                                     30                      30 31
                                            2013
       January                       April                    July               October
S MT_WTFS                    SMTVVTFS                 S fyl_T W. T...F S.    S M T W T      F  ,S
       11213 415                 11 21 31 4 5 6           11 2 31 41 51 6                   4 51
6 7 1 8 1 9 110 11112        7 81 9 10111112 13       7 8 9i110 11112113     617            11 121
13 14115 16117 18119         14 15116 17118119 20     14 15 16117 18'19!20   13 14 15 16 17118 19
20 21122 23124 25126         21 22123 24125126 27     21 22 23124 2526627    20121 22 23 24 25.26
27 281291 30131              28 29130                 28 29 30131             11g 29130 31

        Februa                       May                     August                November
S MTWT F S,                  SMTWTFS                  S M. T         F S     S MTW T F. S
                   1 2                 11 1 3 4                    1 2                       1 21
3 1 4 ; 5 1 6 , 71 8 j 9      5 617 8 9 10 11         415 61 71 81 9         314 5167 8 91
10i 11112j 13114 15116       12 13114 15 16 17118     11112 13 14 15116      10.11 12'13,14 15116!
171 18(19120121122123        19 20121. 22 23124125    18 19 20 21 22;23 24
241251261 27128              26 27128129 30131        25;26 27128 29130 31   24,25 26127128 291301

           March                     June                   September              December
  S M T W I F S                                       SMTWT_F S              S M      W F S
                     1 2                              1 2 3;4 516 7          1_...2 3 4 1 5 6 7
  31415;617 8 9              213 4 5; 6 71 8           8 Trid.11 12113 14     8 9 10 11112 13114'
 10 1 11 12 13 14 15 16      9 10 11 12113.14115      15 16 17 18 19 20 21   15116 X18 19 20121
     4
 1 7 1 18 19 20 , 21 22 23   16 17 18 191 201271-11   22 23 24125 26127128   22123    25 26 27;281
24125126 27128 29 30            24 25 26 2728129      29 30                  29130 31
 31                          30
                                            2014
       January                      April                     July                  October
 S M T W T F S              S MTWTFS                 S M T yv T F S          SMTWT
              21 3 4              11 21 3 4 5               11 2 L.3 4 5                 11 2 3 4
              9110 11       61 71 81 9 110 11 12     61 7 ' 81 9110i11 12     51 61 7 ,1 8 ; 9 10;11
 12                         131141151 16117118       1314115 16 17118        12113 14115 16,17;18;
 19          23124125       20121 22 23;24 25        20 21122 23 24125 26    19120121122 23124,25 ]
126127 28 29 30.31          2712829 30               27 28129 30 31          26,27128129 30131

                                    May                     August                 November
    S MTWTFS                S MTWTFS                 S MTWT F s              SMTWTFS
                       1                 1=22 3                     11 2                      _1
                                                                                               1
    2 1 3 41 5 61 71 8      4 5 617 8 9 j10          314 51617 8 . 9         21 3 1 4 5 6 7 1 8
    9 (10 11 12 13114'15    11 12 13 14'15 16{17     1011 12113114115 16      9 10111112 13114 15
1
    16117 18119 20 21122    18(19120`21 22 23i1 24   17118 19 20 21122 23    16117(18 19 20121 22
    23124125 26 27128       25121127 28129 30 31     24 25 26 27 28129 30    23124125)26 27128 29
                                                     31                      30
          March                     June                   September               December
  S MTWTFS                  S MTWTFS                 S MTWTF S               . s M T w.T ..F S
                       1    1 2 3'4 5 6 7                11 2 3       56           [ 2 1 41
                                                                                         31 5 61
  2 3141 5 6 7FF             81 9 10 11 12 13 14      71 8' 9110     12113    71 8 1 9110111112 131
  9 10i11(12 13 14115       15116 17118)19 20 21     14115 16117 18119       1411511657118119 201
 16 17118(19 20 211 22      22123    25126 27 28     21'22 23124125126 27    21122 23124125126 27 )
 231 24 s 251 26 27 28129   29 30                    28 29130 •              28129130131
;30131
APPENDIX TAB “H”
FILED
9/11/2014 5:34:00 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Monica Hernandez

                                             CAUSE NO. 2013-CI-19135

             SALVADOR DEL TORO, JR.                                    IN THE DISTRICT COURT

             vs.                                                       131ST JUDICIAL DISTRICT

             GERARDO E. CARCAMO, M.D. AND
             RAVI BOTLA, M.D.                                          BEXAR COUNTY, TEXAS


                                                  REPLY
                                      TO PLAINTIFF'S OPPOSITION TO
                            RAVI BOTLA, M.D.'S MOTION FOR SUMMARY JUDGMENT

             TO THE HONORABLE JUDGE OF SAID COURT:

                     Defendant, Ravi Botla, M.D. ("Dr. Botla"), respectfully files this his Reply to

             Plaintiff's Opposition to his Motion for Summary Judgment, which was based on the

             ground that Plaintiff's claims against him are barred by the applicable two year statute of

             limitations. In further support of his motion and in reply to Plaintiff's Opposition, Dr. Botla

             respectfully shows the Court the following:


                                  FACTUAL AND PROCEDURAL BACKGROUND

                     Plaintiff has sued Dr. Botla alleging claims of negligence arising out of medical

             care and treatment Dr. Botla provided to Plaintiff on December 17, 2011. Specifically, as

             stated in Plaintiff's Third Amended Original Petition, the allegations arise out of Dr. Botla's

             recommendation for colonoscopy and order for GoLYTELY for gastrointestinal prep on

             the theory that the colon prep contributed to the bowel perforation. These events occurred

             on December 17, 2011.

                     Plaintiff filed his Original Petition on November 20, 2013, naming only co-

             defendant Dr. Carcamo as a defendant. Prior to filing suit against Dr. Carcamo, on June

             11, 2013, Plaintiff served Dr. Carcamo with a notice letter as required by Chapter 74.
However, he failed to include with that notice letter a compliant authorization as required

by Chapter 74. As a result, Dr. Carcamo moved to abate the proceedings for 60 days as

allowed under Chapter 74 when Plaintiff does not comply with the notice and authorization

requirements. Since suit was filed against Dr. Carcamo within the two year statute of

limitations, abatement was his only recourse. In response to Dr. Carcamo's plea in

abatement, on January 8, 2014, Plaintiff sent Dr. Carcamo's counsel a revised

authorization "in accordance with Ch. 74.351 of the Tex. Civ. Prac. & Rem. Code allowing

the disclosure of medical records to Defendant." A few weeks later, Plaintiff provided Dr.

Carcamo with another revised authorization listing two additional providers.

       It was not until March 3, 2013, 2 years and 76 days after Dr. Botla provided the

care at issue, that Plaintiff amended his Petition to include Dr. Botla as a defendant.

However, Plaintiff's claims against Dr. Botla are barred by the 2 year statute of limitations

in Chapter 74. Plaintiff does not get the benefit of the 75 day tolling period found in

Chapter 74 since he failed to serve a statutory sufficient authorization on any health care

provider within two years of the at-issue care and treatment provided by Dr. Botla. Even

had Plaintiff timely served one of the health care providers with a sufficient authorization,

which would have tolled the statute by 75 days, since the lawsuit was filed 2 years and

76 days after the care at issue was provided, Plaintiff's lawsuit against Dr. Botla was still

filed after the expiration of the absolute 2 year statute of limitations.

       In light of the above, on August 14, 2014, Dr. Botla filed his Traditional Motion for

Summary Judgment. Plaintiff filed his response to that motion on September 4, 2014.

Although Plaintiff has offered this Court additional summary judgment evidence to

consider, that evidence does not change the fact that Plaintiff's lawsuit was filed after the



                                               2
passing of the statute of limitations. If anything, the evidence provided by Plaintiff further

solidifies that Plaintiff's pre-suit authorization was ineffective to toll the statute of

limitations.


                            SUMMARY JUDGMENT EVIDENCE

       In addition to the summary judgment evidence offered in Dr. Botla's Motion for

Summary Judgment, Dr. Botla additionally relies on the summary judgment evidence

offered by Plaintiff and hereby incorporates by reference Exhibits 1-7 of Plaintiff's

Opposition to Defendant Ravi Botla, M.D.'s Motion for Summary Judgment.



                              ARGUMENTS & AUTHORITIES

       Plaintiff's amended pleadings and summary judgment evidence notwithstanding,

since Plaintiff did not file his suit against Dr. Botla until 2 years and 76 days after the care

at issue was provided, his lawsuit against Dr. Botla was filed 76 days late and is time

barred. Plaintiffs cause of action accrued on December 17, 2011, such that the two year

statute of limitations expired on December 17, 2013; he was not entitled to the 75 day

tolling provision found in Chapter 74 because he did not provide any healthcare provider

with a compliant authorization for release of medical records prior to the passing of the

two-year statute. Even had Plaintiff complied with the requirements of Chapter 74 and

provided a statutory sufficient authorization within the limitations period, so as to toll the

statute for 75 days, Plaintiff's lawsuit would have still been untimely filed by 1 day.




                                               3
    A. The Accrual Date was December 17, 2011 despite Plaintiff's amended
       pleadings.

       Chapter 74 measures the limitations period for medical negligence claims from one

of three dates: (1) the occurrence of the breach or tort, (2) the last date of the relevant

course of treatment, or (3) the last date of the relevant hospitalization. TEX. Civ. PRAC. &

REM. CODE §74.251(a); Shah v. Moss, 67 S.W.3d 836, 841 (Tex. 2001)(applying almost

identical language of predecessor statute). However, a plaintiff may not choose the most

favorable date that falls within those three categories. Id. Rather, if the date the alleged

tort occurred is ascertainable, limitations must begin on that date without further inquiry.

Id. If a defendant committed an alleged tort on an ascertainable date, whether plaintiff

can establish a course of treatment is immaterial because limitations begin to run on the

ascertainable date, regardless of the dates of the subsequent treatment. Id.

       Plaintiff's allegations against Dr. Botla relate to his recommendation for

colonoscopy and his order for GoLYTELY, both of which undeniably occurred on

December 17, 2011. See Plaintiff's Third Amended Original Petition. Although Plaintiff

has added an allegation for "failing to timely diagnose and treat the colon perforation," Dr.

Botla did not provide any medical care to the patient after 6:50 p.m. on December 17,

2011 when he gave a telephone order. See Exhibit 2 to Plaintiff's Opposition. Dr. Botla

did not see, treat, or even receive any information about the patient again until after the

perforation had already been diagnosed; there are no allegations of negligence related to

any of Dr. Botla's treatment of the patient after the diagnosis had been made. Therefore,

no actionable negligence occurred after December 17, 2011 and that is the date of

accrual. See Gormley v. Stover, 907 S.W.2d 448, 449-450 (Tex. 1995). Since Plaintiff's

lawsuit was filed more than 2 years after that date it is barred by the statute of limitations.


                                              4
    B. Statute of Limitation was not tolled because the authorization that was
       provided within limitations was defective.

        Since Plaintiff did not serve any health care provider with a statutorily sufficient

authorization within the limitations period, Plaintiff is unable to take advantage of the tolling

provision in Chapter 74. Contrary to Plaintiff's statement in his Opposition response, the 75

day tolling period is not absolute when a notice letter is provided during the limitations period.

Carreras v. Marroquin, 339 S.W.3d 68, 74 (Tex. 2011). If that notice letter is not

accompanied by a sufficient authorization form, the 75 day tolling period is inapplicable. Id.

Put simply, a defective notice, even if served "well within the 2 year statute of limitations" is

still defective and does not operate to toll the statute of limitations. Mitchell v. Methodist

Hospital, 376 S.W.3d 833, 838 (Tex. App.—Houston [1st Dist.] 2012, pet. denied);

Nicholson v. Shinn, No. 01-07-00973-CV, 2009 WL 3152111, at *4 (Tex. App.–Houston [1st

Dist.] Oct. 1, 2009, no pet.).

       In Carreras, a case dealing with a notice letter that contained no authorization, the

Texas Supreme Court held that the provision of an authorization form was a mandatory

condition precedent. 339 S.W.3d at 72. Following Carreras, the First Court of Appeals

considered the question at issue here: whether a timely filed notice letter containing a

defective authorization operates to toll the statute of limitations. Mitchell, 376 S.W.3d at 838.

In Mitchell, as is Plaintiff's authorization in this case, the authorization was defective in two

ways: (1) it did not disclose the plaintiff's treating physicians for the previous five years; and

(2) it did no authorize the defendant to obtain and disclose protected health information. Id.

at 838. The plaintiffs argument was essentially the same as that advanced by Plaintiff here:

that the authorization provided with the notice letter "substantially complied" with the notice

requirement and was therefore sufficient to toll the limitations period. Id. at 834. However,


                                                5
the First Court of Appeals rejected that argument finding that the deficiencies basically

rendered the pre-suit authorization of no use, "because such an omission discouraged

defendants from undertaking an investigation to evaluate [the] claim." Id. at 838. The court

explained that the defective authorization was meaningless because the purpose of the

requirement for disclosure of past physicians is to allow the potential defendant to evaluate

and possibly settle claims pre-suit. Id. Without information regarding the plaintiff's relevant

past medical care, it is impossible for a defendant to "evaluate the strength of the claimant's

claim with the legislative goal of encouraging settlement." Id.

       As stated in Dr. Botla's Motion, he was never provided with any pre-suit authorization,

which itself undermines the purpose of the tolling period: he was never given a pre-suit

opportunity to investigate the claims or negotiate a potential settlement. Frankly, application

of the 75 day tolling period to Dr. Botla, even had an effective authorization been provided

to Dr. Carcamo, would have unjustifiably extended the limitations period against Dr. Botla:

if he was given no opportunity to investigate the claims or consider resolving the case prior

to litigation, there is no justification to giving Plaintiff 75 additional days to file a lawsuit.

Therefore, since he did even receive a pre-suit notice at all, the authorization requirement

should be strictly construed and only applied if the plaintiff was fully compliant with the

statute.

       The only authorization that was provided to any defendant in this matter prior to the

expiration of the two-year statute of limitations was the authorization that accompanied

Plaintiffs pre-suit notice letter to co-defendant, Dr. Carcamo. Thus, although subsequent

authorizations were provided after the expiration of the statute, which at least to some extent

resolve the deficiencies in the authorization, it is only that first authorization, the "June, 2013



                                                6
authorization" found at Exhibit "E" to Defendant's Motion for Summary Judgment, that can

be considered. An authorization provided after the expiration of the statute does plaintiff no

good from a tolling perspective because there is no limitations period left to toll.

       That June, 2013 authorization was insufficient to toll the statute because it (1) did not

allow any physician to obtain the medical records stated therein and (2) failed to include

several of Plaintiff's treators from the preceding five years. As further evidence that the

June, 2013 authorization was insufficient in failing to allow any defendant to obtain the

Plaintiff's medical records, in addition to the fact that Dr. Carcamo moved to abate the

proceedings for that very reason, in response to that plea in abatement, on January 8, 2014,

Plaintiff sent Dr. Carcamo's counsel a new authorization form. This authorization revised

the first paragraph to allow Dr. Carcamo to obtain the records of the providers listed,

whereas, previously, the June, 2013 authorization only allowed him to produce records to

Plaintiffs counsel. See Exhibit "5" to Plaintiff's Opposition. Apparently acknowledging the

deficiency in the first authorization, the letter forwarding the revised authorization indicated

that this new authorization "allow[ed] the disclosure of medical records to Defendant."

Likewise, Plaintiff later sent another revised authorization listing additional providers, again

providing further evidence that the June, 2013 authorization was insufficient. See Exhibit

"6" to Plaintiff's Opposition. However, even that authorization was still defective in that it

failed to include several of Plaintiff's medical providers in the preceding five years, including

providers that treated Plaintiff for the same symptoms as those complained of during the

healthcare at issue. Therefore, Plaintiffs noncompliance with the mandatory provisions of

Chapter 74 did not satisfy the purpose of the statute: no physician was able to obtain

Plaintiffs relevant medical records in order to investigate Plaintiffs claims.



                                               7
        The authorization was defective and did not trigger the 75 day tolling period. Thus,

Plaintiffs lawsuit against Dr. Botla is barred by the statute of limitations since it was filed

more than 2 years after the date of accrual, September 17, 2011.

    C. Two Year Statute of Limitations is Absolute despite any rule of procedure that
       might toll, postpone, or interrupt the passing of the limitations period.

       Even if the 75 day tolling period applied, Plaintiff's case would still be time-barred

since he filed 2 years and 76 days after Dr. Botla treated Plaintiff (the 2 years and 75 days

fell on Sunday, March 2, 2014). Not only does Section 74.251 provide that the two year

statute of limitations applies notwithstanding any other law, but Section 74.002 further

provides that in the event that any rule of procedure conflicts with the two year statute of

limitations, the absolute two year statute of limitations prevails. TEX. Civ. PRAC. & REM.

CODE §§ 74.251(a), 74.002(a). Thus, read together, it is clear that two years means two

years and no more.

       Significantly, the cases Plaintiff cites for the proposition that the "notwithstanding any

other law" language does not apply to rules that are procedural in nature were decided

before the enactment of Section 74.002. That section specifically provides that, in the event

of a conflict, Chapter 74 prevails over any other law, "including a rule of procedure." TEX.

Civ. PRAC. & REM. CODE § 74.002(a). Section 74.251 imposes an absolute 2 year statute of

limitations. See Diaz v. Westphal, 941 S.W.2d 96, 99 (Tex. 1997). Thus, any rule of

procedure, i.e., Rule 4, that would alter, interrupt, toll or postpone the running of the statute

at exactly two years is in direct conflict with Section 74.251 and Section 74.251 therefore

controls. TEX. Civ. PRAC. & REM. CODE § 74.002(a). Unlike Section 74.351, which does not

address how to compute the 120 day time period for filing expert reports, Section 74.251

provides very clear instructions on how to compute the two year statute of limitations:


                                               8
notwithstanding any other law, two years is exactly two years. See Molinet v. Kimbrell, 356
S.W.3d 407 (Tex. 2011)(Section 74.251 provides an absolute two-year statute of

limitations); Carpinteyro v. Gomez, 403 S.W.3d 508 (Tex. App—San Antonio 2013)(Rule 4

is not in conflict with Section 74.351).

       Therefore, even if a sufficient authorization had been served, the limitations period

expired on March 2, 2014, 1 day before Plaintiff first filed suit against Dr. Botla. Plaintiff's

cause of action against Dr. Botla is therefore time-barred and should be dismissed with

prejudice.

                                         IV.
                                 CONCLUSION & PRAYER

       WHEREFORE, PREMISES CONSIDERED, Dr. Botla respectfully prays that this

Court grant his Motion for Summary Judgment as to all claims and causes of action

against him brought by Plaintiff, enter summary judgment that Plaintiff take nothing by

this suit, and sever Plaintiff's cause(s) of action against Dr. Botla so that the judgment will

be final. Dr. Botla further prays for such other and further relief to which he may be justly

entitled.

                                            Respectfully submitted,


                                           /s/ Nicki K. Elqie
                                           BRETT B. ROWE
                                           State Bar No. 17331750
                                           NICKI K. ELGIE
                                           State Bar No. 24069670
                                           EVANS, ROWE & HOLBROOK, P.C.
                                           10101 Reunion Place, Suite 900
                                           San Antonio, Texas 78216
                                           Direct Line: (210) 384-3271
                                           Facsimile:      (210) 340-6664
                                           Email:          bbroweevans-rowe.com
                                           Email:         nelgie@evans-rowe.com


                                              9
                                         ATTORNEYS FOR DEFENDANT,
                                         RAVI BOTLA, M.D.


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion has been sent,
in accordance with the Texas Rules of Civil Procedure on this 11th day of September,
2014:

by facsimile and eService to:

George W. Mauze, II
Mauze Law Firm
2632 Broadway, Suite 401S
San Antonio, Texas 78215
Telecopier: (210) 354-3909
Email: gmauzemauzelawfirm.com

W. Richard Wagner
Wagner Cario, LLP
7718 Broadway
San Antonio, Texas 78209
Telecopier: (210) 979-9141
Email: rwagnerwagnercario.com


                                         /s/ Nicki K. Elgie
                                         BRETT B. ROWE / NICKI K. ELGIE




                                           10
APPENDIX TAB “I”
Sep. 29, 2014      4:23PM                                                         No, 3551

                                   \I(

     MAUZE LAW FIRM
     oc,u(3,„,„,..k II, ArrOrINO                                            2882 OROAOWAY, ulYe 401 SOUTH
                                                                                 MN ANTONIO, TYXAS 70215
                                                                             •     tELEPHONR 210,225,8262
                                                                                     NAcSIMrLE 210.354,2909
                                                                             EMAIL: gmao4egrnauzoia1f,rrn.0o11



                                         September 29, 2014                        CO              CaP                  11/
                                                                                                                        ID
                                                                                                   (J)
     Honorable Peter Sakai,                                                                        rri
                                                                                                   "Ty           < -4
     Judge, 225Ih District Court                                                            r'l    IN)       70 y --
     Bexar County Courthouse                                                                       eL)                        f ,)
                                                                                                    -r)       (7)
     100 Dolorosa                                                                                            c -
                                                                                                                  (
                                                                                                                         •


     San Antonio, Texas 78205                         Via: Hand-Delivered

                                                      Re:     Cause No. 2013-CI-19135 (—)
                                                              Del Toro v Carcamo et al;

     Dear Judge Sakai:

     During our hearing upon Defendant Ravi Botla's motion for summary Judgment on
     September 16, 2014, you invited us to file any additional evidence and/or case law for
     your consideration. This is a further response to three arguments of opposing counsel.

     Chapter 74 Notice Substantial Compliance
    As reflected in the case law submitted with Plaintiff's Opposition, the cases in which the
     Chapter 74 notice was held to be insufficient as a matter of law (Carreras v, Marroquin,
    339 8,W,3d 68, 73-74 (Tex. 2013); Mitchell v. Methodist Hospital, 376 S.W,3d 833, 839
    (Tex. App. Hou ston [12t Dist.] 2012, pet. denied); Nicholson v. Shinn, 2009 WL
3152111 (Tex. App. — Houston [151 Dist.] October 1, 2009, no pet.); Cantu v, Mission
     Regional Medical Center, 2014 WL 1879292 (Tex. App. - Corpus Christi May 8, 2014,
     no pet.)], the plaintiff failed to provide any Chapter 74 authorization or did not provide a
    Chapter 74 authorization which specified that the health care provider who received the
    notice was authorized to obtain Plaintiffs' health care records. In the cases in which the
    Court held, as a matter of law, that the Chapter 74 notice substantially complied with the
    statute [Rabatin v. Kidd, 281 S.VV,3d 558, 562 (Tex. App. — El Paso 2008, no pet.);
    Mock v. Presbyterian Hospital of Plano, 379 S.W.3d 391, 395 (Tex. App. — Dallas 2012,
    pet. denied)), the plaintiff provided a Chapter 74 notice, but it had some errors. Plaintiff
    provided a Chapter 74 authorization and it specified that Dr. Carcamo was authorized to
    obtain Plaintiff's health care records. Although Defendant Botta argued that Dr,
    Carcamo was unable to obtain Plaintiffs health care records with the authorization
    provided, there is no evidence. presented that Dr. Carcamo (the physician who received
    the notice) was unable to obtain Plaintiff's health care records. In fact, as reflected in
    the attached Exhibit "A", Dr. Carcamo requested and received Plaintiff's health care
    records from Nix Hospital with the very authorization (dated 6/7/13) Defendant 6otla
    argues was insufficient as a matter of law because it did not enable Dr. Carcamo to
    obtain records.
Sep 29, 2014 4:23PM                                                         No, 3551 P. 3




     Honorable Peter Sakai
     September 29, 2014
     Page two

    Defendant Botla's Last Day of Treatment of Plaintiff
    Defendant Botla argued that the only day he participated in Plaintiffs treatment was
    December 17, 2011. As reflected in Exhibit 2 — page 7 and Exhibit 4 — pages 1, 2, & 9
    to Plaintiffs Opposition, Defendant Botla participated in Plaintiffs treatment on
    December 18, 2011 in addition to several other days thereafter. Defendant Botla is
    alleged to have been negligent in his failure to diagnose and appropriately treat the
    colon obstruction and the subsequent perforation of the colon on December 17, 2014
    and December 18, 2014. Thus, the statute of limitations expired Monday, March 3,
    2014, not Sunday, March 2, 2014.

    Electronic Filing On A Saturday or Sunday
    Defendant Botla argued that a petition can be electronically filed on a Saturday or
    Sunday, and thus, the statute of limitations is not extended to the following Monday. As
    stated in Plaintiff's Opposition, such is contrary to Rule 4 T.R.C.P. and Section 16.072,
    Tex. Civ. Prac. & Rem. Code. Furthermore, in response to the Court's inquiry, as to
    when a pleading is considered "filed" when electronically submitted on a Saturday or
    Sunday, attached hereto marked as Exhibit "B" is the Pro Doc informational page which
    reflects that pleadings filed on a Saturday or Sunday are considered filed on the
    following Monday.

    Enclosed herewith is an Order Granting Leave of Court to supplement Plaintiff's
    Opposition and another Order Denying Defendant kotla's motion for summary.
    judgment.

    Thank you for your consideration of this information.

                                             Very truly yours,


                                             Gedrge W. Ma

    GWM/ag
    Xc: Mr, Brett Rowe, Esquire
         w/enclosures
   Sep. 29. 2014     4:24PM                                                                       No. 3551      r   4


 Art9ie Guerrero

 From:                              Lynn Laursen <11aursen@vvagnercario.com >
 Sent:                              September 29, 2014 9:21 AM
 To:                                Angie Guerrero
 Subject:                           FW: Salvador Del Toro, Jr. N New Request
 Attachments:                       Medical Auth (6-7-13).pdf

 Importance:                        High



 Please see We email below.

 Lyni) Lotersim, B.S.N., R.N.
 Nu 'se L.60,-.41 Consonant




From; Lynn Laursen
Sent: Tuesday, January 07, 2014 11:49 AM
To: Monica Galvan (mgalVonPrepubljc-services.pom)
Cc; Casey Sikora Bove (cbove(a, republic-services,corn)
Subject: Salvador Del Toro, Jr. - New Request
Importance: High


Dear Monica:


We would like to retain your services to obtain records in a new lawsuit assigned to Richard Wagner. The style of the
case is: Cause # 2013-CI-19135; Salvador Del Toro, Jr. v. Gerardo E. Carom°, M.O.; filed in the 131x` District Court, Bexar
County, TX,


Plaintiff is represented by George W. Mauze, II. Plaintiff's DOB is 12/25/1973 & his SSIt is XXX.XX-9676. We have a very
limited authorization which I have attached, although I doubt it will he accepted by any healthcare provider, Please
request records from the following via DWQ in admissible form:

Nix Hospital medical
Nix Hospital — radiology
Dr. James Lackey medical & radiology
Riverwalk Clinic— medical & radiology
Val Verde Regional Medical Center--medical
Val Verde Regional Medical Center--radiology
Antonio Cadena, M.D. (Del Rio) — medical & radiology
Digestive Disease Centers of South TX, including Ravi Botla, M.D.medical & radiology


if any of the clinics listed above require a separate request for radiology, please let me know. I may hold off until we
review the medical records to avoid incurring unnecessary costs, Additionally, we will want a list of available radiology
studies to limit the films obtained to those pertinent to this case.


The insurance company is ProAssurance, the adjustor is Kayci Mechler and the claim No. is 187454.


Please let me know if you have any questions and confirm receipt of this new request.
  Sep. 29, 2014           4:24PM                                                                                          No, 3551          P,   5

 Sincerely,
Lynn L.aursen, B.S.N., R,N.
Nurse Legal Consultant



7718 Broadway, Suite 100
Son Antonio, TX 78209
rieuaenAwagnercarlo.com
(o): 216,919,7'555
(m): 210.278.9847
(0: 210.979.9147

                                                                CONFIOENTIALITY NOTICE

This is a transmission from Wagner Carlo,            ThiS transmission is intended only for the personal end confidential use by addMssee(s) named
above. This message rosy contain information which IS COnlidentiat and/or prOprIetery, It'you are no! the addressee or intended recipient of this
message, you are hereby nailed that you have recewod this transmission in error and that any review, dissemination, disclosure, copying or diskibution
or use of the contents of this message is strictly prohibited, if you have received this transrhission in error, please delete the original message and notify
the Wagner Cane, L.L,P. Office Administrator immediately el 1-210-979-7555. Intorno( end e-mail communications are Wagner Cade, 1_,L.P, property
and Wagner Carlo, L.L.P. reserves the night to review any message that is a product of its rotwork.
Sep, 29, 2014   4:24PM                                                                No, 3551     P, 6




         AUTHORIZATION FOI3MLc011                      _
                                                       1 2_ HEALTH 1WM1
             PURSUANT TO TEX, CIV, PRAC, & REM, CODE, CHAPTER 74 § 74,052


    A.    I, Salvador Del Toro, Jr, (name of patient or authorized representative), hereby
          authorize Gerardo E, Chrome, M,D, (name of physician or other health care provider to
          whom the notice of health care claim is directed) to obtain and disclose (within the
          parameters set out below) to Mauze Law Firm the protected health information
          described below for the following specific purposes:

          1.     To facilitate the investigation and evaluation of the health care claim described in
                 the accompanying Notice of Health Care Claim; or
          2,     Defense of any litigation arising out of the claim made the basis of the
                 accompanying Notice of Health Care Claim,

    H.    The health Information to be obtained, used, or disclosed extends to and includes the
          verbal as well as the written and is specifically described as follows:

          1.    The health Information In the custody of the following physicians or health care
                providers who have examined, evaluated, or Created Salvador Del Toro, Jr,
                (patient) in connection with the Injuries alleged to have been sustained In
                connection with the claim asserted in the accompanying NolIce of Health Care
                Claim:

                Nix Hospital, 414 Navarro, San Antonio, TX 78205
                Oerardo E. C6rcamo, M.D., 414 Navarro, Suite 830, San Antonio, TX 78205

                This authorization shall extend to any additional physicians or health care
                providers that may in the future evaluate, examine, or treat Salvador Del Toro, Jr.
                (patient) for Injuries alleged in connection with the claim made the basis of the
                attached Notice of Health Care Claim; and

                The health information In the custody of the following physicians or health care
                providers who have examined, evaluated, or treated Salvador Dal Toro, Jr.
                (patient) during a period commencing five years prior to the incident made the
                basis of the accompanying Notice of Health Care Claim:

                Riverwalk Clinic, 414 Navarro, Suite 809, San Antonio, TX 78205
                Val Verde Regional Medical Center, 801 Bedell Avenue, Del Rio, TX 76840
                Antonio Cadena, KID., 2201 North Bedell, Suite A, Del Rio, TX 78840

   C.    Excluded Health Information—the following constitutes a list of physicians or health care
         providers possessing health care Information concerning Salvador Del Toro, Jr, (patient)
         to which this authorization does not apply because I contend that such health care
         information 18 not relevant to the damages being claimed or to the physical, mental, or
         emotional condition of Salvador Del Toro, Jr, (patient) arising out of the claim made the
                 4:24PM                                                                  No, 3551
Sep. 29. 2014




            basis of the accompanying Notice of Health Care Claim:          NONE.

     D,     The persons or class of persons to whom the health information of Salvador Del Tom, Jr.
            (patient) will be disclosed or who will make use of said information are:

            1.     Any and all physicians or health care providers providing care or treatment to
                   Salvador Del Toro, Jr. (patient);
            2.     Any liability insurance entity providing liability Insurance coverage or defense to
                   any physician or health care provider to whom Notice of Health Care Claim has
                   been given with regard to the care and treatment of Salvador Del Toro, Jr.
                   (patient);
          . 3.     Any consulting or testifying experts employed by or on behalf of Gerardo E.
                   C6rcarno, MD. (name of physician or health care provider to whom Notice of
                   Health Care Claim has been given) with regard to the matter set out in the Notice
                   of Health Care Claim accompanying this authorization;
            4.     Any attorneys (Including secretarial, clerical, or paralegal staff) employed by or on
                   behalf of Gerardo E. Garoarno, NUJ, (name of physician or health care provider
                   to whom Notice of Health Care Claim has been given) with regard to the matter
                   set out in the Notice of Health Care Claim accompanying this authorization; and
            5,     Any trier of the law or facts relating to any suit filed seeking damages arising out of
                   the medical care or treatment of Salvador Del Toro, Jr. (patient).

    E,      `this authorization shall expire upon resolution of the claim asserted or at the conclusion
            of any litigation instituted In connection with the subject matter of the Notice of Health
            Care Claim accompanying this authorization, whichever occurs sooner,

    F.      I understand that, without exception, I have the right to revoke this authorization In
            writing. I further understand the consequence of any such revocation as set out in
            Section 74.052, Civil Practice and Remedies Code.

    0.      I understand that the signing of this authorization is not a condition for continued
            treatment, payment, enrollment, or eligibility for health plan benefits,

    H.     I understand that Information used or disclosed pursuant to this authorization may be
           subject to redisclosure by the recipient and may no longer be protected by federal HIPAA
           privacy regulations,

    Signature o "atir t.

                                                                    Date:
    Sa ador lel Toro, Jr.

    Patient's Name:       Salvador Del Toro, Jr,
    Patient's D.0.13.;    12.25.1973
    Patient's SSI\1       451,77.9676
Sep, 29. 2014   4:24PM'                                               No. 3551 F. 8




                             STYLF OF
                                CASE SALVADOR DEL TORO, JP,


                                       VS.


                                       GERARb0 E. CARCA MO, Mt)

                             CASE NO.: 2013-C1-1913S

                          PERTAIN TO: Salvador Del Toro, Jr.


                               FROM : NIX OE ALTI-1CARi SYSTEM
                                       1VIedical
                          OEUVER TO   Brett D. Rowe
                                      Evans & Rowe, P.C.
                                      10101 Reunion Piace, Sone 900
                                      San Antonio, TX 78216      •




                                      IN THE DISTRICT COURT OE


                                      BEXAR COUNTY, TEXAS


                                      131ST JUDI 0 AL DISTRICT




       Order No, 67437.001
Sep, 29. 2014       4:24PM                                                                                  No, 3551




  'THE STATE OF TEXAS
  To any Sheriff or Constable of the State of Texas or other person. authorized to serve subpoenas under RULE 176 OF TEXAS
  RULES OF CIVIL PROCEDURE, - GREETINGS -
  You are hereby commanded to subpoena and summon the following witness(es):
  Custodian of Records for:
        NIX REALTITCARE SYSTEM
        414 NAVARRO, SUITE 919
        SAN ANTONIO, TX 78205 210-2714800
 to be and appear before a Notary roblic of my designation for
        Republic. Services San Antonio 210-298-6300
        6391 DeZavtila Road, Suite 300, San Antonio, TX 78249
 or its designated agent, on tho forthwith day of Instanter at the office of the custodian and there under oath to make answers of
 certain 'written questions to be propounded to the witness and to bring and produce for inspection, and photocopying
        ANT AND ALL AUDICA,L RECORDS INCUR:ONG MIT NOT IMMO T O TflE POLLOMING: patient
 intake and/or history forms, a dmiSsion records, hospital records, mental health records, prescription records, physical
 therapy records, office notes, reports and correspondence, any and all medical reports or records, diagnostic studies,
 clinical abstracts, histories, discharge notes, chronological mummies, consultant reports, raw data, any patient records
 not located in the medical record library (such as emergency room records) and any correspondence, including any
 handwritten or typed notes to or from any nurse, doctor, physician, surgeon, or any other person, mad any other
 information, documents and opiotoxis relevant to past, present and future physical condition, treatment, care or
 hospitalization (11 RECORDS ADE 1V1A1NTAINED DXGXTAILY AND/OR ELECTRONICALLY, PLEASE
 PRODUCE ON CD),

 and any other such record in the possession, custody or control of the said witness, and every such.rec,ord to whioh the witness
 may have access, pertaining so: Salvador Del Toro, Jr. ,Social Security Number XXX-XX-XXXX Date of lairthi 12/2511973
 at any and all times whatsoever, then and there to give evidence at the instance of the
 represented by Richard Wainer, Attorney of Record, in that Certain Cause No, 2,013-C1-19135, pending on the docket of the
 District Court of the 131st judicial District ogtexar County,,, Texas.
 This Subpoena is issued under and by 'virtue of Rule 200 .trid Notice of Deposition Upon Written Questions on file with the
 above named court, styled
       SALVADOR DEL TO110, Jilt

                                                                                             1%,,erry c4 6e SI5012A
                                                                                                      1,0,00,
       VS.                                                                               ▪               SION Oi )-oxas
                                                                                                  Commlagioti
                                                                                         •        iNarcn 24,    C."1,01(.4,3
                                                                                                               2015
       GERARDO E, CARCAMO, MD •
 and there remain. from day to day and time to time until discharged according to law,

 WITNESS MY RAND, on this 14th, day of January, 2014.
                                                                           11 r\

                                                                        UkUk}
                                                                      NOTARY PUBL C

 176,8 Enforcement of Subpoena. (a) Contempt. Failure by any person without adequate excuse to obey a subpoena sorvcd
 upon that person may be deemed a contempt of the court from. Which the subpoena is issued or a district court inthe county in
 which the subpoena is served, and may be punished by fine or confinement, ()Thoth.
                                                                                                                                          f.

 Caine to band this A) day of
                                                  °maw
                                                     20
                                                                    RETURN
                                                                    and executed this the    A 0, day of                       20   /4,
 in the following manner: Ey delivering to the witness     fightie,e
                                                                 -             ,f/-A)42;                           a true copy hereof.


 Rebuild this   Ao_ day of                            20   JT
                                                                      PROCESS S.P.M14.
Soo. 29. 2014 4:25PM    No. 3551

  Order No. 67437.001
Sep. 29, 2014      4:25PM                                                                                     No. 3551 F. 11
    Jan. a /V           (1:.74PMIcraotiou                    iSOpubli.c Serva‘ces SA                        No. LIN        P.    hozioli


                                                              1.10. 1.013-0-19115

       SALVADOR DEL TORO, JR.                                                       IN Tilt DISTRICT COURT Off


       VS,                                                                1         REXAR COX/N'M 1)(AS


       GERARDO E, CARCAN 0, MI)                                                     HIST JUDICIAL DISTRICT

                                                         WAIVER OF NOTICE



     our °Nut, Richard Wagner, bac commissioned Republic Services Sao Anionic to obthin records on Salvador D el Toro; Jr,
     6'0   0\0 following custodian for use in the above rehrehca


     IP COPIES ARE 1313,111tIfa, PLR A.913 iNDICATti )3A.0'0,/ '8Y MARKING Y OR N. Original records will be held Inhouse for
     30 days. Copiog rrioy not be Available after that time.
         /1-/
                  1 NIX HEALTHCARE SYSTEM (Medical)
                  1 NIX HEALTHCARE SYSTEM (Radial oa9)
                  3 VALVERDE RIZOYON'AI, MRDICAL CENTER (medical)
                  4 VAIL VERD E REGIONAL MEDICAL CENTER (Ito dloloo)
                  5 RIVERWALit'ORGENT CARE                    (MWit& An Radiology)
                  6 DR. ANTONIO COMA. (Medical Ana Radiology)
                  7 tiTGWrirvE DISE ASX5 CENTER Or SWIM TEXAS (Medical and Ri4(flo)ogy)
       iiernic 'hat r pudiorTrly firm will be responsible tbi payment of the copies of records ordered on this waiver, I acioovelcilgc, that
    'ovuiec.g aro due and pNywitc, within 30 days of receipt and that acti ions fox collection of cervices are iencormabic and payable in
    licsae Co onty, Toas.

                      DO AORER TO WAIVB TIM NOTICE. PERIM,
                    I DO NOT A (MBE TO WAIVE TILENOTICEPDRIO)),

    Dated: Idnuary 14,2014


                                                                     George W. Mane 111
                                                                     Low Oftleo of George W, Monza, II
                                                                     111 &dada& gull° 11Z7A
                                                                     San Antonio, TX 10105
                                                                     5124154262 tido
                                                                     Attorney fox Plaintiff
                                                                     SDAf/

    floaso Rolurn To Republic gcrvices Sap Antonio
                      091 DeZitYulia Road, Sulte300
                      gall Matadi°, TX 182.i9
                      210498-6300 Vax210298-003

   NOM: RBT1MN     MIS PoRMTS REQtrino Nsirmitl `MINTY (20) DAYS TO PROMS Y01.IR REQUEgT. .ANY
   CANCELLATYON Or TIC ABOVEMUST BE IN WRITING. IF MR RECORDS HAVB ALRBADY DUN COM) AND
   FBBg INCOMD, TIES ll (IAANG 'MUM PRORATED ACCORDINGLY,


   67437
   29. 2014       4:25PM                                                                                 No. 3551 P. 12

                                                        No 2013-CI-19135

  SALVADOR DEL TORO, JR.                                                     IN THE PIS TRICE COURT OF

  VS.                                                                        18EXAR COUNTY, TEXAS

  GERARDO E. CARCAKO, MD                                                     13IST JUDICIAL DISTRICT

                                        NOTICE 01? INTENTION
                              TO TAKE DEPOSITION BY 'WRITTEN QUESTIONS

 To Plaintiff by and through their attorneys) of record: George W. Maine XI (Law Offices of George W. Mauzei

 You will please take notice that twenty (20) days from theservtce of a copy hereof with attached questions, a deposition by written
 questions will be taken of Custodian of Records for:
 Nrx HEALTHCARE SYSTEM (Medical)
 414 NAVARRO, strut 919, SAN ANTONIO, TX 78205

 rau HEALTHCARE SYSTEM (Radiology)
 414 NAVARRO, SUITE 919, SAN ANTONIO, TX 782.05

VAL VERDE REGIONAL MEDICAL CENTER (Medical)
801 NORTH BEDELL AVENUE, DEL RIO, TX 78840

VAL VEI2DE REGIONAL MEDICAL CENTER (Radiology)
HI NORTH BEDELL AVENUE, DEL RIO, TX 78840

RIVERWALK URGENT CARE CLINIC (Medical and Radiology)
414 NAVA.P.RO, STE, 809, SAN ANTONIO, TX 78205

DR. ANTONIO CADENA (Medical and Radiology)
2201 NORTH BE    AVENUE, STE. A, DEL RIO, TX 78840

DIGESTIVE DISEASES CENTER OP SOUTH TEXAS (Medical and Radiology)
621 CAMDEN STREET, SUITE 2.02, SAN ANTONIO, TX 78215

before a Notary Public for Republic Services San Antonio, 6391 DeZavala Road, Suite 300, San Antonio, TX 78249,
210-295-6300 Fax 210498.-6303, or its designated agent, which deposition with attached questions may be used to evidence
upon the trial of the above-styled and numbered cause pending in the above named coari, Notice is further given that request is
hereby made as authorized under Rule 200, Texas Rules of Civil Procedure, to the officer taking this deposition to issue a
subpoena duces tecum and cause it to be served on the witness to produce any and all records as described on the attached
questions and/or Exhibit(s) and any other such record in the possession, custody or control of the said witness, and every such
record to which the witness may have access, pertaining to Salvador Del Toro, Sr. and w turn all such records over to the
officer authorized to take this deposition so that photographic reproductions of the same may be made and attached to said
deposition.


                                                                        ichard Wagner
                                                                      Wagner Carlo, LLP
                                                                      7718 Broadway
                                                                      San Antonio, TX 78209
                                                                      210-9797555 Fax 210-9/9-9141
                                                                       Attorney for Defendant
                                                                      SBA # 20661.130
 hereby certify that a true and correct copy of the foregoing instrurnem has been forwarded to all Counsel of Record by hand
delivery, FAX, and/or certified mail, return receipt requested, on this ty.

Dated: January 14, 2014                                                 /1/1 0 Le..            ALAAA
                                                                                                  '
Order No. 67437
Sep. 29, 2014      4:25PM                                                                               No. 3551 P. 1 3


                                                       No. 2013-CI-19135


     SALVADOR DEL TORO, JR.                                                   IN THE DISTRICT Caw OF


     VS,                                                                      DE AR COUNTY, rocAs


     GERARDO E. CARCAMO, MD                                                   131ST JUDICIAL DISTRICT


                        DIRECT QMSTIONS TO )3E PROPOUNMD TO TIRE E WITNESS

    Custodian of Records for NIX BRALTIICARE SITSUIVI

   Records Pertaining To: Salvador Del Toro, jr,

   Type of Records: ANY AND ALL IVEEDICAL RECORDS INCLUDING MIT NOT IliViTIRD TO ME POLLOWING1
                    patient intake and/or history forms, admission records, hospital records, mental health records,
                     prescription records, physical therapy records, office no tes, reports and correspondence, any and all
                    medical reports or records, diagnostic studies, clinical abstracts, histories, discharge notes, chronological
                    summaries, consultant reports, raw data, any patient records not located In the medical record library
                    (such as emergency room records) and any correspondence, Including any bandtvritten or typed notes to
                    or front any nurse, doctor, physician, surgeon, or any other person, and any other information,
                    documents and opinions relevant to past, present and tlintre physical condition, treatment, care or
                    hospitalization (23? RECORDS ARE MAINTAINED DIGITALLY AND/OR ELECTRONICA)LLY,
                    PLEASE PRODI1CR ON CD),



   1. Please state your Ml name, address arid occupation.

       Answer:
                                                        blr.e,e,A9K                   14/S-04-moi-rop,. KAAAPoketzt,
   2. Did you receive a subpoena to produce records pertaining to the above-named individual and/ox companies?

       Answer

   3. Axe yo able to identify these records as the originals ortme copies and correct copies of the originals?

       Answer:         e'L
   4. Were these records made and kept in the regular course of your business?

       Answer_    \te-S
  5, in the regular course of your business, did the person who signed or otherwise prepared these records either have personal
       knowledge of the entries on these records ox obtain the information to make such records from source's who have such
       personal knowledge?

       Answer:

  6. Are these records under your care, supervision, direction, custody or control?

  Answer;

  67437.001
Sep. 29. 2014         4:25PM                                                                              No, 3551        P, 14




    7, Are these records made at a timo closely related to or simultaneous with the, occurrence recorded on these records?

         Answer

        Were these records kept as described in the previous question?

        Answer:              S
    9. Please gather all such records together and deliver same to the officer taldng your depositionfor inspection and
         photocopying .Rave you done as requested? If not, why not?

        Arifcl/CX:   \-ke-6
   10, bo you understand that the subpoena you have received requites you to release arty and all records pertaining to Salvador
        Del Toro, Jr, including notes fro mother' facilities? If you have not done so, either do so DOW or explain why you are
       withholding such records.

        AnSWer              p.s             \'\DAJ-t. fre-W            a. l t                           &141,




                                                                                                ords)

             Before me, the undersigned authority, on this day personally appeared v/  IA                    1\.           ((I 0\
   known to me to be the person whose name is subscribed to the foregoing insttunient in capacity therein stated, who being first
   duly sworn, stateduponhis/her oath thM the answers to the foregoing questions axe true and correct. I briber certify that the
   records .attached hereto are exact duplicates of the origimIxe,cords,

            SW0111\1 TO AND 8013Sc1t113n before me this                Z 1       day of                 (L/(         20 1,   L
                     vergwarzcgaggurster            ftrailt:a      .

                           7% DANIEL RUBIO 4R.
                        0...,
                                          Notary Publio '
                                        STATE OF TEXAS                                            •
                                    My Comm, 5* Novembet 4, 2017

                                                                       My Commission Expires:              1)   f 2




  67437.001
Sep 29, 2014        4:25PM                                                                                  No. 3551



                                                           No. 2013-CI-19135

       SALVADOR DEL TORO, JR.                                                    IN THE DISTRICT COURT OF


       VS.                                                                      REX AR COUNTY, TEXAS


     GERARDO E. CARCA1v10, MD                                                   131ST JUDICIAL DISTRICT

                                                     NOTICE or DELIVERY

   RE: NIX HEALTHCARE SYSTEM (Medical)

   1, Monica Ga1van , Notary Public in and for the Stale of Texas, hereby certify pursuant to the Rule 206, Texas Rules of Civil
   Procedure,

   1. That this Deposition by Written Questions of TVIa gda len a Garcia, the Custodian of Records for the above named is a true and
      exact duplicate of the records pertaining to Salvador Del Toro, Jr,;

   2. That the transcript is a true record of the testimony given by the witness;

  3.    That $ .1,247.17 is the charge for the preparation of the completed Deposition by Written Questions and any copies of
        exhibits, charged to Attorney for Defendant, Richard Wagner, Tim # 20661 30;

  4. That the deposition transcript was submitted on the 01/2112011 9:004.1v1 to the witness for examination, signatUre and return
     to the officer by a specified date;

  5. That changes, if any made by the witness, in the transcript and otherwise ore attached thereto or incorporated therein;

  6. That the witness returned the transcript;

        That the original deposition by Written Questions and a copy thereof, together with copies of all exhibits was delivered to the
        attorney or party who Noticed the first questions for safekeeping and use al trial;

  S. That pursuant to Information made a part of the records at the time said testimony was taken, the following includes all parties
      of record:

        George W. lvlauze 11 (Law Offices of George W. Manz; II)
        Richard Wagner (Wagner Carlo, LLP)

  and
  9. A copy orthis Notice of Delivery was served on all parties shown herein.

  GIVEN UNDER MY BAND AND SEAL OF OFFICE ON THIS DATE: FebnpiN 5, 2.014.

  Republic Services San Antonio
  6391 DeZavala Road, Snite 300
  San Antonio, TX 78249                                                      Notary Public in and for the State of Texas
  2)0-298-6300 Fax 210-290-6303




                                                                                                       MONICA GALVAN
  67437.00)                                                                                         MY COMMISSION EXPIRES
                                                                                                         Aagust 22, 2016
                      4:25PM                                                                       No. 3551         P, 16
Sep. 29, 2014

                                     p•,




                                                                    MED REC 4:76,31-01
                                                                    ACCOUNT 4:104521034
                                      11,
                                                                    ADMIT DATE/ TIME: 03/30/20`12       13:04

      PATIENT INFORMATION                                                                          CONFIDENTAUN
       DELTORO, SALVADOR
       108 KING CHARLES
     DEL FII0, TX 788402628
     HM PHONEi 830-313-0011

     DOB:I2JO/1973 AGE 030Y                 SEX:         MRTL STS:mARHIO                           SERVICE:
     SOC SEC 4:XXX-XX-XXXX                               RELIGION; CATHOLIC
     PRIMARY CARRIER: 4099             WEBTPAIHEALTHSIVIART

     SECONDARY CARRIER: 0000

     ADM DIAGNOSIS: 5770' ACUTE PANCREATIT


     FINAL DIAGNOSIS:


     SECONDARY DIAGNOSIS:



     PROCEDURES (8):


     CONSULTATIONS:


     TYPE OF DISCHARGE:
              HOME             GEN HOW             SNP         NH            GEROPYSCH               AMA                DIED

              REHAB            HOME HEALTH              HOSPICE

     DISCHARGE DATE:t3J                       TIME       id) er

                                              SIGNATURE OF
                                              ATTENDING PHYSICIAN:

     ADM CLERK: NHFIF1
                                                                    REVISION DA TIME:
     ADM COMMENT: REG19



                                                                                    Acct: 104521034                 Age'. 038Y
                                                                                    DELTORO, SALVADOR                     Sex; M
MX I-1 E A LTV                                     ui        11 1 1 11
                                                                                    ATN CARCAMO, GERARDO E
                                                                                    DOB, 12)2S/1073 W311: 76-31-01
 CUNICAL FACESHEE                                           A0002
                                                            A00021
 Poe 1 of 1                                               Rev. 08/2011               11 1   11 I              111
              1   ,
PDF processed with CutePDF evaluation edition www.CutePDF,com
             1                                             - 5908489A6AF0RRFR0c (IPI Tow) 1 C.                                     nom!
e p.   29.   2014       4:26PM                                                                        No. 3551 F. 17

 01/20/2014 17:17 FAX 2102000303                           ' flopublic S e rvices SA                             V1005/605




                                                                                                                                     iW




                 H.     Oopiof this Authorization eh II be ctyytned the acorn® es the oflginat Atso, fwelmile
                        00Plea olectronlo versions of okinatumpf any pally ehallby deemed the erre® en the
             '          ori9inst

                 8ignetu          ant;

                                                                            Date
                 Salv       al Toro, Jr,

              Name of Patient:       Mahnitclor 1)64 Tom Jr,
              Patients 0,0,4.;       12 26,19T3
              Pe tlevitio 88N;       451.77,ERITO



                                                                                                                                 • >i




                                                                                                                                   1




                                                                                                                             00021
sdeP: 29. 2014                4:26PM                                                                                          No: 3551 P. 18
                                                                       ProOce® °Filing 2 - Case Inforrnalion


     .Jurisdiction     Help

                                                                      g2
                                                                                                                                                   41E31
                                                                                                                  logged In es ag uerrerotlImauxelawflrm,com
  A Payment Account must be On file for the Ron before you
  can Me. We strongly discourage using a debit card for
                                                                      ge I   My eSerVice9 Firm Ivierrpernent              Resources I
  Oiling. Also, many jurlsdIction0 do not currently accept
  American Express.

  Wife are not required to be filed electronically. When a
  party electronically Piles an application to probate a
                                                                                                           i1
  document as an original will, the original will must be filed        New Case       ) Existing Case           Select Returned Filings
  with the clerk within three busineSs days alter the
  application i8 filed.                                                                        Case Detail

  The following documents must nut be flied
  electronically                                                               Please enter the details of this case below.
  (I) documents flied under seal or presented CO the court in
  camera
  (ii) documents to which access Is otherwise restricted by law       diction*:      Bexar County - District Clerk
  or court order.
                                                                      ategorel       Civil - Other Civil
  Timely Filing
  Unless a document must be filed by a certain time of day,           se Type*:      Please select,..
  document Is Considered timely filed If It Is eleCtronlcally flied
  at any time before midnight (In the COurt's time /one) on the                          Attorney Information
  filing deadline. An electronically filed document Is deemed
  filed when transmitted to the filing party's electronic filing
 service provider, except:                                            ttornev*:      George Mauae


        X.   If a document Is transmitted on a Saturday,
                                                                                              Case Parties
             Sunday, or legal holiday, It Is deemed filed on the
             next day that is not a Saturday, Sunday, or legal
                                                                                               No Parties
             holiday; and

        2, if a document requires a motion and an order •
             allowing Ice filing, the document 10 deemed filed On
             the date that the motion Is granted,

 DeXar County-District Courts FAQ's                                                         [ Continua >>
 I     ' II t'.. I I             '0111


 AMEX XS Accepted                                                     right g2003-2014 Thomson Reuters. All rights reserved.

 This Jurisdiction's Case Management System, (CMS) IS not
 fully integrated Into the State ening system, When you are
 making a subsequent eelirng into On existing case for this
 Jurisdiction your case may or may not be available In the
 eFiling system,

        .    if your Case Is found the case Information will be
             retrieved,

        . Tf It Is not found, be sure you have properly catered
             the Jurisdiction and case number, YOu can proceed
             with the filing. You will need to provide the required
             case information, i.e, Case category, coon type and
             required parties.

 This should happen oniy Once for a given CaSe. Regardless of
 this CMS integration Once a case has been eFlled Into the
 Case information will be retrieved with your input of the
 Jurisdiction and Case number,




                          Do Not Show Again              Elope
Sep 29. 2014    4:26PM                                                                 No. 3551   P, 19




                                      CAUSE NO: 2013-C1-1913S

        SALVADOR DEL TORO, JR..                                      IN THE DISTRICT COURT

        V.                                                           13 JUDICIAL DISTRICT

        GERARDO E. CARCAMO, M.D. AND
        RAW DOTLA, M.D.                                               BEXAR COUNTY, TEXAS

               ORDER DENYING DEFENDANT RAVI BOTLA,IVID.'S MOTION FOR
                               SUMMARY )'UDGMENT

                On this 16th day of September, 2014, came on to be considered Defendant Ravi

        Botta, M.D.'s Motion for Summary Judgment. Plaintiff and Defendant Ravi Botta, M.D.

        appeared by and through their respective attorneys of record. The Court, after reviewing

        the motion and pleadings, being apprised of all facts, and hearing the arguments of

        counsel, is of the opinion that said motion should be &Med. It is therefore,

                ORDERED that Defendant Ravi Botla, M.D.'s Motion for Summary Judgment

       shall be, and is hereby, DENIED.

                SIGNED AND ENTERED On. this 16th day of September, 2014.



                                                     JUDGE PRESIDING'

       APPROVED AS TO FORM ONLY:

       MAUZE LAW FIRM
       2632 Broadway, Suite 40IS
       San Antonio, Texas 78215
       Telephone: 210.225.6262
       Telecopier: 210.354.3909
       Email: gmauzeAmauZelawfirrn.cOm



                     RGE W. UZE, II
                State Bar No. 13238800

                ATTORNEY FOR PLAINTIFF
Sep. 29. 2014   4:26PM                                                              No. 3551 P. 20




                                       CAUSE NO: 2013-CI-19135

         SALVADOR DEL TORO, JR.                                      IN THE DISTRICT COURT

         V.                                                          1315' JUDICIAL DISTRICT

         GERARDO E. CARCAMO, M.D. AND
         RAVI BOTLA, M.D.                                            BEXAR COUNTY, TEXAS

              ORDER GRANTING LEAVE OF COURT TO SUPPLEMENT PLAINTIFF'S
                 PPOSITION TO DEFENDANT RAVI BOTLA M.D.'S MOTION FOR
                                 SUMMARY JUDGMENT

                 On the 16th day of September, 2014, came on to be considered Defendant Ravi

         Botla, M.D.'s Motion for Summary Judgment. Plaintiff and Defendant Ravi Botla, M.D.

         appeared by and through their respective attorneys of record. The Court, after heating

         arguments of counsel took said matter under advisement and informed the parties that

         they may file any additional evidence or provide additional case law pertaining to this

         matter. It is therefore,

                ORDERED that Leave of Court is granted authorizing the parties to file

        additional evidence, Specifically, Leave of Court is granted for the filing of the evidence

        filed by Plaintiff on September 29, 2014 pertaining to. the subpoena for health care

        records of Plaintiff and the Pro Doc document regarding when an electronically filed

        document is deemed filed.

                SIGNED AND ENTERED onthis                  day of                   , 2014.



                                                     JUDGE PRESIDING

        APPROVED AS TO FORM ONLY:

        IvIAUZt LAW FIRM
        2632 Broadway, Suite 401S
        San Antonio, Texas 78215
        Telephone: 210.225.6262
Sep, 29. 2014   4:26PM                       No, 3551 P. 21




        Telecopier: 210.354.3909
        Email: gmaaze a nauzelawfirm :coin



                   °R OE W      z ,II
                State Ihr No, 1'3238800

                ATTORNEY FOR PLAINTIFF




                                                        2
APPENDIX TAB “J”
FILED
10/1/2014 10:01:15 AM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Barbara Segovia


                                        EVANS, ROWE & HOLBROOK
                                        ATTORNEYS AT LAW


              Union Square, Suite 900                                                              Brett 13. Rowe
              10101 Reunion Place                                                                Board Certified:
              San Antonio, TX 78216                                                     Personal Injury Trial Law
                                                                               Texas Board of Legal Specialization
              (210) 340-6555
              Fax (210) 340-6664                                                       Direct Dial: (210) 384-3271
              www.evansrowe.coin                                                        bbroweip,evans-rowe.com

                                                   October 1, 2014

              Via Facsimile (210) 335-3950
              Honorable Peter Sakai
              Judge, 225th District Court
              Bexar County Courthouse
              100 Dolorosa
              San Antonio, Texas 78205

              RE: Cause No. 2013-CI-19135; Salvador Del Toro, Jr. v. Gerardo E. Carcamo, M.D.
                   and Ravi Botla, M.D.; In the 131st Judicial District, Bexar County, Texas

              Dear Judge Sakai:

                      Defendant, Ravi Botla, M.D. has moved for summary judgment in this matter
              arguing that Plaintiff's lawsuit was filed after the two year statute of limitations. Dr.
              Botla's position is that Plaintiff did not get the 75-day tolling period under Chapter 74
              because his Authorization was insufficient under the statute. Moreover, even if Plaintiff
              had served any defendant with a sufficient Authorization prior to the expiration of the
              statute, his case would have still been time barred because he filed his lawsuit 2 years
              and 76 days after the cause of action accrued; since Chapter 74 provides an absolute
              statute of limitation notwithstanding any other law, including rules of civil procedure, the
              statute of limitations passed on Sunday, March 2, 2014. Since Plaintiff's lawsuit was
              not filed until Monday, March 3, 2014, he filed outside the limitations period even if he
              had served a sufficient authorization.

                      Noting the above, you presided over the hearing on our motion for summary
              judgment on September 16, 2014. At the conclusion of the hearing, you invited the
              parties to provide you with any additional arguments supportive of their respective
              positions. Please accept the following as Dr. Botla's additional arguments and response
              to Plaintiff's recent letter to the Court:
 Honorable Peter Sakai
 October 1, 2014
 Page 2

         I.       Timeline of Events

        For ease in the review of the relevant history of the case, Dr. Botla provides the
 following chart, which summarizes the relevant events:
                                                                                     _,
    Date                                                                      R.L'        d
 12/15/2011 Plaintiff admitted to Nix Hospital                             PI Evidence-Exh. 2
 12/17/2011       Dr. Botla examined patient and ordered colon PI Evidence-Exh, 2
    0730          prep for a colonoscopy.
 12117/2011       Dr. Botla's last communication on 12/17/2011 with PI Evidence-Exh. 2
    1850          Nix Hospital nurses relative to treatment of
                  Plaintiff.
 :
1
. 12/1712011.      bate df.accrual:of cause of action against br, Botla (although Dr,
                   Botla saw the.patient after 12/17/2011, there are no allegations-of
                   negligence related to that care singe the perforation had already occurred
                   in the early morning hours of 12/1.8i201.1)
 06/11/2013       Plaintiff served co-defendant Carcamo with Def Evidence-Exh. E
                  insufficient Authorization
 11/20/2013       Plaintiff sued co-defendant Carcamo                      Def Evidence-Exh. A
 12/16/2013       Co-defendant Carcamo filed Plea in Abatement Def Evidence-Exh. G
                  for insufficient pre-suit Authorization
                                  •-, .-
 12/17/2013
  - .. .          ,Expiration
                        ,..     cif?Stpar
                                 . ..      sta tute- of limitations as to Dr. Botia
 01/08/2014       Plaintiff provides co-defendant Carcamo a revised PI Evidence-Exh. 5
                  authorization "in accordance with Ch. 74.351 of
                  the Tex. Civ. Prac. & Rem. Code allowing the
                  disclosure of medical records to Defendant."
                  (emphasis added)
 01/23/2014       Plaintiff provides co-defendant Carcamo with an PI Evidence-Exh. 6
                  additional revised authorization, this time adding
                  additional providers.
•--031.02/20114    70t'' day-after thipe)cperatIon of the statute,oflomitatmns.,
 03/03/2014       Plaintiff filed suit against Dr. Botla after the Def Evidence-Exh. B
                  expiration of the statute of limitations.

         II.      Plaintiff's June 11, 2013 Authorization was insufficient to toll the
                  statute of limitations.

         Contrary to Plaintiff's position, the question of whether an authorization is
 sufficient under Chapter 74 to toll the statute of limitations does not turn on whether the
 form provided by Plaintiff pre-suit was a HIPAA form versus a form that fails to track the
 language of and include the information required by Section 74.052. An authorization,
Honorable Peter Sakai
October 1, 2014
Page 3

even if similar to that provided in Chapter 74 rather than a HIPAA form, is not compliant
and does not toll the statute if, as here, it does not authorize the defendant to obtain and
disclose protected health information and does not disclose the plaintiff's treating
physicians for the previous five years. See Mitchell v. Methodist Hospital, 376 S.W.3d
833, 838 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (HIPAA form provided in that
case).

        The courts that have determined that medical authorizations were insufficient to
toll the statute have compared the authorizations to Chapter 74, not on whether the
authorization was a HIPAA form versus an attempted Chapter 74 form. For instance, in
Nicholson, one of the authorizations provided by the Plaintiff pre-suit was in the form
required by Chapter 74, except that no current or past healthcare providers were
identified. Nicholson v. Shinn, No. 01-07-00973-CV, 2009 WL 315211 (Tex. App,—
Houston [1st Dist.] 2009). Rather, the Plaintiff simply filled in his name at the top of the
form and signed and dated it (see Exhibit "A" to this letter, a copy of the Authorization
provided in that case, as obtained form Harris County's online docket), The court held
that since Plaintiff did not identify her treating physicians or authorize the defendant to
obtain and disclose the records, Plaintiff "failed to substantially comply with section
74.051 and 74.052." Id. at *5-6. In this case, Plaintiff's purported authorization only
allowed records to be disclosed to his own attorney and also failed to include several of
his prior treators for the very medical condition that brought about the medical care at
issue (diverticulitis).

        Similarly, applying the precedent of Carreras, Mitchell, Nicholson, and Cantu (all
cited and discussed in Defendant's Motion for Summary Judgment and Reply), the 113th
District Court in Harris County has recently held that an authorization similar to Plaintiff's
in this case was insufficient to toll the statute of limitations. See Fred Myles v. St.
Luke's Episcopal Hospital, No. 2012-36049, 113th Judicial District, Harris County Texas
(pending in the 14th Court of Appeals, No. 14-13-01148-CV). In the Myles case,
although the plaintiff served an authorization in the form required by Chapter 74, the trial
court determined that the plaintiff's authorization was insufficient because it failed to
identify the plaintiff's healthcare providers for the five years preceding the incident. (See
Exhibit "B" to this letter, a copy of the Authorization provided in that case and a copy of
the trial court's final judgment) While the case is currently pending an appeal by Plaintiff,
the trial court's ruling is consistent with the arguments made by Dr. Botla in this case. In
this case, Plaintiff's purported authorization neither allowed any defendant to obtain and
disclose Plaintiff's medical records nor included all of his prior treators for the preceding
five years for the very medical condition that brought about the medical care at issue
(diverticulitis).

       Finally, in relation to Plaintiff's position that Dr. Carcamo's counsel attempted to
use the bad authorization to obtain medical records from Nix Hospital, that argument is
irrelevant to the discussion on a number of grounds. First, it should be noted that the
request to the records company by the office of Dr. Carcamo's counsel even recognizes
Honorable Peter Sakai
October 1, 2014
Page 4

that Dr. Carcamo's office "doubt[ed] [the authorization would] be accepted by any
healthcare provider." Moreover, the records retrieval company retrieved the records via
a deposition subpoena, such that the sufficiency of the authorization was likely not
considered by the facility when it turned over the records in compliance with a
subpoena. Further, even had Nix produced records in reliance on the authorization,
that does not change the fact that Plaintiff failed to list several significant medical
providers that treated him in the five years preceding the incident, thereby limiting any
defendant's ability to investigate the claim. Ultimately, Plaintiff cannot escape from the
fact that the insufficient authorization thwarted the physicians' ability to investigate the
claims pre-suit, which is the purpose of the statute requiring the authorization. Dr. Botla
also objects to Plaintiff's purported summary judgment evidence attached to his recent
letter to the Court because it was untimely filed.

       Ill.    The only negligence asserted against Dr. Botla occurred on
               December 17, 2011.

        Plaintiff incorrectly asserts in his letter to the Court that Dr. Botla's positon is that
he did not participate in Plaintiff's treatment after December 17, 2011. Rather, Dr.
Botla's position is that this cause of action accrued on December 17, 2011, because
that is the last date of any alleged negligence by Dr. Botla. Plaintiffs allegations against
Dr. Botta relate to the order for the colon prep, which was ordered and administered on
December 17, 2011. No colon prep was administered after December 17, 2011.
Plaintiff has also asserted negligence related to Dr. Botla's failure to diagnose the
patient's colon perforation. However, his last involvement with the patient's care before
the diagnosis of colon perforation was made was at 6:50 p.m. on December 171".
Therefore, none of Plaintiff's allegations against Dr. Botta occurred after December 17th,
even though Dr. Botla did treat the patient after that. As previously noted in Dr. Botla's
prior briefing, if the date the alleged tort occurred is ascertainable, limitations must begin
to run on that date. Shah v. Moss, 67 S.W.3d 836, 841 (Tex. 2001).

       IV.     Regardless of the effective date of filing, TRCP 4 and CPRC 16.072
               cannot extend the statute of limitations because the absolute two-
               year statute of limitations under Chapter 74 controls.

       Dr. Botla agrees with Plaintiff's counsel that, under the Texas Rules of Civil
Procedure, a document filed on a weekend is deemed filed on the next day that is not a
weekend or legal holiday. TEX. R. Civ. PROC. 21(f)(5)(A) (counsel for Dr. Botla was
uncertain what the Rules said about this issue at the time of the hearing, but has since
had an opportunity to review the applicable Rule). However, that does not change the
fact that Section 74.251 provides that the two year statute of limitation applies
notwithstanding any other law and that Section 74.002 further provides that in the event
that any rule of procedure, i.e., Rule 4, conflicts with the two year statute of limitations,
Chapter 74 prevails. TEX. Civ. PRAC. & REM. CODE §§ 74.251(a), 74.002(a). As argued
in Dr. Botla's Motion and Reply, any rule of procedure, i.e., Rule 4, that would alter,
Honorable Peter Sakai
October 1, 2014
Page 5

interrupt, toll or postpone the running of the statute at exactly two years is in direct
conflict with Section 74.251 and Section 74.251 therefore controls. Notwithstanding any
other law, Plaintiff gets two years to file suit.

       For the Court's convenience, Dr. Botla is providing an Order Granting Motion for
Summary Judgment and for Severance of Defendant Ravi Botla, M.D., which can be
found at Exhibit "C" to this letter.

         Again, should this Court deny Defendant's Motion for Summary Judgment, Dr.
Botla respectfully requests that the Court permit an immediate appeal from its interlocutory
order pursuant to CPRC 51.014 because this matter involves a controlling question of law
as to which there is a substantial ground for a difference of opinion and because an
immediate appeal from the order may materially advance the ultimate termination of the
litigation.

        Thank you for your thoughtful consideration of Defendant's Motion, Reply, and this
additional letter briefing. Should you require any additional information or material from Dr.
Botla, please let me know.

                                           Sincerely,



                                           Brett B. Rowe

Attachments

cc:    w/attachments
       George W. Mauze, II                               Via Facsimile (210) 354-3909
       Mauze Law Firm

       w/attachments
       W. Richard Wagner                                 Via Facsimile (210) 979-9141
       Wagner Cario, LLP
                                                                                                                                PDT

              AUTHORIZATION FORM FOR RELEASE OF PROTECTED HEALTH INFORMATION


 A. I,        ii-rzt NicHoLsoxi                                                                       , hereby authorize
                                        (Name of patient or authorized representative)

     (Name of the physician, practice group, or other healthcare provider to whom the notice of health carc ,_   is directed)


 to obtain and disclose (within the parameters set out below) the protected heal&hformation
 described in this agieement for the following specific purposes:

          1.To facilitate the investigation and evaluation of the health care cl                    escribed
          in the accompanying Notice of Health Care Claim and/or;

          2. To investigate any litigation arising out of the claim made t                 asis of the accompanying
          Notice of Health Care Claim.

B. The health information to be obtained, used and/or discNitextends
                                                             (       to and includes the verbal
as well as the written and is specifically described as folio iV

          1. The health information in the custody of the        ing physician(s) and/or health care provider(s)
          who have examined, evaluated and/or treated
                                  (Patient) in connecti   t the injuries alleged to have been sustained in
          connection with the claim asserted in thcpanying Notice of 14;:alth Care Claim. (Here list the
          name and current address of all treating physiciator health care providers.)



                                                 r'
         This authorization shall exteri      any additional physicians and/or healthcare providers which may
         in the future evaluate, exa       and/or treat
                                    a    ) for injuries alleged in connection with the cla:m made the basis of the
         attached Notice of H         are Claim;

         2. The health infgriri on in the custody of the following physicians and/or healthcare providers
         who have exaq.,44,'N4 evaluated and/or treated                                                         (Patient)
         during a perior:N'mmencing five years prior to the incident made the basis of the accompanying
         Notice of        Care Claim. (Here list the name and current address of such physicians and/or health care
         providers, of a   cable.)




C. Excluded Health Information
       The following constitutes a list of physicians and/or health care providers possessing health care
       information concerning                                                   (Patient) to which this
       authorization does not apply because I contend that such health care informttion is not relevant to
       the damages being claimed or to the physical, mental, or emotional condition of
                                                    (Patient) arising out of the claim made the basis of the
          accompanying Notice of Health Care Claim, (Here state none or list the name of each physician or health
          care provider to whom this authorization does not extend and the inclusive dates of examination, evaluation, or treatment
          to be withheld from disclosure.)




D. The persons or class off persons to whom the health Information of
                                (Patient) will be disclosed or who will make use                         fd information are;

          1.Any and all physicians or health care providers providing care or tt;e                   nt to
                                                                 (Patient);

           2. Any liability insurance entity providing liability insurance r1 ',Iage and/or defense to any
           physician or health care provider to whom Notice of Health         'Claim has been given with
           regard to the care and treatment of                                                (Patient);


          3. Any consulting or testifying experts employed by or h Behalf of
                                                                                ame of physician or health cure provider to whom
          Notice of Health Care Claim has been
                                        given) with regard ;Al matter set out in the Notice of Health Care
          Claim accompanying this authorization;
                                                                   t.
                                                                    C7.!•,

          4. Any attorneys (including secretarial, cler               or paralegal staff) employed by or on behalf of
                                                                              (Name of physician or health care provider to whom
                                             witOegard to the matter set out in the Notice of Health Care
          Notice of Health Care Claim has been given)
          Claim accompanying this authorizatioVn

           5, Any trier of the law or facts r             g to any suit filed seeking damages ar sing out of the medical
          care or treatment of                                                          (Patient).

E. This authorization shall expiry resolution of the claim asserted, or at the conclusion of any
litigation instituted in connecttot
                                  c1) h that claim.

F. I understand that, witholgexception, I have the right to revoke this authorization in writing. I
further understand the of    quence of any such revocation as set out in Sectiot, 74.052, Civil Practice
and Remedies Code.

G. I understand th    e signing of this authorization is not a condition for continued treatment,
payment, enroilm 1 or eligibility for health plan benefits.

H. I understand that information used or disclosed pursuant to this authorization may be subject to
re-disclosurepy the recip nt and may no longer be protected by Federal HIPAA privacy
regulations/
                                                     a-
                                                 j
                                                                                         6/ -•-• /03
Signature of Patten e s ntativc                                                Date

        /trz.( VICHOLscyti
Please Print Name of Patient/ Representative                                   Description of Representative's Authority
         AOTHOE,IZA;TION                FOR                   •PRCYFECT D H AL TEI T OEMATIQI


I, MD MYLES,. hereby authorize ST, LIME'S EPISCOPAL Rosrriat, to obtain and disclose (within the
parameters set out below) the protected health information described below for the following specific purposes:

         To facilitate the investigation and evaluation of the health care cltdm described in the aetompanying Notice
Of Health Care Claim; Cr
        Defense of any litigation arising, out of the claim made the basis of the moot%)           g Notice of Health
Care Claim.
The health information to be obtained, used, or disclosed extends to and includes the- -irti.ital as well as the written
and is specifically described as follows:

        The health information in the custody of the following physician    health care providers who have
examined, evaluated, or healed ,FRED MYLES in connection with the '        alleged to have been sustained in
connection with the claim asserted in the accompanying Notice °Meal      laim;
    TIR.R, 1333 Moursoud Street, Houston, Texas 77030; and 0 025)
    SELECT SPECIALTY HOSITTAL-HOUSTON WEST,                     Id Katy Freeway, Houston, Tx. 77055
This authorization shall extend to any additional physicians     4
                                                              h care providers that may in the future evaluate,
examine, or treat FRED MYLES for injuries alleged in co tion with the claim made the basis of the attached
Notice of Health Care Claim.                               e3

The health information in the custody of the folio        hysicians or health care providers possessing health care
information concerning FRED MYLES to w                   authorization does not apply because I contend that such
health care information is not relevant to the       ages being clainted or to the physical, mental, or emotional
condition of MD MYLES arising out of th aim made the basis of the accompanying Notice of Health Care
Claim. (Hem stele "none" or list the nanoe4 t-ach physician or health care provider to whom this authorization does
not extend and the inclusive dates of ex       On, evaluation, or treatment to be withheld from disclosure.):




The persons or class of p rs           oni the health infOrMati011 of FRED MYLES will be disclosed or who will
make use of said inform

         Any and alt p dans or health care providers providing care or treatment to FRED MYLES.

        Any 1';44119 nonce entity providing liability insurance coverage or defense to any physician or health
Care provider t     Notice of Health Care Claim has been given with regard to the care and treatment of FRED
MYLES;
              consulting or testifying experts employed by or on behalf of ST. ID   'S EPISCOPAL HOSPITAL
with r      to the matter set oat in the Notice of Health Care Maim accompanying this authorization;

         Any attorneys (including secretarial, clerical, or paralegal staff) employed by or an behalf of ST, LUKE'S
EPISCOPAL HOSPITAL with regard to the matter set out in the Notice of Health Care Claim accompanying this
authorization; and
        Pay trier of the law or tots Tel       to any 6tt filed seAth4 thanagee arts   out fete medical owe ar
teatimes of FRED 144YILEX.

This suihsristsikin,sbaAl exPhO Twohalou otthe claim mated or at *a cancludon of arty Titiggiatz inettinted
in multotka with the subject =der ef the Z n o &el* Oar. CWia noixambig t                         orization,
  gohesver oecurs so era
         Yd 'it, *      excePtore, I We th0 Vitt() rt VOW Ads atacoization                   I firtheT trate
    otAstvautoe ()raw Atteh tavooatiou as set °din SWIM 14.052, CM1 ?norm                    es axle.
I widetstandibat eft signing adds extherrizetioti is note coathti0ta Er,r   .111.11    :   payment wiroihnent or
          ibrinetft plan benefits.
I uncittatadfiiii .Wanntitiort awlbx disaiosetl.parsoat to this
resipieut sod maitIOSIRArhelzeesstedlrY-04ests1101AA PlivstaY
                                          CAUSE NO. 2012-36049.


          FRED MYLES                                            IN THE DISTRICT COURT OF

          VS.                                                   HARRIS COUNTY, TEXAS

          ST. LUKE'S EPISCOPAL HOSPITAL                         11 3TH JUDICIAL         RICT


                                               FINAL JUDGMENT
     o
                   After considering the Motion for Summary Judg       Based on Inadequate
 -1 N
24
 1

    L z,€„, 2 Medical Authorization of Defendant, ST. LUKE'S     SCOPAL HOSPITAL, the
              co
    o o,1 evidence, the response, and arguments of counsel     Court is of the opinion that the
1:3 •E 'E $)-
42-co itAeamotion should be, in all respects,
                                              GRANTED,

                 It is, therefore, ORDERED, ADJ.             and DECREED that the claims of

          Plaintiff, FRED MYLES, against ST. LIE'SEPISCOPAL HOSPITAL are dismissed

         with prejudice and Plaintiff takes 4hing from Defendant in the above-referenced

          lawsuit:

                 Costs of court shall b   id by the Plaintiff. This is a final judgment disposing of

         all claims. All relief not x9ssly granted herein is denied.

                             00
                               0
                SIGNED.                    day of                      , 2013.
                      0



                                                         J DGE          IDING




         Page 8 of 11
                                                                                         RECORDER'S MEMORANDUM
                                                                                         This instrument is of poor quality
                                                                                               at the time of imaging
                                 CAUSE NO. 2013-CI-19135

SALVADOR DEL TORO, JR.                                    IN THE DISTRICT COURT

vs.                                                       131ST JUDICIAL DISTRICT

GERARDO E. CARCAMO, M.D. AND
RAVI BOTLA, M.D.                                          BEXAR COUNTY, TEXAS


  ORDER GRANTING MOTION FOR SUMMARY .JUDGMENT AND FOR SEVERANCE
                   OF DEFENDANT RAVI BOTLA,

        On the 16th day of September, 2014, came on to be heard the Motion for Summary

Judgment of Defendant Ravi Botla, M.D. The Court, having considered the Motion, Plaintiff's

Opposition, Defendant's Reply, pleadings timely filed, the summary judgment evidence, and

argument of counsel, hereby rules that said motion is meritorious and should be in all things

GRANTED because Plaintiff filed his lawsuit against Dr. Botla after the expiration of the

statute of limitations.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff take

nothing against Defendant Ravi Botla, M.D.; that Plaintiff's claims and causes of action

against Defendant Ravi Botla, M.D. are hereby dismissed with prejudice; that Plaintiff's claims

and causes of action against Defendant. Ravi Botla, M.D. are hereby severed from all other

causes of action alleged in Plaintiff's Third Amended Petition; and that the severed causes of

action shall be and are hereby assigned the separate cause number of

                                  . All remaining causes of action against other defendants

shall proceed under the original cause number. All relief requested that is not expressly

granted is hereby denied.

       Signed this date:




                                           HONORABLE JUDGE PRESIDING
APPENDIX TAB “K”
OCT-10-2014 00:23   From:225th Cowt       2108353950                      To:93406664




                                                   Peter Sakai
                                             225" District Court
                                             Boxer County Courthouse
                                             San Antonio, Texas 78205

             Telephone: 210-335-2233                                      Facsimile: 210-335-3950


                                          FAX COVER SHEET


             TO:

             FROM:        '01         "                 : \
                                                       11           Av.




             DATE:

             NO. OF PAGES (including this cover sheet):
                                                                                        .41.11.1111.9.311.1e1000MEre.a.e•




                                                IVIESSAGE
OCT-10.-2014 08:23     From:225th Court        2103353950                             To:93406664                      Ptyci:2/3




    PETER SAKAI                           225t1j Yubittat a if‘tritt Court                          Bexar County Courthouse
         Judge                                                                                      San Antonio, Texas 78205
                                                                                                         (210) 335-2233



           October 10, 2014

           Mr. George W. Mauze II                             Via Fax No.: 210-354-3909
           Mauze Law Firm
           2632 Broadway, Suite 401 South
           San Antonio, Texas 78215

           Mr, Brett B. Rowe                                  Via Fax No.: 210-340-6664
           Ms. Nickie K. Elgie
           Evans, Rowe & Holbrook, P.C.
           10101 Reunion Place, Suite 900
           San Antonio, Texas 78216

           Mr. W. Richard Wagner                              Via Fax No,: 210-979-9141
           Wagner Carlo LLP
           7718 Broadway, Suite 100
           San Antonio, Texas 78209

           RE: CAUSE NO. 2013-CI-19135; Styled: SALVADOR DEL TORO JR, v. GERARDO E. CARCAMO, M.D. and
           RAVI BOTTA, M.D.; Filed: 131st DISTRICT COURT, BEXAR COUNTY, TEXAS.

           Dear Counsels:

           After careful review and deliberation of the briefs, memorandums, motions and argument of counsels,
           the Court has made the following findings and will issue the following orders: Motion for Summary
           Judgment and for Severance of Defendant Ravi Botla, M.D. is DENIED and Defendant Ravi Botla, M.D.'s
           request for this Court to permit an immediate appeal from its Interlocutory Order pursuant to CPRC
           51.014 is GRANTED.

           I will request that the prevailing party of their respective Motions draft an order reflecting the Order of
           the Court and submit it to opposing counsel for approval as to form only. I will sign the Order when
           submitted to the Court forsignature. Further, I will instruct the clerk of the court to file all original
           papers, motions, briefs and memorandums with the District Clerk's Office. All exhibits will be returned
           to the official court reporter for further disposition. The Court will withdraw all exhibits upon the
           agreement of all the parties. Additional materials provided to the court will be given to the court
           reporter for safekeeping and retrieval by the respective parties. SO ORDERED.
0CT-10-2014 09:23        From:225th Court   2103353950                           To:93406664   Pago:3/3




           Page Two
           Letter to Counsels Mauze, Rowe & Wagner
          October 10, 2014

           I appreciate the professionalism and courtesies extended by all counsels.

          Respectf




           Peter Sakai